Certain portions of this exhibit (indicated by “[*****]”) have been omitted
pursuant to Item 601(b)(10) of Regulation S-K

Exhibit 10.1

AMENDMENT NO. 2 TO TERM LOAN CREDIT AGREEMENT, CONSENT AND WAIVER

AMENDMENT NO. 2 TO TERM LOAN CREDIT AGREEMENT, CONSENT AND WAIVER, dated as of
September 30, 2020 (this “Amendment”), is entered into by and among Jill
Acquisition LLC, a Delaware limited liability company (the “Borrower”), J. Jill,
Inc., a Delaware corporation (as successor to Jill Holdings LLC, a Delaware
limited liability company) (“Holdings”), the Lenders party hereto constituting
the Required Lenders and Wilmington Trust, National Association, as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”) (as successor to
Jefferies Finance LLC in such capacities). Capitalized terms used herein and not
otherwise defined herein shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).

PRELIMINARY STATEMENTS

WHEREAS, reference is made to that certain Term Loan Credit Agreement, dated as
of May 8, 2015 (as amended by that certain Amendment No. 1 to Term Loan Credit
Agreement, dated as of May 27, 2016, and as further amended, restated, amended
and restated, supplemented or otherwise modified prior to the date hereof, the
“Existing Credit Agreement”; as amended by this Amendment, the “Credit
Agreement”) by and among the Borrower, Holdings, the Lenders party from time to
time thereto and the Administrative Agent and the Collateral Agent.

WHEREAS, in accordance with Section 11.09 of the Existing Credit Agreement,
Jefferies Finance LLC has resigned as the original Administrative Agent and
Collateral Agent and such resignation became effective upon the appointment of
Wilmington Trust, National Association as the successor Administrative Agent and
Collateral Agent by the Required Lenders, in each case, immediately prior to the
effectiveness of this Amendment.

WHEREAS, in accordance with Section 12.12 of the Existing Credit Agreement, the
Borrower and the Lenders party hereto constituting the Required Lenders have
agreed to make certain amendments to the Existing Credit Agreement and consent
to the Transactions (as defined below) on the terms and subject to the
conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

1.

Restatement of Existing Credit Agreement. Upon the Second Amendment Effective
Date (as defined below), the Existing Credit Agreement (exclusive of the
signature pages, exhibits and schedules thereto) shall be restated in the form
attached as Annex A hereto, except that any Exhibit or Schedule to the Existing
Credit Agreement not amended pursuant to the terms of this Amendment or
otherwise included as part of said Annex A shall remain in effect without any
amendment or other modification thereto.



--------------------------------------------------------------------------------

2.

Consent & Waiver. Notwithstanding any provision in the Credit Agreement to the
contrary, as of the Second Amendment Effective Date, the Lenders party hereto
hereby (i) consent to the Borrower’s and the other Credit Parties’, as
applicable, entry into the Priming Term Loan Credit Agreement and the other
Priming Credit Documents (each as defined in the Credit Agreement) and for the
avoidance of doubt, the incurrence of the Priming Term Loans (as defined in the
Credit Agreement) and the other transactions contemplated thereunder
(collectively, the “Transactions”) and (ii) permanently waive any Default or
Event of Default (if any) existing on or prior to the date hereof, including,
without limitation, the Forbearance Defaults (as defined in that certain First
Amended and Restated Forbearance Agreement, dated as of July 15, 2020, by and
among the Borrower, Holdings, the other Guarantors party thereto, the Lenders
party thereto and the Administrative Agent).

 

3.

Conditions to Effectiveness. This Amendment shall become effective on the date
on which the Administrative Agent shall have received counterparts of this
Amendment duly executed and delivered by the Borrower and the Lenders party
hereto constituting Required Lenders under the Existing Credit Agreement (the
date of satisfaction or waiver of such condition, “Second Amendment Effective
Date”).

 

4.

Representations and Warranties. The Borrower represents and warrants that:

 

a.

No Default or Event of Default has occurred and is continuing as of the date
hereof after giving effect to this Amendment.

 

b.

The transactions contemplated hereby are within each Credit Party’s corporate or
other organizational powers and have been duly authorized by all necessary
corporate, membership or other necessary action of such Credit Party. The Credit
Agreement and each other Credit Document to which any Credit Party is a party,
in each case as amended hereby, (i) has been duly executed and delivered by each
Credit Party, and (ii) constitutes a legal, valid and binding obligation of such
Credit Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

5.

Miscellaneous.

 

a.

Notwithstanding anything herein to the contrary, the Second Amendment Effective
Date shall be deemed to occur immediately prior to the effectiveness of
(i) those certain Open Market Purchase Agreements, dated as of September 30,
2020, by and between each Participating Term Lender party thereto and each
Purchaser party thereto (each an “Open Market Purchase Agreement” and
collectively, the “Open Market Purchase Agreements”) and (ii) the Priming Term
Loan Credit Agreement and the issuance of the Priming Term Loans.

 

b.

Except as modified hereby, all terms and conditions of the Existing Credit
Agreement and the other Credit Documents remain in full force and effect.
Without limiting the foregoing, the Borrower hereby acknowledges, confirms and
agrees that the Security Documents and any and all Collateral pledged pursuant
thereto to the Collateral Agent, for the benefit of the Secured Creditors, shall
continue to secure all applicable Obligations at any time and from time to time
outstanding under the Credit Agreement and the other Credit Documents, as such
Obligations have been modified pursuant to this Amendment.

 

-2-



--------------------------------------------------------------------------------

c.

This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all of which shall
together constitute one and the same instrument. Delivery of an executed
counterpart hereof by facsimile or electronic transmission shall be as effective
as delivery of any original executed counterpart hereof.

 

d.

The provisions of Section 12.08 (Governing Law; Submission to Jurisdiction;
Venue; Waiver of Jury Trial) of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

 

e.

The Borrower expressly acknowledges and agrees that there has not been, and this
Amendment does not constitute or establish, a novation with respect to the
Existing Credit Agreement or any other Credit Document, or a mutual departure
from the strict terms, provisions, and conditions thereof, other than with
respect to the amendments, consent and waiver contained in Section 1 and
Section 2 hereof.

 

f.

The Lenders party hereto, constituting the Required Lenders under the Existing
Credit Agreement, by their signatures below hereby (A) direct and authorize the
Administrative Agent and Collateral Agent to execute and deliver (i) this
Amendment, (ii) the Term Loan Intercreditor Agreement (as defined in the Credit
Agreement), (iii) the ABL Intercreditor Agreement (as defined in the Credit
Agreement) and (iv) the Subordination Agreement (as defined in the Credit
Agreement) and (B) acknowledge and agree that (x) the direction in this
Section 5.f. constitutes a direction from the Required Lenders under the
provisions of Section 11 of the Credit Agreement and (y) Section 11 of the
Credit Agreement (including, without limitation, the provisions of Section 11.06
thereof) shall apply to any and all actions taken by the Administrative Agent
and the Collateral Agent in accordance with such direction.

 

6.

Mutual Release.

 

  a.

It is hereby agreed that (x) each Credit Party, on behalf of itself and its
Related Parties, hereby releases and forever discharges the Lenders party hereto
and their respective Related Parties (hereinafter, all of the above released
parties in this clause (x) collectively referred to as the “Lender Releasees”)
and (y) each Lender party hereto, each on its behalf and on behalf of its
Related Parties, hereby releases and forever discharges (as the case may be) the
Credit Parties and their respective Related Parties (hereinafter, all of the
above released parties in this clause (y) collectively referred to as the
“Credit Party Releasees”) from any and all claims, counterclaims, demands,
damages, losses, costs, expenses (including attorneys’ fees), debts, suits,
obligations, liabilities, cross-claims, interests, suits, controversies, actions
and causes of action (collectively, the “Losses”) of any kind or nature
whatsoever, whether individually or collectively, arising on or prior to the
Second Amendment Effective Date, whether arising at law or in equity, known or
unknown, direct or indirect, actual or potential, liquidated or unliquidated,
absolute

 

-3-



--------------------------------------------------------------------------------

  or contingent, foreseen or unforeseen, asserted or unasserted and including
any rights to indemnity or contribution (collectively, “Claims”), (i) any Credit
Party Releasees may have or claim to have against any of the Lender Releasees or
(ii) any Lender Releasees may have or claim to have against any of the Credit
Party Releasees, in each case, arising out of, relating to, or resulting from
any act or omission, error, negligence, breach of contract, tort, violation of
law, matter or cause whatsoever arising from or relating to the Credit
Agreement, this Amendment, the other Credit Documents, the Open Market Purchase
Agreements, the Priming Term Loan Credit Agreement and the transactions
contemplated hereby and thereby; provided that nothing in this Section 6 shall
release or relieve any party from (a) any liability for intentional fraud, gross
negligence or willful misconduct of such party or (b) any post-Second Amendment
Effective Date obligations of any party, including, without limitation,
obligations in the Credit Agreement or in any other debt documents of any Credit
Party.

 

  b.

Each Credit Party, on its behalf and on behalf of its Related Parties, on the
one hand, and each Lender party hereto, on its behalf and on behalf of its
respective Related Parties, on the other hand (each, a “Releasor”), hereby
expressly acknowledges and agrees that, to the fullest extent permitted by law
and after having been advised by their legal counsel with respect thereto, they
shall have expressly waived, relinquished and released any and all provisions,
rights and benefits conferred by or under extends to any and all rights granted
under Section 1542 of the California Civil Code (“Section 1542”) or any law of
the United States or any state of the United States or territory of the United
States, or principle of common law, statute, rule or regulation of these
jurisdictions or any other jurisdiction, which is similar, comparable or
equivalent to Cal. Civ. Code § 1542 (any such law, principle, statute, rule or
regulation, a “Comparable Statute”), which provides:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

 

c.

Each Releasor hereby expressly elects to assume all risks for claims that exist,
existed or may hereafter exist in its favor, known or unknown, suspected or
unsuspected, arising out of or related to claims or other matters purported to
be released pursuant to this Section 6. Each Releasor, on its behalf and on
behalf of its Related Parties, acknowledges and agrees that the foregoing waiver
is an essential and material term of this Amendment and that, without such
waiver, the other parties would not have agreed to the terms of this Amendment.
Each Releasor, on its behalf and on behalf of its Related Parties, hereby
represents to the other parties hereto that it understands and acknowledges that
it may hereafter discover facts and legal theories concerning such other parties
or the subject matter hereof in addition to or different from those which it now
believes to be true. Such

 

-4-



--------------------------------------------------------------------------------

  Releasor understands and hereby agrees that the release set forth in this
Section 6 shall remain effective in all respects notwithstanding those
additional or different facts and legal theories or the discovery of those
additional or different facts or legal theories. Such Releasor, on its behalf
and on behalf of its Related Parties, assumes the risk of any mistake of fact or
applicable law with regard to any potential claim or with regard to any of the
facts that are now unknown to it relating thereto.

[Signature Pages Follow]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

JILL ACQUISITION LLC,

a Delaware limited liability company, as Borrower

By:  

/s/Mark Webb

  Name:   Mark Webb   Title:   Chief Financial Officer

 

J. JILL, INC.,

a Delaware corporation, as Holdings

By:  

/s/ Mark Webb

  Name:   Mark Webb   Title:   Chief Financial Officer



--------------------------------------------------------------------------------

[****],

as a Lender

By:  

[****]

  Name:[****]   Title: [****]



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

By:  

/s/ Jeffery Rose

  Name:   Jeffery Rose   Title:   Vice President



--------------------------------------------------------------------------------

$250,000,000

TERM LOAN CREDIT AGREEMENT

among

J. JILL, INC. (as successor to JILL HOLDINGS LLC),

JILL ACQUISITION LLC,

THE VARIOUS LENDERS PARTY HERETO FROM TIME TO TIME

and

WILMINGTON TRUST, NATIONAL ASSOCIATION

as ADMINISTRATIVE AGENT

(successor to JEFFERIES FINANCE LLC in such capacity),

 

 

Dated as of May 8, 2015

as amended by that certain Amendment No. 1 to

Term Loan Credit Agreement

dated as of May 27, 2016, and

Amendment No. 2

to Term Loan Credit Agreement, Consent and Waiver

dated as of September 30, 2020

 

 

JEFFERIES FINANCE LLC and MACQUARIE CAPITAL (USA) INC.,

as JOINT LEAD ARRANGERS and JOINT BOOK-RUNNING MANAGERS

MACQUARIE CAPITAL (USA) INC.,

as SYNDICATION AGENT



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

        

Page

 

SECTION 1.

 

Definitions and Accounting Terms

     5  

1.01

  Defined Terms      5  

1.02

  Other Definitional Provisions      34  

SECTION 2.

 

Amount and Terms of Credit

     35  

2.01

  The Initial Term Loan Commitments      35  

2.02

  Minimum Amount of Each Borrowing      35  

2.03

  Notice of Borrowing      35  

2.04

  Disbursement of Funds      36  

2.05

  Notes      36  

2.06

  Conversions/Continuations      37  

2.07

  Pro Rata Borrowings      37  

2.08

  Interest      38  

2.09

  Interest Periods      38  

2.10

  Increased Costs, Illegality, etc.      39  

2.11

  Compensation      43  

2.12

  Change of Lending Office      43  

2.13

  Replacement of Lenders      43  

2.14

  Incremental Credit Extensions      44  

2.15

  Term Loan Repurchases      47  

2.16

  Extensions of Term Loans      50  

2.17

  Refinancing Amendments   

SECTION 3.

 

Fees; Reductions of Commitment

     52  

3.01

  Fees      52  

3.02

  Mandatory Reduction of Commitments      52  

SECTION 4.

 

Prepayments; Payments; Taxes

     52  

4.01

  Voluntary Prepayments      52  

4.02

  Mandatory Repayments      53  

4.03

  Method and Place of Payment      55  

4.04

  Net Payments      55  

SECTION 5.

 

Conditions Precedent to the Initial Borrowing

     60  

5.01

  Counterparts; Notes      60  

5.02

  Officer’s Certificate      60  

5.03

  Opinions of Counsel      60  

5.04

  Company Documents; Proceedings; etc.      60  

5.05

  Notice of Borrowing      60  

5.06

  Reserved      60  

5.07

  Consummation of the Equity Contribution and Acquisition      61  

5.08

  Guaranty      61  

5.09

  Fees, etc.      61  

 

i



--------------------------------------------------------------------------------

5.10

  Intercreditor Agreement      61  

5.11

  Security Agreements      61  

5.12

  ABL Credit Agreement; Other Indebtedness      62  

5.13

  Financial Statements; Pro Forma Balance Sheet      63  

5.14

  Solvency Certificate; Insurance Certificates      63  

5.15

  Patriot Act      63  

5.16

  No Material Adverse Effect      63  

5.17

  Purchase Agreement Representations and Specified Representations      63  

SECTION 6.

 

Conditions Precedent to the Incurrence of Term Loans after the Closing Date

     64  

6.01

  No Default; Representations and Warranties      64  

6.02

  Notice of Borrowing      64  

SECTION 7.

 

Representations, Warranties and Agreements

     64  

7.01

  Company Status      64  

7.02

  Power and Authority      64  

7.03

  No Violation      65  

7.04

  Approvals      65  

7.05

  Financial Statements; Financial Condition; Projections      65  

7.06

  Litigation      66  

7.07

  True and Complete Disclosure      66  

7.08

  Use of Proceeds; Margin Regulations      66  

7.09

  Tax Returns and Payments      67  

7.10

  Compliance with ERISA      67  

7.11

  Security Documents      68  

7.12

  Properties      68  

7.13

  OFAC      68  

7.14

  Patriot Act/FCPA      68  

7.15

  Compliance with Statutes      68  

7.16

  Investment Company Act      68  

7.17

  Environmental Matters      68  

7.18

  Employment and Labor Relations      69  

7.19

  Intellectual Property, Etc.      69  

SECTION 8.

 

No Affirmative Covenants

     70  

SECTION 9.

 

No Negative Covenants

     70  

SECTION 10.

 

Events of Default and Remedies

     70  

10.01

  Events of Default      70  

10.02

  Rescission      71  

10.03

  Application of Funds      71  

 

ii



--------------------------------------------------------------------------------

SECTION 11.

 

The Administrative Agent

     72  

11.01

  Appointment      72  

11.02

  Nature of Duties      73  

11.03

  Lack of Reliance on the Administrative Agent; Etc.      74  

11.04

  Certain Rights of the Agents      75  

11.05

  Reliance      77  

11.06

  Indemnification      77  

11.07

  The Administrative Agent in its Individual Capacity      78  

11.08

  Holders      79  

11.09

  Resignation by the Administrative Agent      79  

11.10

  Collateral Matters      80  

11.11

  Delivery of Information      82  

11.12

  Withholding      83  

11.13

  Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim     
83  

SECTION 12.

 

Miscellaneous

     84  

12.01

  Payment of Expenses, etc.      84  

12.02

  Right of Set-off      86  

12.03

  Notices      87  

12.04

  Benefit of Agreement; Assignments; Participations      89  

12.05

  No Waiver; Remedies Cumulative      93  

12.06

  Payments Pro Rata      93  

12.07

  Calculations; Computations      93  

12.08

  GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL      95
 

12.09

  Counterparts      96  

12.10

  Effectiveness      96  

12.11

  Headings Descriptive      96  

12.12

  Amendment or Waiver; etc.      96  

12.13

  Survival      99  

12.14

  Domicile of Term Loans      99  

12.15

  Register      99  

12.16

  Confidentiality      100  

12.17

  Special Notice Regarding Pledges of Equity Interests in, and Promissory Notes
Owed by, Persons Not Organized in the United States      101  

12.18

  Patriot Act      101  

12.19

  OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENTS; ETC.      101  

12.20

  Interest Rate Limitation      102  

12.21

  No Fiduciary Duty      103  

12.22

  [Reserved]      103  

12.23

  Revival and Reinstatement of Obligations      104  

12.24

  Collective Action      104  

12.25

  Hedging Creditors      104  

 

iii



--------------------------------------------------------------------------------

SCHEDULE 1.01(a)    Commitments SCHEDULE 1.01(b)    Immaterial Subsidiaries
SCHEDULE 7.12    Real Property SCHEDULE 12.03    Notice Addresses

 

EXHIBIT A-1    Form of Notice of Borrowing EXHIBIT A-2    Form of Notice of
Conversion/Continuation EXHIBIT B    Form of Note EXHIBIT C-1    Form of U.S.
Tax Compliance Certificate EXHIBIT C-2    Form of U.S. Tax Compliance
Certificate EXHIBIT C-3    Form of U.S. Tax Compliance Certificate EXHIBIT C-4
   Form of U.S. Tax Compliance Certificate EXHIBIT D    Form of Officers’
Certificate EXHIBIT E    Form of Guaranty EXHIBIT F    Form of Security
Agreement EXHIBIT G    Form of Solvency Certificate EXHIBIT H    [Reserved]
EXHIBIT I    Form of Assignment and Assumption Agreement EXHIBIT J    Form of
ABL Intercreditor Agreement EXHIBIT K    Form of Term Loan Intercreditor
Agreement EXHIBIT L    Form of Subordination Agreement EXHIBIT M    Auction
Procedures

 

iv



--------------------------------------------------------------------------------

TERM LOAN CREDIT AGREEMENT, dated as of May 8, 2015, as amended by the First
Amendment and the Second Amendment, among J. Jill, Inc., a Delaware corporation
(as successor to Jill Holdings LLC, a Delaware limited liability company)
(“Holdings”), Jill Acquisition LLC, a Delaware limited liability company (the
“Borrower”), the Lenders party hereto from time to time and Wilmington Trust,
National Association (“Wilmington Trust”), as Administrative Agent (as successor
to Jefferies Finance LLC (“Jefferies Finance”) in such capacity). All
capitalized terms used herein and defined in Section 1 are used herein as
therein defined.

W I T N E S E T H:

WHEREAS, on or prior to the Closing Date, JJill Holdings, Inc., a Delaware
corporation, intends to acquire Jill Intermediate LLC (“Jill Intermediate”) and
its subsidiaries (the “Acquisition”), pursuant to the terms of that certain
Membership Interest Purchase Agreement (together with all exhibits, schedules
and other disclosure letters thereto, collectively, the “Purchase Agreement”),
dated as of March 30, 2015, by and among JJill Holdings, Inc., Jill
Intermediate, the members of Jill Intermediate party thereto and JJ Holding
Company Limited (as the same may be amended, restated, amended and restated
modified and/or supplemented from time to time in accordance with the terms
hereof and thereof), pursuant to which (i) certain equity holders will receive
equity interests in JJIP, LLC, and contribute such equity interests to JJill
Topco Holdings, L.P. (“Topco”), in exchange for certain equity interests in
Topco, (ii) Jill Intermediate will pay off interests under the Commodities
Purchase Agreement (as defined in the Purchase Agreement) and redeem certain of
its other outstanding equity interests, (iii) certain affiliates of the Sponsor
and certain other Persons will make direct or indirect contributions of cash to
Topco, the proceeds of which will be further used to capitalize JJill Holdings,
Inc., and (iv) JJill Holdings, Inc., will purchase all of the remaining
outstanding equity interests of Jill Intermediate from its members, all for an
aggregate purchase price equal to the Purchase Price (as such term is defined in
the Purchase Agreement) (collectively, the “Acquisition Consideration”);

WHEREAS, in order to finance, in part, the Acquisition described in the first
recital to this Agreement and to pay certain fees and expenses in connection
with the Transaction, the Borrower has requested that the Joint Lead Arrangers
arrange, and the Lenders provide, a senior secured term loan facility in the
form of this Agreement; and

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Joint Lead Arrangers have arranged, and the Lenders are willing to make
available to the Borrower, the senior secured term loan facility provided for
herein;

NOW, THEREFORE, IT IS AGREED:

SECTION 1. Definitions and Accounting Terms.

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“2016 Incremental Term Loans” means the Term Loans funded on the First Amendment
Effective Date by the 2016 Incremental Term Loan Lenders (as defined in the
First Amendment) in an aggregate principal amount of up to $40,000,000.



--------------------------------------------------------------------------------

“ABL Agent” shall mean CIT Finance LLC and any successor agent under the ABL
Credit Agreement or any other ABL Loan Document.

“ABL Credit Agreement” shall mean the ABL Credit Agreement, dated as of the
Closing Date, by and among Holdings, the Borrower, certain of its Subsidiaries
from time to time party thereto, the lenders party thereto from time to time and
the ABL Agent, as it may be amended, restated, amended and restated, amended and
extended, supplemented or modified from time to time, in each case, in
accordance with the terms hereof and thereof and the ABL Intercreditor
Agreement. Any reference to the ABL Credit Agreement hereunder shall be deemed a
reference to any ABL Credit Agreement then in existence.

“ABL Facility Priority Collateral” shall have the meaning provided in the ABL
Intercreditor Agreement.

“ABL Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated as of the Second Amendment Effective Date, among
Holdings, the Borrower and the other Grantors party thereto from time to time,
the ABL Agent, the Priming Term Loan Agent, the Administrative Agent, the
Collateral Agent and the other parties thereto from time to time, in the form of
Exhibit J hereto and as amended, restated, amended and restated modified and/or
supplemented from time to time.

“ABL Loan Documents” shall mean the “Credit Documents” as defined in the ABL
Credit Agreement, including any amendments, restatements, amendments and
restatements, supplements, modifications, or replacements thereto to the extent
same are permitted by the ABL Intercreditor Agreement.

“ABL Loans” shall mean the “Loans” as defined in the ABL Credit Agreement or any
equivalent term used to describe loans made thereunder.

“ABL Obligations” shall mean the “Obligations” as such term is defined in the
ABL Credit Agreement or any equivalent term used to describe the obligations
arising thereunder and in connection therewith.

“ABL Secured Parties” shall mean the “Secured Creditors” as defined in the ABL
Credit Agreement or any equivalent term used to describe secured parties
thereunder.

“Acquisition” shall have the meaning provided in the Recitals to this Agreement.

“Acquisition Consideration” shall have the meaning provided in the Recitals to
this Agreement.

“Additional Lender” shall have the meaning provided in Section 2.14(a).

“Administrative Agent” shall mean Wilmington Trust, in its capacity as
administrative agent for the Lenders hereunder and under the other Credit
Documents, and shall include any successor to the Administrative Agent appointed
pursuant to Section 11.09.

 

-6-



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean an Administrative Questionnaire in
such form as may be supplied from time to time by the Administrative Agent.

“Affiliate” shall mean, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under common control with, such
Person. A Person shall be deemed to control another Person if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such other Person, whether through the ownership
of voting securities, by contract or otherwise; provided, however, that none of
the Administrative Agent, any Lender (other than an Affiliated Person) or any of
their respective Affiliates shall be considered an Affiliate of Holdings or any
Subsidiary thereof.

“Affiliated Lender” shall have the meaning provided in Section 2.15(a).

“Affiliated Persons” shall have the meaning provided in Section 2.15(a).

“Affiliated Sponsor Lender” shall have the meaning provided in Section 2.15(a).

“Agent Fee Letter” shall mean that certain Agent Fee Letter, dated September 30,
2020 between Wilmington Trust and the Borrower.

“Agents” shall mean and include the Administrative Agent and the Collateral
Agent.

“Agreement” shall mean this Term Loan Credit Agreement, as modified,
supplemented, amended, restated (including any amendment and restatement
hereof), extended or renewed from time to time.

“Annual Financial Statements” shall mean the audited consolidated balance sheets
of Jill Intermediate and its Subsidiaries as of each of January 28, 2012,
February 2, 2013, and February 1, 2014, respectively, and related statements of
operations, member’s equity and cash flows of Jill Intermediate and its
Subsidiaries for the Fiscal Years ended of January 28, 2012, February 2, 2013,
and February 1, 2014, respectively.

“Applicable Margin” shall mean a percentage per annum equal to, in the case of
Term Loans maintained as (i) Base Rate Loans, 4.00%, and (ii) LIBOR Loans,
5.00%.

“Approved Fund” shall mean any Person (other than a natural person) that is (or
will be) engaged in making, purchasing, holding or investing in bank and other
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

“Assignment and Assumption Agreement” shall mean an Assignment and Assumption
Agreement substantially in the form of Exhibit I or any other form (including
electronic documentation generated by MarkitClear or other electronic platform)
approved by the Administrative Agent.

“Auction Manager” shall have the meaning provided in Section 2.15(a).

 

-7-



--------------------------------------------------------------------------------

“Auction Notice” shall mean an auction notice given by the Borrower in
accordance with the Auction Procedures with respect to a Dutch Auction Purchase
Offer.

“Auction Procedures” shall mean the auction procedures with respect to Dutch
Auction Purchase Offers set forth in Exhibit M hereto.

“Authorized Officer” shall mean, with respect to (a) delivering the Notice of
Borrowing (other than the Notice of Borrowing required pursuant to
Section 5.05), Notices of Conversion/Continuation and similar notices, the chief
executive officer, chief financial officer, treasurer, chief operating officer
of the Borrower or any person or persons that are designated in writing by one
or more Authorized Officers described above to the Administrative Agent as being
authorized by the Borrower to deliver such notices and (b) any other matter in
connection with this Agreement or any other Credit Document, the chief executive
officer, the chief financial officer, the treasurer, the principal accounting
officer, the president or other similar officer of the Borrower.

“Bankruptcy Code” shall have the meaning provided in Section 10.01(e).

“Base Rate” shall mean, at any time, the highest of (i) the Prime Rate at such
time, (ii) 1/2 of 1% per annum in excess of the overnight Federal Funds
Effective Rate at such time, (iii) the LIBO Rate for a LIBOR Loan denominated in
Dollars with a one-month Interest Period commencing on such day plus 1.00% and
(iv) 2.00%. For purposes of this definition, the LIBO Rate shall be determined
using the LIBO Rate as otherwise determined by the Administrative Agent in
accordance with the definition of “LIBO Rate”, except that (x) if a given day is
a Business Day, such determination shall be made on such day (rather than two
Business Days prior to the commencement of an Interest Period) or (y) if a given
day is not a Business Day, the LIBO Rate for such day shall be the rate
determined by the Administrative Agent pursuant to preceding clause (x) for the
most recent Business Day preceding such day. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Base Rate shall be determined without regard to clause (ii) of the preceding
sentence until the circumstances giving rise to such inability no longer exist.
Any change in the Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or such LIBO Rate shall be effective as of the opening of
business on the day of such change in the Prime Rate, the Federal Funds
Effective Rate or such LIBO Rate, respectively.

“Base Rate Loan” shall mean each Term Loan designated or deemed designated as
such by the Borrower at the time of the incurrence thereof or conversion
thereto.

“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include SOFR) that has been selected by the Administrative Agent
(acting at the direction of the Required Lenders) and the Borrower giving due
consideration to (i) any selection or recommendation of a replacement rate or
the mechanism for determining such a rate by the Relevant Governmental Body or
(ii) any evolving or then-prevailing market convention for determining a rate of
interest as a replacement to the LIBO Rate for U.S. dollar-denominated
syndicated credit facilities and (b) the Benchmark Replacement Adjustment;
provided, that any

 

-8-



--------------------------------------------------------------------------------

such Benchmark Replacement shall be administratively feasible as determined by
the Administrative Agent in its sole discretion; provided, further, if the
Benchmark Replacement as so determined would be less than 1.00%, the Benchmark
Replacement shall be deemed to be 1.00%; provided, further that the Benchmark
Replacement shall be a “qualified rate” within the meaning of Proposed Treasury
Regulation Section 1.1001-6.

“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment (which may be a positive or negative value or zero), that has
been selected by the Administrative Agent (acting at the direction of the
Required Lenders) and the Borrower giving due consideration to (a) any selection
or recommendation of a spread adjustment, or method for calculating or
determining such spread adjustment, for the replacement of the LIBO Rate with
the applicable Unadjusted Benchmark Replacement by the Relevant Governmental
Body or (b) any evolving or then-prevailing market convention for determining a
spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement for U.S. dollar-denominated syndicated credit facilities
at such time; provided, that any such Benchmark Replacement Adjustment shall be
administratively feasible as determined by the Administrative Agent in its sole
discretion.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Base Rate,” the definition of “LIBO Rate”, the
definition of “Interest Period,” timing and frequency of determining rates and
making payments of interest and other administrative matters) that the
Administrative Agent (acting at the direction of the Required Lenders) and the
Borrower agree may be appropriate to reflect the adoption and implementation of
such Benchmark Replacement and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent decides that adoption of any portion of such
market practice is not administratively feasible or if the Administrative Agent
(acting at the direction of the Required Lenders) determines that no market
practice for the administration of the Benchmark Replacement exists, in such
other manner of administration as the Administrative Agent (x) decides (acting
at the direction of the Required Lenders and with the consent of the Borrower)
is reasonably necessary in connection with the administration of this Agreement)
and (y) determines is administratively feasible in its sole discretion.

“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:

(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; and

(b) in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

-9-



--------------------------------------------------------------------------------

“Benchmark Transition Event” shall mean the occurrence of one or more of the
following events with respect to the LIBO Rate:

(a) a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely; provided,
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;

(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the LIBO Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the LIBO Rate, which states that the
administrator of the LIBO Rate has ceased or will cease to provide the LIBO Rate
permanently or indefinitely; provided, that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the LIBO Rate; or

(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Rate announcing that the LIBO Rate
is no longer representative.

“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent (or, in the event such Early Opt-in Election has occurred as a result of a
determination or election by the Borrower, the Administrative Agent and the
Borrower) or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.10(e) and (b) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.10(e).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower Materials” shall have the meaning provided in Section 12.03(c).

 

-10-



--------------------------------------------------------------------------------

“Borrower Restricted Information” shall mean material non-public information
with respect to Holdings, the Borrower or their Subsidiaries or with respect to
the securities of any such Person (or, if Holdings is not at the time of the
making of a representation with respect to Borrower Restricted Information a
public reporting company, material information of a type that would not
reasonably be expected to be publicly available if Holdings were a public
reporting company).

“Borrowing” shall mean the borrowing of one Type of Term Loan, of a single
Class, from all the Lenders of the respective Class on a given date (or
resulting from a conversion or conversions on such date) having in the case of
LIBOR Loans the same Interest Period; provided, that Base Rate Loans incurred
pursuant to Section 2.10(b) shall be considered part of the related Borrowing of
LIBOR Loans.

“Borrowing Date” shall mean the date of the incurrence of any Term Loans.

“Business Day” shall mean (a) any day which is neither a Saturday or Sunday nor
a legal holiday on which banks are authorized or required to be closed in New
York, New York; and (b) relative to the making, continuing, prepaying or
repaying of any LIBOR Loans, any day which is a Business Day described in clause
(a) above and which is also a day on which dealings in Dollars are carried on in
the London interbank market.

“Capitalized Lease Obligations” shall mean, with respect to any Person, all
rental obligations of such Person which, under GAAP, are or will be required to
be capitalized on the books of such Person, in each case taken at the amount
thereof accounted for as indebtedness in accordance with such principles.

“Cash Management Services” shall mean any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payable services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other cash management
arrangements.

“Cause of Action” means any action, claim, cause of action, controversy, demand,
right, action, lien, indemnity, interest, guaranty, suit, obligation, liability,
damage, judgment, account, defense, offset, power, privilege, and license of any
kind or character whatsoever, whether known, unknown, contingent or
non-contingent, matured or unmatured, suspected or unsuspected, liquidated or
unliquidated, disputed or undisputed, secured or unsecured, assertable directly
or derivatively, whether arising before, on, or after the Second Amendment
Effective Date, in contract or in tort, in law (whether local, state, or federal
U.S. or non-U.S. law) or in equity, or pursuant to any other theory of local,
state, or federal U.S. or non-U.S. law. For the avoidance of doubt, “Cause of
Action” includes: (a) any right of setoff, counterclaim, or recoupment and any
claim for breach of contract or for breach of duties imposed by law or in
equity; (b) any claim based on or relating to, or in any manner arising from, in
whole or in part, tort, breach of contract, breach of fiduciary duty, fraudulent
transfer or fraudulent conveyance or voidable transaction law, violation of
local, state, or federal or non-U.S. law or breach of any duty imposed by law or
in equity, including securities laws, negligence, and gross negligence; (c) any
claim pursuant to section 362 or chapter 5 of the title 11 of the United States
Code or similar local, state, or federal U.S. or non-U.S. law; (d) any claim or
defense including fraud, mistake, duress, and usury, and any other defenses set
forth in section 558 of title 11 of the United States Code; (e) any state or
foreign law pertaining to actual or constructive fraudulent transfer, fraudulent
conveyance, or similar claim; and (f) any “lender liability” or equitable
subordination claims or defenses.

 

-11-



--------------------------------------------------------------------------------

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same has been amended and may hereafter be amended
from time to time, 42 U.S.C. § 9601 et seq.

“Claims” shall have the meaning provided in the definition of “Environmental
Claims”.

“Class” when used in reference to (a) any Term Loan or Borrowing, refers to
whether such Term Loan, or the Term Loans comprising such Borrowing, are Initial
Term Loans, Incremental Term Loans or Extended Term Loans, in each case having
the same terms and conditions (including with respect to maturity date and
interest rates), (b) any Commitment, refers to whether such Commitment is a
Commitment in respect of any of the Classes of Term Loans set forth in
immediately preceding clause (a) and (c) when used with respect to Lenders,
refers to whether such Lender has a Term Loan or Commitment in respect of a
particular Class of Term Loans or Commitments.

“Closing Date” shall have the meaning provided in Section 12.10.

“Closing Date Open Market Purchase Agreements” shall mean those certain Open
Market Purchase Agreements, dated as of the date hereof, by and between the
Borrower, as the purchaser, and each of the Participating Term Lenders (as
defined therein) party thereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Collateral” shall mean all property (whether real or personal) with respect to
which any security interests have been granted (or are purported to be granted)
pursuant to any Security Document, including, without limitation, all Security
Agreement Collateral and all Mortgaged Properties.

“Collateral Agent” shall mean Wilmington Trust, in its capacity as collateral
agent for the Secured Creditors hereunder and under the other Credit Documents,
and shall include any successor to the Collateral Agent appointed pursuant to
Section 11.09.

“Commitment” shall mean, for each Lender, its Initial Term Loan Commitment and
any commitment in respect of any Class of Incremental Term Loans and Extended
Term Loans, in each case, as same may be terminated, reduced or provided
pursuant to the terms of this Agreement.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” shall have the meaning provided in Section 12.03(b).

 

-12-



--------------------------------------------------------------------------------

“Company” shall mean any corporation, limited liability company, partnership or
other business entity (or the adjectival form thereof, where appropriate) or the
equivalent of the foregoing in any foreign jurisdiction.

“Company Material Adverse Effect” shall mean any change, circumstance,
development, effect or occurrence that, individually or in the aggregate,
(i) has or would reasonably be expected to have a material adverse effect on the
business, assets, liabilities, condition (financial or otherwise) or results of
operations of the Company Group, taken as a whole; provided, however, that the
term “Company Material Adverse Effect” will not include any change,
circumstance, development, effect or occurrence to the extent caused by
(a) changes or proposed changes in Laws or interpretations thereof or decisions
by courts or any Governmental Entity first effected after the Closing Date,
(b) changes or proposed changes in GAAP first effected after the Closing Date,
(c) actions or omissions of any Company Group Member taken with the explicit
written consent of Buyer in contemplation of the transactions contemplated by
the Purchase Agreement, including the impact thereof on relationships,
contractual or otherwise, with, or actual or potential loss or impairment of,
customers, suppliers, distributors, partners, financing sources, officers,
employees and/or consultants on revenue, profitability or cash flows, or actions
by Buyer and its Affiliates, (d) general conditions affecting the economy as a
whole, including changes in the credit, debt, financial, capital or reinsurance
markets (including changes in interest or exchange rates, prices of any security
or market index or any disruption of such markets), in each case, in the United
States or anywhere else in the world, (e) events or conditions generally
affecting the industries in which any Company Group Member operates, (f) global,
national or regional political conditions, including national or international
hostilities, acts of terror or acts of war, sabotage or terrorism or military
actions or any escalation or worsening of any hostilities, acts of war, sabotage
or terrorism or military actions, (g) pandemics, earthquakes, hurricanes,
tornados or other natural disasters, (h) other than for purposes of Section 3.5
and Section 3.16(b)(x) of the Purchase Agreement (and, to the extent related
thereto, the conditions set forth in Section 7.3(a) of the Purchase Agreement)
the announcement or pendency of the Purchase Agreement or the transactions
contemplated by the Purchase Agreement to the extent related to the identity of
Buyer, (i) any matter set forth on Schedule 1.1(c) to the Purchase Agreement,
(j) the failure by any Company Group Member to take any action that is
prohibited by any Transaction Document and for which the written consent of
Buyer was sought but denied, (k) any change or prospective change in the credit
ratings of any Company Group Member, or (l) any failure to meet any projections,
forecasts, guidance, estimates, milestones, budgets or financial or operating
predictions of revenue, earnings, cash flow or cash position (provided that
(A) the matters described in clauses (a), (b), (d), (e), (f) and (g) shall be
included in the term “Company Material Adverse Effect” to the extent any such
matter has a disproportionate and adverse impact on the business, assets,
condition (financial or otherwise) or results of operations of the Company
Group, taken as a whole, relative to other participants in the same business as
the Company Group, and (B) clauses (k) and (l) will not prevent a determination
that any change or effect underlying any such change or failure, as applicable,
has resulted in a Company Material Adverse Effect, to the extent such change or
effect is not otherwise excluded from this definition of Company Material
Adverse Effect), or (ii) that has or would reasonably be expected to prevent the
Members or the Company from performing their respective obligations under the
Purchase Agreement or materially delay the ability of the Members or the Company
Group to consummate the transactions contemplated by the Purchase Agreement.

 

-13-



--------------------------------------------------------------------------------

For purposes of the foregoing definition of Company Material Adverse Effect,
capitalized terms used therein (other than “Purchase Agreement” and “Company
Material Adverse Effect”) shall have the meanings assigned to such terms in the
Purchase Agreement.

“Contingent Obligation” shall mean, as to any Person, any obligation of such
Person as a result of such Person being a general partner of any other Person,
unless the underlying obligation is expressly made non-recourse as to such
general partner, and any obligation of such Person guaranteeing or intended to
guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (a) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (b) to
advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (c) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (d) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Contingent Obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.

“Control Agreement” shall mean a control agreement, in form and substance
reasonably satisfactory to the Collateral Agent and the Required Lenders,
executed and delivered by the Borrower or one of its Subsidiaries, the
Collateral Agent and the applicable securities intermediary (with respect to a
Securities Account) or bank (with respect to a Deposit Account), subject to the
terms of the Intercreditor Agreements.

“Copyright Security Agreement” shall have the meaning specified in the Security
Agreement.

“Credit Documents” shall mean (i) this Agreement, the Guaranty, the ABL
Intercreditor Agreement, the Term Loan Intercreditor Agreement, the
Subordination Agreement, the Successor Agent Agreement, each Note, the Agent Fee
Letter, each Security Document, the First Amendment and the Second Amendment and
(ii) all other agreements, instruments, documents and certificates executed and
delivered to, or in favor of, the Administrative Agent, the Collateral Agent or
any Lender in connection with the foregoing.

“Credit Party” shall mean Holdings, the Borrower and each Subsidiary Guarantor.

“Default” shall mean any event, act or condition which solely with notice or
lapse of time, or both, would constitute an Event of Default.

“Defaulting Lender” shall mean any Lender with respect to which a Lender Default
is in effect.

 

-14-



--------------------------------------------------------------------------------

“Deposit Account” shall mean any deposit account (as that term is defined in the
UCC).

“Disqualified Lender” shall mean (i) those competitors of Holdings and its
Subsidiaries and Affiliates of such competitors (other than any Affiliates that
are banks, financial institutions, bona fide debt funds or investment vehicles
that are engaged in making, purchasing, holding or otherwise investing in
commercial loans, bonds and similar extensions of credit in the ordinary
course), in each case, that were specified in writing to the Joint Lead
Arrangers on March 30, 2015, as such list may be updated by written notice to
the Administrative Agent from time to time and (ii) those certain banks,
financial institutions and other entities that, in each case, were specified in
writing to the Joint Lead Arrangers on March 30, 2015; provided that, to the
extent the Borrower updates the list of Disqualified Lenders, the inclusion of
any Person shall not retroactively apply to prior assignments or participations.

“Dollars” and the sign “$” shall each mean freely transferable lawful money of
the United States.

“Domestic Subsidiary” of any Person shall mean any Subsidiary of such Person
incorporated or organized in the United States or any State or territory thereof
or the District of Columbia.

“Dutch Auction Purchase Offer” shall have the meaning provided in
Section 2.15(a).

“Early Opt-in Election” shall mean the occurrence of:

(a) (i) a determination by the Administrative Agent or the Borrower (as notified
to the Administrative Agent) or (ii) a notification by the Required Lenders to
the Administrative Agent (with a copy to the Borrower) that the Required Lenders
have determined that U.S. dollar-denominated syndicated credit facilities being
executed at such time, or that include language similar to that contained in
Section 2.10 are being executed or amended, as applicable, to incorporate or
adopt a new benchmark interest rate to replace the LIBO Rate, and

(b) (i) the election by the Administrative Agent or the Borrower or (ii) the
election by the Required Lenders to declare that an Early Opt-in Election has
occurred and the provision, as applicable, by the Administrative Agent of
written notice of such election to the Borrower and the Lenders, by the Borrower
to the Administrative Agent or by the Required Lenders of written notice of such
election to the Administrative Agent.

“Eligible Transferee” shall mean and include any Person that is eligible to
become a Lender pursuant to Section 12.04 but in any event excluding (x) the
Sponsor, the Borrower, Holdings and their respective Affiliates and
Subsidiaries, (y) natural persons and (z) any Disqualified Lender, other than
with respect to assignments to Affiliated Persons to the extent expressly
provided for under Section 2.15.

“Environmental Claims” shall mean any and all administrative, regulatory or
judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings arising
under any Environmental Law or any permit issued, or any approval given, under
any such Environmental Law (hereafter, “Claims”), including,

 

-15-



--------------------------------------------------------------------------------

without limitation, (a) any and all Claims by Governmental Authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the environment due to the presence of Hazardous
Materials.

“Environmental Law” shall mean any applicable Federal, state, foreign or local
statute, law, regulation and ordinance, and any legally binding code, guideline,
policy and rule of common law now or hereafter in effect and in each case as
amended, and any judicial or administrative interpretation thereof, including
any judicial or administrative order, consent decree or judgment, relating to
the environment, employee health and safety as such matters relate to Hazardous
Materials or Hazardous Materials, including, without limitation, CERCLA; the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; the Federal
Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances
Control Act, 15 U.S.C. § 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et
seq.; the Safe Drinking Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution
Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency Planning and the Community
Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material
Transportation Act, 49 U.S.C. § 5101 et seq.; the Occupational Safety and Health
Act, 29 U.S.C. § 651 et seq. (as it relates to Hazardous Materials); and any
state and local or foreign counterparts or equivalents, in each case as amended
from time to time.

“Equity Contribution” shall mean the direct or indirect equity contributions to
Topco, to be made by affiliates of the Sponsor and certain other Persons
(including certain individuals who will be directors or officers of the Borrower
upon consummation of the Acquisition), the Net Cash Proceeds of which will be
further used to capitalize JJill Holdings, Inc., in an aggregate amount equal
to, when combined with the fair market value of any Equity Interests of any
management or other existing direct or indirect equity holders of Jill
Intermediate, rolled over or invested in connection with the Transaction
(whether contributed to JJill Holdings, Inc., or a direct or indirect parent of
JJill Holdings, Inc.), at least 35% of the pro forma capitalization of Jill
Intermediate and its Subsidiaries on the Closing Date after giving effect to the
Transaction; provided that the Sponsor shall own or control at least a majority
of the economic and voting equity interests of Holdings and its Subsidiaries on
the Closing Date. To the extent that all or any portion of such contributions
made to Holdings is not in the form of common equity, the amounts and terms
thereof shall be reasonably acceptable to the Lead Arrangers.

“Equity Interests” of any Person shall mean any and all shares, interests,
rights to purchase, warrants, options, participation or other equivalents of or
interest in (however designated) equity of such Person, including any common
stock, any limited or general partnership interest and any limited liability
company membership interest.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the date
of this Agreement and any subsequent provisions of ERISA, amendatory thereof,
supplemental thereto or substituted therefor.

 

-16-



--------------------------------------------------------------------------------

“ERISA Affiliate” shall mean each person (as defined in Section 3(9) of ERISA)
which together with Holdings or a Subsidiary of Holdings would be deemed to be a
“single employer” within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

“ERISA Event” shall mean any one or more of the following:

(a) any Reportable Event;

(b) the filing of a notice of intent to terminate any Plan, if such termination
would require material additional contributions in order to be considered a
standard termination within the meaning of Section 4041(b) of ERISA; or the
filing under Section 4041(a)(2) of ERISA of a notice of intent to terminate any
Plan or the termination of any Plan under Section 4041(c) of ERISA;

(c) the institution of proceedings by the PBGC under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Plan;

(d) the failure to make a required contribution to any Plan that results in the
imposition of a lien or other encumbrance under Section 430 of the Code or
Section 303 or 4068 of ERISA, or the arising of such a lien or encumbrance; the
failure of any Plan to satisfy the minimum funding standard under Section 412 of
the Code or Section 302 of ERISA, whether or not waived; or the filing of any
request for or receipt of a minimum funding waiver under Section 412 of the Code
with respect to any Plan; a determination that any Plan is considered an at-risk
plan within the meaning of Section 430 of the Code or Section 303 of ERISA; or
Holdings, any Subsidiary of Holdings or any ERISA Affiliate incurring any
liability under Section 436 of the Code, or a violation of Section 436 of the
Code with respect to a Plan; or the failure to make any required contribution to
a Multiemployer Plan;

(e) engaging in a non-exempt prohibited transaction within the meaning of
Section 4975 of the Code or Section 406 of ERISA with respect to a Plan;

(f) the complete or partial withdrawal of Holdings, any Subsidiary of Holdings
or any ERISA Affiliate from a Multiemployer Plan that results in a material
liability to Holdings or any Subsidiary; the reorganization or insolvency under
Title IV of ERISA of any Multiemployer Plan that results in a material liability
to Holdings or any Subsidiary; or the receipt by Holdings, any Subsidiary of
Holdings or any ERISA Affiliate, of any notice that a Multiemployer Plan is in
endangered or critical status under Section 432 of the Code or Section 305 of
ERISA; or

(g) Holdings, any Subsidiary of Holdings or any ERISA Affiliate incurring any
liability under Title IV of ERISA with respect to any Plan (other than premiums
due and not delinquent under Section 4007 of ERISA).

“Event of Default” shall have the meaning provided in Section 10.01.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

 

-17-



--------------------------------------------------------------------------------

“Excluded Deposit Accounts” shall mean (i) Deposit Accounts and Securities
Accounts established (or otherwise maintained) by Holdings or any of its
Restricted Subsidiaries the balance of which consists exclusively of
(A) withheld income taxes and federal, state or local employment taxes in such
amounts as are required in the reasonable judgment of the Borrower to be paid to
the Internal Revenue Service or state or local government agencies with respect
to employees of any of the Credit Parties and (B) amounts required to be paid
over to an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf
of or for the benefit of employees of one or more Credit Parties, (ii) all
segregated Deposit Accounts and Securities Accounts established (or otherwise
maintained) by Holdings or any of its Restricted Subsidiaries constituting (and
the balance of which consists solely of funds set aside in connection with) tax
accounts, payroll (and other wage and benefit) accounts, trust or similar
accounts, (iii) all zero balance accounts and (iv) all other Deposit Accounts
established (or otherwise maintained) by Holdings or any of its Restricted
Subsidiaries (excluding collection accounts, concentration accounts and the Term
Loan Administrative Agent’s Accounts) that do not have cash balances at any time
exceeding $250,000 for any individual Deposit Account or $250,000 in the
aggregate for all such Deposit Accounts.

“Excluded Subsidiary” shall mean any “Excluded Subsidiary” under and as defined
in the Priming Term Loan Credit Agreement.

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the Guaranty
of such Subsidiary Guarantor of, or the grant by such Subsidiary Guarantor of a
security interest to secure, such Swap Obligation (or any Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Subsidiary Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act and the regulations thereunder at the time
the Guaranty of such Subsidiary Guarantor or the grant of such security interest
becomes effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Guaranty or security interest is or becomes illegal.

“Excluded Taxes” shall mean any of the following Taxes imposed on or with
respect to a Recipient or required to be withheld or deducted from a payment to
a Recipient (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Recipient with respect to an applicable interest in the Term Loans (or any fees
hereunder) pursuant to a law in effect on the date on which (i) such Recipient
becomes a party to this Agreement (other than pursuant to an assignment request
by the Borrower under Section 2.13) or (ii) in the case of a Lender, such Lender
changes its lending office, except in each case to the extent that, pursuant to
Section 4.04, amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 4.04(f) and
(d) any U.S. federal withholding Taxes imposed under FATCA.

 

-18-



--------------------------------------------------------------------------------

“Existing Credit Documents” means each of (a) the Credit Agreement, dated as of
April 29, 2011, among JJ AB Funding Corp., as Borrower, the Lenders party
thereto and The CIT Group/Business Credit, Inc., as Administrative Agent;
(b) the Credit Agreement, dated as of April 29, 2011, among JJ Lease Funding
Corp., as Borrower, the Lenders party thereto and Credit Suisse AG, Cayman
Islands Branch, as Administrative Agent; (c) the Credit Agreement, dated as of
September 27, 2012, among JJ Mezz Funding Corp., as Borrower, the Lenders party
thereto and CC Holdings Agency Corp., as Administrative Agent; (d) the Working
Capital Murabaha Facility Agreement dated as of April 29, 2011, among JJ AB
Funding Corp., Jill Acquisition LLC, AIA Limited, Arcapita Investment Funding
Limited and The CIT Group/Business Credit, Inc., as agent; (e) the Registered
Lease and License Financing and Purchase Option Agreement, dated as of April 29,
2011, among Jill Acquisition LLC, JJ Lease Funding Corp. and Credit Suisse AG,
Cayman Islands Branch, as agent; and (f) the Commodities Purchase Facility
Agreement, dated as of September 27, 2012, among Jill Acquisition LLC, JJ Mezz
Funding Corp., AIA Limited, Arcapita Investment Funding Limited, and CC Holdings
Agency Corp.

“Extended Term Loans” shall have the meaning provided in Section 2.16(a).

“Extending Term Lender” shall have the meaning provided in Section 2.16(a).

“Extension” shall have the meaning provided in Section 2.16(a).

“Extension Amendment” shall have the meaning provided in Section 2.16(c).

“Extension Offer” shall have the meaning provided in Section 2.16(a).

“Fair Market Value” shall mean, with respect to any asset (including any Equity
Interests of any Person), the price at which a willing buyer, not an Affiliate
of the seller, and a willing seller who does not have to sell, would agree to
purchase and sell such asset, as determined in good faith by the Borrower.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with the implementation of such sections of
the Code.

“FCPA” shall mean The United States Foreign Corrupt Practices Act of 1977, as
amended.

“Federal Funds Effective Rate” shall mean, for any period, a fluctuating
interest rate equal for each day during such period to the weighted average of
the rates on overnight Federal Funds transactions with members of the Federal
Reserve System arranged by Federal Funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations (rounded upwards, if
necessary to the next 1/100th of 1%) for such day on such transactions received
by the Administrative Agent from three Federal Funds brokers of recognized
standing selected by the Administrative Agent.

 

-19-



--------------------------------------------------------------------------------

“Fees” shall mean all amounts payable pursuant to or referred to in Sections
3.01 and 4.01(c).

“First Amendment” means Amendment No. 1 to Term Loan Credit Agreement, dated as
of the First Amendment Effective Date, by and among the Borrower, Holdings, the
other Credit Parties party thereto, the Administrative Agent and the Lenders
party thereto.

“First Amendment Effective Date” means the conditions precedent to the
effectiveness of the First Amendment shall have been satisfied and waived in
accordance with the terms thereof, which date shall be May 27, 2016.

“Fiscal Quarter” shall mean each of the quarterly periods beginning on the day
after the last day of the immediately preceding Fiscal Quarter and ending on the
Saturday closest to April 30, July 31, October 31 and January 31; provided that
for purposes of calculating compliance with any financial ratio or test in
respect of a Test Period that includes any period prior to the Closing Date,
“Fiscal Quarter” shall be deemed to be each of the three-month periods ended on
August 2, 2014, November 1, 2014, January 31, 2015, and May 2, 2015 (with
Consolidated EBITDA for such periods deemed to be the amounts provided in the
definition of “Test Period” contained herein).

“Fiscal Year” shall mean each fiscal year of Holdings and its Subsidiaries
ending on the Saturday closest to January 31 in each calendar year.

“Foreign Lender” shall mean a Lender that is not a U.S. Person.

“Foreign Pension Plan” shall mean any plan, fund (including, without limitation,
any superannuation fund) or other similar program established or maintained
outside the United States by Holdings or any one or more of its Subsidiaries
primarily for the benefit of employees of Holdings or such Subsidiaries residing
outside the United States, which plan, fund or other similar program provides,
or results in, retirement income, a deferral of income in contemplation of
retirement or payments to be made upon termination of employment, and which plan
is not subject to ERISA or the Code.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“GAAP” shall mean generally accepted accounting principles in the United States
as in effect from time to time; provided, that determinations in accordance with
GAAP for purposes of Section 2.14, including defined terms as used therein, are
subject (to the extent provided therein) to Section 12.07(a).

“Governmental Authority” shall mean the government of the United States, any
other nation or any political subdivision thereof, whether state, provincial or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

 

-20-



--------------------------------------------------------------------------------

“Guarantor” shall mean each of Holdings and each Subsidiary Guarantor.

“Guaranty” shall have the meaning provided in Section 5.08.

“Hazardous Materials” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, and radon gas; (b) any chemicals, materials or
substances defined as or included in the definition of “hazardous substances,”
“hazardous waste,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous waste,” “toxic substances,” “toxic pollutants,”
“contaminants,” or “pollutants,” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or Release of which is prohibited, limited or regulated by any
Governmental Authority.

“Hedging Creditors” shall mean, collectively, each Lender Counterparty party to
a Term Secured Hedging Agreement.

“Holdings” shall have the meaning provided in the introductory paragraph to this
Agreement.

“Holdings Common Stock” shall mean the authorized shares of common stock of
Holdings on the Closing Date, together with any subsequently authorized shares
of common stock of Holdings.

“Immaterial Subsidiary” shall mean any Subsidiary of the Borrower (that, except
for purposes of Section 10.01(e), is not a Guarantor) that the Borrower elects
to treat as an Immaterial Subsidiary; provided, that a Subsidiary may be
designated an Immaterial Subsidiary (and remain an Immaterial Subsidiary) only
so long as such Subsidiary (a) does not, as of the last day of the Fiscal
Quarter of the Borrower most recently ended, have assets with a value in excess
of 2.5% of the total assets or revenues representing in excess of 2.5% of total
revenues of Holdings, the Borrower and their Subsidiaries, in each case, on a
consolidated basis as of such date, and (b) taken together with all Immaterial
Subsidiaries as of the last day of the Fiscal Quarter of the Borrower most
recently ended, does not have assets with a value in excess of 5.0% of total
assets or revenues representing in excess of 5.0% of total revenues of Holdings,
the Borrower and their Subsidiaries, in each case, on a consolidated basis as of
such date. Each Immaterial Subsidiary as of the Closing Date is set forth in
Schedule 1.01(b).

“Incremental Amendment” shall have the meaning provided in Section 2.14(a).

“Incremental Term Loans” shall have the meaning provided in Section 2.14(a).

“Indebtedness” shall mean, as to any Person, if and to the extent (other than
with respect to clause (c)) the same would constitute indebtedness or a
liability in accordance with GAAP, without duplication, (a) all indebtedness of
such Person for borrowed money or for the deferred purchase price of property or
services, (b) the maximum amount available to be drawn or paid under all letters
of credit, bankers’ acceptances, bank guaranties, surety and appeal bonds and
similar obligations issued for the account of such Person and all unpaid
drawings and

 

-21-



--------------------------------------------------------------------------------

unreimbursed payments in respect of such letters of credit, bankers’
acceptances, bank guaranties, surety and appeal bonds and similar obligations,
(c) all indebtedness of the types described in clause (a), (b), (d), (e), (f) or
(g) of this definition secured by any Lien on any property owned by such Person,
whether or not such indebtedness has been assumed by such Person (provided that
if the Person has not assumed or otherwise become liable in respect of such
indebtedness, such indebtedness shall be deemed to be in an amount equal to the
lesser of the amount secured and the Fair Market Value of the property to which
such Lien relates), (d) all Capitalized Lease Obligations of such Person,
(e) all obligations of such Person to pay a specified purchase price for goods
or services, whether or not delivered or accepted, i.e., take or pay and similar
obligations, (f) all Contingent Obligations of such Person in respect of
Indebtedness of others of the kinds referred to in clauses (a) through (e) above
and clause (g) below and (g) all net payments under any Interest Rate Protection
Agreement or any Other Hedging Agreement that such Person would have to make in
the event of an early termination, on the date Indebtedness of such Person is
being determined. Notwithstanding the foregoing, Indebtedness shall not include
(A) trade and other ordinary course payables, accrued expenses and intercompany
liabilities arising in the ordinary course of business, (B) prepaid or deferred
revenue, (C) purchase price holdbacks in respect of assets pending the
satisfaction by the seller of such assets of unperformed obligations,
(D) accrued expenses and deferred tax and other credits incurred by any Person
in the ordinary course of business of such Person or (E) in the case of the
Borrower and its Restricted Subsidiaries, (I) all intercompany Indebtedness
having a term not exceeding 364 days (inclusive of any rollover or extension of
terms) and made in the ordinary course of business and (II) intercompany
liabilities in connection with the cash management, tax and accounting
operations of the Borrower and its Restricted Subsidiaries).

“Indemnified Liabilities” shall have the meaning provided in
Section 12.01(a)(ii).

“Indemnified Person” shall have the meaning provided in Section 12.01(a).

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of a
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.

“Initial Maturity Date” shall mean May 8, 2022, the date that is the seventh
anniversary of the Closing Date.

“Initial Term Loan Commitment” shall mean, for each Initial Term Loan Lender,
the amount set forth opposite such Initial Term Loan Lender’s name in Schedule
1.01(a) directly below the column entitled “Initial Term Loan Commitment”.

“Initial Term Loan Lender” shall mean each financial institution listed on
Schedule 1.01(a) directly below the column entitled “Initial Term Loan
Commitment”.

“Initial Term Loans” shall have the meaning provided in Section 2.01.

“Intercreditor Agreement” shall mean the ABL Intercreditor Agreement, the Term
Loan Intercreditor Agreement and the Subordination Agreement, as applicable.

 

-22-



--------------------------------------------------------------------------------

“Interest Determination Date” shall mean, with respect to any LIBOR Loan, the
second Business Day prior to the commencement of any Interest Period relating to
such LIBOR Loan.

“Interest Period” shall have the meaning provided in Section 2.09.

“Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

“Inventory” shall mean inventory (as such term is defined in Article 9 of the
UCC).

“IRS” shall mean the United States Internal Revenue Service.

“Jefferies Finance” shall have the meaning provided in the introductory
paragraph to this Agreement.

“Joint Book-Running Managers” shall mean Jefferies Finance and Macquarie Capital
(USA) Inc. in their capacity as Joint Book-Running Managers and any successor
thereto.

“Joint Lead Arrangers” shall mean Jefferies Finance and Macquarie Capital (USA)
Inc. in their capacity as Joint Lead Arrangers and any successor(s) thereto.

“Latest Maturity Date” shall mean, at any date of determination, the latest
maturity or expiration date applicable to any Term Loan or Commitment hereunder
at such time, including the latest maturity or expiration date of any
Incremental Term Loan or any Extended Term Loan, in each case as extended in
accordance with this Agreement from time to time.

“Leaseholds” of any Person shall mean all the right, title and interest of such
Person as lessee, sublessee or licensee in, to and under leases, subleases or
licenses of land, improvements and/or fixtures.

“Legal Requirements” shall mean, as to any person, the organizational documents
of such person, and any treaty, law (including the common law), statute,
ordinance, code, rule, regulation, guidelines, license, permit requirement,
judgment, decree, verdict, order, consent order, consent decree, writ,
declaration or injunction or determination of an arbitrator or a court or other
Governmental Authority, and the interpretation or administration thereof, in
each case applicable to or binding upon such person or any of its property or to
which such person or any of its property is subject, in each case whether or not
having the force of law.

“Lender” shall mean each financial institution listed on Schedule 1.01(a), as
well as any Person that becomes a “Lender” hereunder pursuant to Section 2.13,
2.14 or 12.04(b), in each case, (other than with respect to Section 11.06 or
12.01) for so long as such Person holds Term Loans or Commitments hereunder.

“Lender Affiliate” shall mean (a) any Affiliate of any Lender, (b) any person
that is administered or managed by any Lender or any Affiliate of any Lender and
that is engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and (c) with respect to any Lender which is a fund that invests in
commercial loans and similar extensions of credit, any other fund that invests
in commercial loans and similar extensions of credit and is managed or advised
by the same investment advisor as such Lender or by an Affiliate of such Lender
or investment advisor.

 

-23-



--------------------------------------------------------------------------------

“Lender Counterparty” shall mean any counterparty to an Interest Rate Protection
Agreement and/or Other Hedging Agreement that is a Lender or an Affiliate of a
Lender at the time such Person enters into such Interest Rate Protection
Agreement and/or Other Hedging Agreement (even if such Lender subsequently
ceases to be a Lender, as the case may be, under this Agreement for any reason).

“Lender Default” shall mean (a) the wrongful refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing that is required to be funded hereunder, (b) a Lender having notified
in writing to the Borrower and/or the Administrative Agent that such Lender does
not intend to comply with its obligations under Section 2.01, 2.04 or 2.14 to
the extent such Lender has agreed to make Incremental Term Loans thereunder or
has made a public statement to that effect, (c) a Lender having failed, within
three Business Days after written request by the Administrative Agent or the
Borrower to confirm in writing to the Administrative Agent and the Borrower that
it will comply with its prospective funding obligations hereunder (provided that
such Lender Default shall cease to exist upon receipt of such written
confirmation by the Administrative Agent and the Borrower) or (d) a Lender or
any parent company of such having become the subject of a bankruptcy or
insolvency proceeding, or having a receiver, conservator, trustee, custodian,
administrator, assignee for the benefit of creditors or similar Person charged
with the reorganization or liquidation of its business, appointed for it, or
having taken any action in furtherance of, or indicating its consent to,
approval of or acquiescence in any such proceeding or appointment.

“LIBO Rate” shall mean, for any Interest Period, the higher of (i) (a) the rate
per annum equal to the arithmetic mean (rounded to the nearest 1/100th of 1%) of
the offered rates for deposits in Dollars with a term comparable to such
Interest Period that appears on the applicable Bloomberg screen page (or any
successor to such service, or such other commercially available source which
displays the rates at which Dollar deposits are offered by leading banks in the
London interbank deposit market as designated by the Administrative Agent from
time to time) at approximately 11:00 a.m., London, England time, on the second
full Business Day preceding the first day of such Interest Period, divided by
(b) 1 minus the then stated maximum rate of all reserve requirements (including,
without limitation, any marginal, emergency, supplemental, special or other
reserves required by applicable law) applicable to any member bank of the
Federal Reserve System in respect of Eurocurrency funding or liabilities as
defined in Regulation D (or any successor category of liabilities under
Regulation D), and (ii) 1.00% per annum..

“LIBOR Loan” shall mean each Term Loan designated as such by the Borrower at the
time of the incurrence thereof or conversion thereto bearing interest at a rate
determined by reference to the LIBO Rate.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other) or other security agreement
of any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Capitalized Lease Obligations
having substantially the same economic effect as any of the foregoing).

 

-24-



--------------------------------------------------------------------------------

“Majority Lenders” of any Class at any time shall mean those Non-Defaulting
Lenders who would constitute the Required Lenders (calculated in accordance with
such definition) at such time, but for this purpose determined as if only the
respective Class of Term Loans were outstanding hereunder.

“Margin Stock” shall have the meaning provided in Regulation U.

“Material Adverse Effect” shall mean (a) a material adverse effect on the
business, operations, property, assets, liabilities (financial or otherwise) of
Holdings, the Borrower and their respective Subsidiaries taken as a whole or
(b) a material adverse effect (i) on the rights or remedies of the Lenders, the
Administrative Agent or the Collateral Agent under the Credit Documents or
(ii) on the ability of the Credit Parties (taken as a whole) to perform their
obligations to the Lenders, the Administrative Agent or the Collateral Agent
under the Credit Documents, in each case, other than as a direct result of the
impact of the COVID-19 pandemic.

“Maturity Date” shall mean, (i) with respect to the Initial Term Loans, the
Initial Maturity Date; (ii) with respect to Incremental Term Loans, the final
maturity date thereof as specified in the applicable Incremental Amendment; and
(iii) with respect to Extended Term Loans, the final maturity date as specified
in the applicable Extension Offer; provided, further, that if any such day is
not a Business Day, the applicable Maturity Date shall be the Business Day
immediately succeeding such day.

“Maximum Incremental Facilities Amount” shall mean $0.

“Minimum Borrowing Amount” shall mean $5,000,000.

“Minimum Extended Class Amount” shall have the meaning provided in
Section 2.16(b).

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor to its
rating agency business.

“Mortgage” shall mean a mortgage, deed of trust, deed to secure debt, debenture
or similar security instrument in form and substance reasonably satisfactory to
the Administrative Agent and the Required Lenders.

“Mortgage Policy” shall mean an ALTA Lender’s title insurance policy (Form 2006)
or other form reasonably satisfactory in form and substance to the Required
Lenders.

“Mortgaged Property” shall mean any Real Property owned by the Borrower or any
of its Restricted Subsidiaries which is encumbered (or required to be
encumbered) by a Mortgage pursuant to the terms of this Agreement.

“Multiemployer Plan” shall mean any multiemployer plan as defined in
Section 4001(a)(3) of ERISA that is subject to Title IV of ERISA and is
contributed to by (or to which there is an obligation to contribute of) Holdings
or a Subsidiary of Holdings or an ERISA Affiliate, or to which Holdings, a
subsidiary of Holdings or an ERISA Affiliate has any liability, contingent or
otherwise.

 

-25-



--------------------------------------------------------------------------------

“NAIC” shall mean the National Association of Insurance Commissioners.

“Non-Defaulting Lender” shall mean and include each Lender, other than a
Defaulting Lender.

“Note” shall have the meaning provided in Section 2.05(a).

“Notice of Borrowing” shall have the meaning provided in Section 2.03(a).

“Notice of Conversion/Continuation” shall have the meaning provided in
Section 2.06.

“Notice Office” shall mean the office of the Administrative Agent located at 50
South Sixth Street, Suite 1290, Minneapolis, MN 55402, or such other office or
person as the Administrative Agent may hereafter designate in writing as such to
the other parties hereto.

“Obligations” shall mean all amounts owing to the Administrative Agent, the
Collateral Agent or any Lender pursuant to the terms of this Agreement or any
other Credit Document, including, without limitation, all amounts in respect of
any principal, interest (including any interest accruing following maturity of
the Term Loans and interest accruing subsequent to the filing of a petition in
bankruptcy, reorganization or similar proceeding at the rate provided for in
this Agreement, whether or not such interest is an allowed claim under any such
proceeding or under applicable state, federal or foreign law), penalties, fees
(including all legal fees and disbursements required to be paid by the Borrower
and its Subsidiaries hereunder), expenses, indemnifications, reimbursements and
other liabilities, and guarantees of the foregoing amount.

“OFAC” shall mean the Office of Foreign Assets Control of the U.S. Department of
the Treasury.

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising solely from
such Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or enforced any Credit Document).

“Other Hedging Agreements” shall mean any foreign exchange contracts, currency
swap agreements, commodity agreements or other similar agreements (including
commodity futures or forward purchase contracts), or arrangements designed to
protect against fluctuations in currency values or commodity prices.

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.13). For the avoidance of doubt, Other Taxes shall
not include any Taxes imposed on, or measured by reference to, gross income, net
income or gain.

 

-26-



--------------------------------------------------------------------------------

“Participant” shall have the meaning provided in Section 12.04(a).

“Participant Register” shall have the meaning provided in Section 12.04(a).

“Patent Security Agreement” shall have the meaning specified in the Security
Agreement.

“Patriot Act” shall have the meaning provided in Section 12.18.

“Payment Account” shall mean the Administrative Agent’s account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Section 4002 of ERISA, or any successor thereto. “Person” shall mean any
individual, partnership, joint venture, firm, corporation, association, limited
liability company, trust or other enterprise or any Governmental Authority.

“Plan” shall mean any pension plan as defined in Section 3(2) of ERISA which is
maintained or contributed to by (or to which there is an obligation to
contribute of) Holdings or a Subsidiary of Holdings or an ERISA Affiliate, or to
which Holdings, a subsidiary of Holdings or an ERISA Affiliate has any
liability, contingent or otherwise, and is subject to Section 302 or Title IV of
ERISA or Section 412 of the Code, other than a Multiemployer Plan.

“Platform” shall have the meaning provided in Section 12.03(c).

“Prime Rate” shall mean, for any day, the prime rate published in The Wall
Street Journal for such day; provided, that if The Wall Street Journal ceases to
publish for any reason such rate of interest, “Prime Rate” shall mean the prime
lending rate as set forth on the Bloomberg page PRIMBB Index (or successor page)
for such day (or such other service as determined by the Administrative Agent
from time to time for purposes of providing quotations of prime lending interest
rates).

“Priming Credit Documents” shall mean the “Credit Documents” (or any analogous
term) under and as defined in the Priming Term Loan Credit Agreement.

“Priming Term Loan Agent” shall mean Wilmington Trust, in its capacities as
administrative agent and collateral agent under the Priming Term Loan Credit
Agreement and other Priming Credit Documents, and any successor or replacement
administrative agent and collateral agent under the Priming Term Loan Credit
Agreement or any other Priming Credit Document.

“Priming Term Loan Credit Agreement” shall mean that certain Priming Term Loan
Credit Agreement, dated as of September 30, 2020 by and among the Borrower,
Holdings, the Priming Term Loan Agent and the lenders party from time to time
thereto, as amended, restated, amended and restated, supplemented, modified,
renewed or extended from time to time.

 

-27-



--------------------------------------------------------------------------------

“Priming Term Loans” shall mean the “Loans” (or any analogous term) under and as
defined in the Priming Term Loan Credit Agreement.

“Pro Forma Financial Statements” shall have the meaning provided in
Section 7.05(a)(ii).

“Projections” shall mean the projections that were prepared by or on behalf of
the Borrower in connection with this Agreement and delivered to the
Administrative Agent and the Lenders prior to the Closing Date.

“Public Lender” shall have the meaning provided in Section 12.03(c).

“Purchase Agreement” shall have the meaning provided in the Recitals to this
Agreement.

“Purchase Agreement Representations” shall mean the representations and
warranties made by Jill Intermediate in the Purchase Agreement as are material
to the interests of the Lenders, but only to the extent that JJill Holdings,
Inc., or its applicable Affiliates have the right to terminate their respective
obligations under the Purchase Agreement (or to decline to consummate the
Acquisition) as a result of a breach of such representations.

“Purchase Offers” shall have the meaning provided in Section 2.15(a).

“Qualified Credit Party” shall mean the Borrower and each Subsidiary Guarantor
(each of which shall be a Wholly-Owned Domestic Subsidiary).

“Quarterly Financial Statements” shall mean the unaudited consolidated balance
sheets and related statements of operations and cash flows of Jill Intermediate
and its Subsidiaries for the most recent Fiscal Quarters after the date of the
last Annual Financial Statements and ended at least 45 days before the Closing
Date.

“Quarterly Payment Date” shall mean the last Business Day of each April, July,
October and January occurring after the Closing Date.

“Real Property” of any Person shall mean all the right, title and interest of
such Person in and to land, improvements and fixtures, including Leaseholds.

“Recipient” shall mean (a) the Administrative Agent and (b) any Lender, as
applicable.

“Register” shall have the meaning provided in Section 12.15.

“Regulation D” shall mean Regulation D of the Board as from time to time in
effect and any successor to all or a portion thereof establishing reserve
requirements.

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and any successor to all or a portion thereof.

 

-28-



--------------------------------------------------------------------------------

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and any successor to all or a portion thereof.

“Related Persons” shall have the meaning provided in Section 11.06.

“Release” shall mean actively or passively disposing, discharging, injecting,
spilling, pumping, leaking, leaching, dumping, emitting, escaping, emptying,
pouring, seeping, migrating or the like, into or upon any land or water or air,
or otherwise entering into the environment.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Replaced Lender” shall have the meaning provided in Section 2.13.

“Replacement Lender” shall have the meaning provided in Section 2.13.

“Reportable Event” shall mean an event described in Section 4043(c) of ERISA
with respect to a Plan that is subject to Title IV of ERISA other than those
events as to which the 30-day notice period is waived under subsection .22, .23,
.25, .27 or .28 of PBGC Regulation Section 4043.

“Required Lenders” shall mean, at any time, Non-Defaulting Lenders (other than
Affiliated Lenders) the sum of whose outstanding Term Loans at such time
represents at least a majority of the sum of all outstanding Term Loans of
Non-Defaulting Lenders that are not Affiliated Lenders at such time.

“Restricted Subsidiary” of any Person shall mean any Subsidiary of such Person.
For the avoidance of doubt, the Borrower shall at all times constitute a
Restricted Subsidiary of Holdings.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc., or any successor to its rating agency business.

“Scheduled Additional Class Repayment” shall have the meaning provided in
Section 4.02(a)(ii).

“Scheduled Additional Class Repayment Date” shall have the meaning provided in
Section 4.02(a)(ii).

“Scheduled Repayment Date” shall have the meaning provided in
Section 4.02(a)(ii).

“Scheduled Repayments” shall have the meaning provided in Section 4.02(a)(ii).

“Scheduled Term Loan Repayment” shall have the meaning provided in
Section 4.02(a)(i).

“Scheduled Term Loan Repayment Date” shall have the meaning provided in
Section 4.02(a)(i).

 

-29-



--------------------------------------------------------------------------------

“SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

“Second Amendment” shall mean that certain Amendment No. 2 to Term Loan Credit
Agreement, Consent and Waiver, dated as of the Second Amendment Effective Date,
by and among Borrower, Holdings, Administrative Agent and Collateral Agent and
the Second Amendment Consenting Lenders, which constitute the Required Lenders.

“Second Amendment Consenting Lender” shall mean any Lender that is a party to
the Second Amendment, and all such Lenders collectively, the “Second Amendment
Consenting Lenders”.

“Second Amendment Effective Date” shall mean September 30, 2020.

“Second Amendment Effective Date Open Market Purchase Agreements” shall mean
those certain Open Market Purchase Agreements, dated as the date hereof, by and
among the Borrower, as the purchaser, and each of the Participating Term Lenders
(as defined therein) party thereto.

“Secured Creditors” shall mean collectively, the Administrative Agent, the
Collateral Agent, the Lenders and each Hedging Creditor.

“Secured Obligations” shall mean all (x) Obligations and (y) obligations of any
Credit Party arising under any Term Secured Hedging Agreement or the guarantee
thereof pursuant to the Credit Documents (other than Excluded Swap Obligations).

“Securities Account” shall mean a securities account (as that term is defined in
the UCC).

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

“Security Agreement” shall have the meaning provided in Section 5.11.

“Security Agreement Collateral” shall mean all “Collateral” as defined in the
Security Agreement.

“Security Document” shall mean and include each of the Security Agreement, each
Control Agreement, each Copyright Security Agreement, each Patent Security
Agreement, each Trademark Security Agreement, each Mortgage, after the execution
and delivery thereof, each Additional Security Document and any other related
document, agreement or grant pursuant to which Holdings or any of its
Subsidiaries grants, perfects or continues a security interest in favor of the
Collateral Agent for the benefit of the Secured Creditors.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark, (or a successor administrator) on the Federal
Reserve Bank of New York’s Website.

 

-30-



--------------------------------------------------------------------------------

“Solvent”, with respect to any Person, shall mean that as of the date of
determination both: (i)(a) the sum of the debt (including contingent
liabilities) of such Person and its Restricted Subsidiaries, taken as a whole,
does not exceed the present fair saleable value of the assets of such Person and
its Restricted Subsidiaries, taken as a whole, and (b) the capital of such
Person and its Restricted Subsidiaries, taken as a whole, is not unreasonably
small in relation to the business of such Person and its Restricted
Subsidiaries, taken as a whole; and (ii) such Person and its Restricted
Subsidiaries do not intend to incur, or believe that they will incur, debts
including current obligations beyond their ability to pay such debts as they
mature in the ordinary course of business. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

“Specified Representations” shall mean those representations and warranties set
forth in Sections 7.01(a), 7.02, 7.03(c) (as relating to the Credit Documents),
7.05(b), 7.08(d), 7.11, 7.13, 7.14 and 7.16.

“Sponsor” shall mean, collectively, TowerBrook Capital Partners L.P., its
Affiliates (excluding portfolio companies) and investment funds managed by any
of them.

“Subordination Agreement” shall mean that certain Subordination and
Intercreditor Agreement, dated as of the Second Amendment Effective Date, by and
among the Credit Parties, the Subordinated Facility Agent, the ABL Agent, the
Administrative Agent, the Collateral Agent and the Priming Term Loan Agent, in
substantially the form of Exhibit L attached hereto, as it may be amended,
restated, amended and restated, amended and extended, supplemented or modified
from time to time, in each case, in accordance with the terms hereof and
thereof.

“Subordinated Facility Agent” shall mean Wilmington Trust, in its capacities as
administrative agent and collateral agent under the Subordinated Facility Credit
Agreement and other Subordinated Facility Loan Documents, and any successor or
replacement administrative agent and collateral agent under the Subordinated
Facility Credit Agreement or any other Subordinated Facility Loan Documents.

“Subordinated Facility Credit Agreement” shall mean that certain Subordinated
Term Loan Credit Agreement, dated as of the Second Amendment Effective Date, by
and among the Borrower, Holdings, the Subordinated Facility Agent and the
lenders party thereto, as may be amended, restated, amended and restated,
amended and extended, supplemented or modified from time to time, in each case,
in accordance with the terms hereof and thereof and the Subordination Agreement.
Any reference to the Subordinated Facility Credit Agreement hereunder shall be
deemed a reference to any Subordinated Facility Credit Agreement then in
existence.

“Subordinated Facility Loan Documents” shall mean the “Credit Documents” (or any
analogous term) as defined in the Subordinated Facility Credit Agreement,
including any amendments, restatements, amendments and restatements,
supplements, modifications, or replacements thereto to the extent permitted
pursuant to the terms hereof and the Subordination Agreement.

 

-31-



--------------------------------------------------------------------------------

“Subsidiary” shall mean, as to any Person, (a) any corporation more than 50% of
whose stock having by the terms thereof ordinary voting power to elect a
majority of the directors of such corporation is owned by such Person and/or one
or more Subsidiaries of such Person or (b) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
Holdings.

“Subsidiary Guarantor” shall mean each Subsidiary of the Borrower (other than
any Excluded Subsidiary) that is or becomes a Credit Party, whether existing on
the Closing Date or established, created or acquired after the Closing Date,
unless and until such time as the respective Subsidiary is released from all of
its obligations under the Guaranty in accordance with the terms and provisions
thereof.

“Successor Agent Agreement” shall mean that certain Successor Agent Agreement,
dated as of the Second Amendment Effective Date, by and among Jefferies Finance
LLC, in its capacity as Existing Agent (as defined therein), Wilmington Trust, ,
in its capacity as Successor Agent (as defined therein), the Borrower, Holdings
and the Lenders party thereto constituting the Required Lenders in accordance
with this Agreement.

“Swap Obligation” shall mean, with respect to any Subsidiary Guarantor, any
obligations under any Interest Rate Protection Agreement or Other Hedging
Agreement that constitutes a “swap” within the meaning of the Commodity Exchange
Act.

“Syndication Agent” shall mean Macquarie Capital (USA) Inc.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

“Term Loan Administrative Agent’s Account” shall mean any account maintained
with the Administrative Agent for purposes of collection by the Administrative
Agent of any collected amounts held in concentration accounts pursuant to the
terms of the ABL Credit Agreement.

“Term Loan Intercreditor Agreement” shall mean that certain Term Loan
Intercreditor Agreement, dated as of the Second Amendment Effective Date, by and
among the Borrower, the Administrative Agent, the Collateral Agent, the Priming
Term Loan Agent, and the other parties thereto, in the form of Exhibit K hereto
and as amended, restated, amended and restated, modified and/or supplemented
from time to time.

“Term Loan Priority Collateral” shall have the meaning provided in the ABL
Intercreditor Agreement.

“Term Loans” shall mean Initial Term Loans, 2016 Incremental Term Loans,
Incremental Term Loans incurred after the First Amendment Effective Date and
Extended Term Loans.

“Term Secured Hedging Agreement” shall mean each Interest Rate Protection
Agreement and/or Other Hedging Agreement entered into by one or more Credit
Parties with any Lender Counterparty designated in writing by the Borrower to
the Administrative Agent as a “Term Secured Hedging Agreement” for purposes of
this Agreement and the other Credit Documents

 

-32-



--------------------------------------------------------------------------------

within 30 days of entering into such agreement (or in the case of any Interest
Rate Protection Agreement and/or Other Hedging Agreement existing on the Closing
Date, within 30 days after the Closing Date); provided, that (x) an Interest
Rate Protection Agreement and/or Other Hedging Agreement may not be so
designated, and will not constitute a Term Secured Hedging Agreement, if it is
secured by any ABL Facility Priority Collateral on a basis prior to the
Obligations pursuant to this Agreement (whether secured on a pari passu basis
with the ABL Obligations or otherwise) and (y) such Interest Rate Protection
Agreement and/or Other Hedging Agreement (and related obligations) shall be
permitted in accordance with the terms of this Agreement.

“Total Commitment” shall mean, at any time, the sum of the Commitments of each
of the Lenders at such time.

“Trademark Security Agreement” shall have the meaning provided in the Security
Agreement.

“Transaction” shall mean, collectively, (a) the consummation of the Acquisition
and the other transactions contemplated by the Purchase Agreement, (b) the
execution and delivery by each Credit Party of the Credit Documents to which it
is a party and the incurrence of Initial Term Loans on the Closing Date and the
use of proceeds thereof, (c) the execution and delivery by each Credit Party of
the ABL Loan Documents and the incurrence of ABL Loans on the Closing Date, if
any, and the use of proceeds thereof and (d) the payment of all Transaction
Costs.

“Transaction Costs” shall mean, collectively, one-time costs, fees and expenses
incurred in connection with the Transaction.

“Treasury Regulations” shall mean the United States federal income tax
regulations promulgated under the Code.

“Type” shall mean the type of Term Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Loan or a LIBOR Loan.

“UCC” shall mean the Uniform Commercial Code as from time to time in effect in
the relevant state or jurisdiction.

“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.

“U.S. Person” shall mean any person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” shall have the meaning provided in
Section 4.04(f)(ii)(B)(iii).

“Wholly-Owned Domestic Subsidiary” shall mean, as to any Person, any Domestic
Subsidiary of such Person that is a Wholly-Owned Subsidiary.

 

-33-



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” shall mean, as to any Person, (a) any corporation 100%
of whose capital stock is at the time owned by such Person and/or one or more
Wholly-Owned Subsidiaries of such Person and (b) any partnership, limited
liability company, association, joint venture or other entity in which such
Person and/or one or more Wholly-Owned Subsidiaries of such Person has a 100%
equity interest at such time (other than, in the case of a Foreign Subsidiary of
the Borrower with respect to the preceding clauses (a) and (b), directors’
qualifying shares and/or other nominal amounts of shares required to be held by
Persons other than the Borrower and its Subsidiaries under applicable law).

“Wilmington Trust” shall have the meaning provided in the introductory paragraph
of this Agreement.

“Withholding Agent” shall mean the Credit Parties and the Administrative Agent.

“Yield Differential” shall have the meaning provided in Section 2.14(a).

1.02 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Credit Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(a) As used herein and in the other Credit Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms not defined in Section 1.01 shall have the respective meanings given to
them under GAAP, (ii) the words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”, (iii) the word “incur”
shall be construed to mean incur, create, issue, assume, become liable in
respect of or suffer to exist (and the words “incurred” and “incurrence” shall
have correlative meanings), (iv) unless the context otherwise requires, the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, Equity Interests, securities, accounts, leasehold
interests and contract rights, (v) the word “will” shall be construed to have
the same meaning and effect as the word “shall”, (vi) unless the context
otherwise requires, any reference herein (A) to any Person shall be construed to
include such Person’s successors and assigns and (B) to the Borrower or any
other Credit Party shall be construed to include the Borrower or such Credit
Party as debtor and debtor-in-possession and any receiver or trustee for the
Borrower or any other Credit Party, as the case may be, in any insolvency or
liquidation proceeding and (vii) references to agreements (including this
Agreement) or other contractual obligations shall, unless otherwise specified,
be deemed to refer to such agreements or obligations as amended, supplemented,
restated, amended and restated or otherwise modified from time to time.

(b) [Reserved].

(c) The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

 

-34-



--------------------------------------------------------------------------------

SECTION 2. Amount and Terms of Credit.

2.01 The Initial Term Loan Commitments. Subject to and upon the terms and
conditions set forth herein, each Lender with an Initial Term Loan Commitment
severally agrees to make a term loan (each, an “Initial Term Loan” and,
collectively, the “Initial Term Loans”) to the Borrower, which Initial Term
Loans (i) shall be incurred pursuant to a single drawing on the Closing Date,
(ii) shall be denominated in Dollars, (iii) except as hereinafter provided,
shall, at the option of the Borrower, be incurred and maintained as, and/or
converted into, Base Rate Loans or LIBOR Loans; provided that except as
otherwise specifically provided in Section 2.10(b), all Term Loans comprising
the same Borrowing shall at all times be of the same Type and Class, and
(iv) shall be made by each such Lender in an aggregate principal amount which
does not exceed the Initial Term Loan Commitment of such Lender on the Closing
Date. Once repaid, Term Loans incurred hereunder may not be reborrowed.

2.02 Minimum Amount of Each Borrowing; Maximum Number of Interest Periods. The
aggregate principal amount of each Borrowing of Term Loans under a respective
Class shall not be less than the Minimum Borrowing Amount. More than one
Borrowing may occur on the same date, but at no time shall there be outstanding
more than seven (7) Borrowings of LIBOR Loans in the aggregate for all Classes
of Term Loans (or such greater number of Borrowings of LIBOR Loans as may be
agreed to from time to time by the Administrative Agent).

2.03 Notice of Borrowing. (a) When the Borrower desires to incur Term Loans
hereunder, the Borrower shall give the Administrative Agent at the Notice Office
(i) at least three Business Days’ prior notice thereof in the case of LIBOR
Loans and (ii) at least one Business Day’s prior notice thereof in the case of
Base Rate Loans; provided, that (in each case) any such notice shall be deemed
to have been given on a certain day only if given before 2:30 P.M. (New York
City time) on such day. Such notice (the “Notice of Borrowing”), except as
otherwise expressly provided in Section 2.10, shall be irrevocable and shall be
in writing, or by telephone promptly confirmed in writing, in the form of
Exhibit A-1, appropriately completed to specify: (A) the aggregate principal
amount of the Term Loans (and specifying the Class thereof) to be incurred
pursuant to such Borrowing, (B) the date of such Borrowing (which shall be a
Business Day) and (C) whether the Term Loans being incurred pursuant to such
Borrowing are to be initially maintained as Base Rate Loans or, to the extent
permitted hereunder, LIBOR Loans and, if LIBOR Loans, the initial Interest
Period to be applicable thereto. The Administrative Agent shall promptly give
each Lender notice of such proposed Borrowing, of such Lender’s proportionate
share thereof and of the other matters required by the immediately preceding
sentence to be specified in the Notice of Borrowing.

(b) Without in any way limiting the obligation of the Borrower to confirm in
writing any telephonic notice of any Borrowing or prepayment of Term Loans, the
Administrative Agent shall be entitled to rely and act without liability upon
the basis of telephonic notice of such Borrowing or prepayment, as the case may
be, believed by the Administrative Agent in good faith to be from an Authorized
Officer of the Borrower, prior to receipt of written confirmation. In each such
case, the Borrower hereby waives the right to dispute the Administrative Agent’s
record of the terms of such telephonic notice of the Borrowing or prepayment of
Term Loans, as the case may be, absent manifest error.

 

-35-



--------------------------------------------------------------------------------

2.04 Disbursement of Funds. No later than 2:30 P.M. (New York City time) on each
Borrowing Date, each Lender will make available its pro rata portion (determined
in accordance with Section 2.07) of each Borrowing requested to be made on such
date. All such amounts will be made available in Dollars and in immediately
available funds to the Payment Account, and the Administrative Agent will make
available to the Borrower to such account as the Borrower may specify in writing
prior to the Borrowing Date, the aggregate of the amounts so made available by
the Lenders. Unless the Administrative Agent shall have been notified by any
Lender prior to the Borrowing Date that such Lender does not intend to make
available to the Administrative Agent such Lender’s portion of the Borrowings to
be made on such date, the Administrative Agent may assume that such Lender has
made such amount available to the Administrative Agent on the Borrowing Date and
the Administrative Agent may (but shall not be obligated to), in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
corresponding amount is not in fact made available to the Administrative Agent
by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Borrower, and the
Borrower shall repay such corresponding amount to the Administrative Agent
within one Business Day. The Administrative Agent also shall be entitled to
recover on demand from such Lender or the Borrower, as the case may be, interest
on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower until the date such corresponding amount is recovered by the
Administrative Agent, at a rate per annum equal to (i) if recovered from such
Lender, the overnight Federal Funds Effective Rate for the first three days and
at the interest rate otherwise applicable to such Term Loans for each day
thereafter and (ii) if recovered from the Borrower, the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 2.08.
Nothing in this Section 2.04 shall be deemed to relieve any Lender from its
obligation to make Term Loans hereunder or to prejudice any rights which the
Borrower may have against any Lender as a result of any failure by such Lender
to make Term Loans hereunder.

2.05 Notes. (a) The Borrower’s obligation to pay the principal of, and interest
on, the Term Loans made by each Lender shall be evidenced in the Register
maintained by the Administrative Agent pursuant to Section 12.15 and shall, if
requested by such Lender, also be evidenced by a promissory note duly executed
and delivered by the Borrower substantially in the form of Exhibit B, with
blanks appropriately completed in conformity herewith (each, a “Note” and,
collectively, the “Notes”).

(b) Each Lender will note on its internal records the amount of each Term Loan
made by it and each payment in respect thereof and prior to any transfer of any
of its Notes will endorse on the reverse side thereof the outstanding principal
amount of Term Loans evidenced thereby. Failure to make any such notation or any
error in such notation shall not affect the Borrower’s obligations in respect of
such Term Loans. In the event of any conflict between a Lender’s internal
records and the Register, the Register shall control, absent manifest error.

 

-36-



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained above in this
Section 2.05 or elsewhere in this Agreement, Notes shall only be delivered to
Lenders which at any time specifically request the delivery of such Notes. No
failure of any Lender to request, obtain, maintain or produce a Note evidencing
its Term Loans to the Borrower shall affect, or in any manner impair, the
obligations of the Borrower to repay the Term Loans (and all related
Obligations) incurred by the Borrower which would otherwise be evidenced thereby
in accordance with the requirements of this Agreement, and shall not in any way
affect the security or guaranties therefor provided pursuant to any Credit
Document. Any Lender which does not have a Note evidencing its outstanding Term
Loans shall in no event be required to make the notations otherwise described in
preceding clause (b). At any time when any Lender requests the delivery of a
Note to evidence any of its Term Loans, the Borrower shall reasonably promptly
execute and deliver to the respective Lender the requested Note in the
appropriate amount or amounts to evidence such Term Loans.

2.06 Conversions/Continuations. The Borrower shall have the option to convert
(or continue), on any Business Day, all or a portion equal to at least the
Minimum Borrowing Amount of the outstanding principal amount of Term Loans made
pursuant to one or more Borrowings of one or more Types of Term Loans into a
Borrowing of another Type of Term Loan (or to continue all or a portion of any
LIBOR Loan as a LIBOR Loan); provided, that except as otherwise provided in
Section 2.10(b), LIBOR Loans may be converted into Base Rate Loans (or continued
as LIBOR Loans with a new Interest Period) only on the last day of an Interest
Period applicable to the Term Loans being converted (or continued) and no such
partial conversion of Loans shall reduce the outstanding principal amount of
such LIBOR Loans made pursuant to a single Borrowing to less than the Minimum
Borrowing Amount applicable thereto, (b) unless the Required Lenders otherwise
agree, Base Rate Loans may only be converted into LIBOR Loans if no Default or
Event of Default has occurred and is continuing on the date of the conversion,
and (c) no conversion pursuant to this Section 2.06 shall result in a greater
number of Borrowings of LIBOR Loans than is permitted under Section 2.02. Each
such conversion or continuation shall be effected by the Borrower by giving the
Administrative Agent at the Notice Office prior to 2:30 P.M. (New York City
time) at least (i) in the case of conversions of Base Rate Loans into LIBOR
Loans (or continuations of LIBOR Loans), three Business Days’ prior notice;
provided, however, that if the Borrower wishes to request LIBOR Loans having an
Interest Period of other than one, two, three or six months in duration as
provided in the definition of “Interest Period,” (A) the applicable notice from
the Borrower must be received by the Administrative Agent not later than 1:00
p.m. (New York City time) four (4) Business Days prior to the requested date of
such conversion or continuation, whereupon the Administrative Agent shall give
prompt notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to them and (B) not later than 1:00 p.m. (New York
City time) three (3) Business Days before the requested date of such conversion
or continuation, the Administrative Agent shall notify the Borrower whether or
not the requested Interest Period is available to the Lenders and (ii) in the
case of conversions of LIBOR Loans into Base Rate Loans, one Business Day’s
prior notice (each, a “Notice of Conversion/Continuation”), in each case in the
form of Exhibit A-2, appropriately completed to specify the Term Loans to be so
converted (or continued), the Borrowing or Borrowings pursuant to which such
Term Loans were incurred and, if to be converted into (or continued as) LIBOR
Loans, the Interest Period to be applicable thereto. The Administrative Agent
shall give each Lender prompt notice of any such proposed conversion affecting
any of its Term Loans.

2.07 Pro Rata Borrowings. All Borrowings of Term Loans under this Agreement
shall be incurred from the Lenders pro rata on the basis of their applicable
Commitments. It is understood that no Lender shall be responsible for any
default by any other Lender of its obligation to make Term Loans hereunder and
that each Lender shall be obligated to make the Term Loans provided to be made
by it hereunder, regardless of the failure of any other Lender to make its Term
Loans hereunder.

 

-37-



--------------------------------------------------------------------------------

2.08 Interest. (a) The Borrower agrees to pay interest in respect of the unpaid
principal amount of each Base Rate Loan from the date of Borrowing thereof until
the earlier of (i) the maturity thereof (whether by acceleration or otherwise)
and (ii) the conversion of such Base Rate Loan to a LIBOR Loan pursuant to
Section 2.06 or 2.09, as applicable, at a rate per annum which shall be equal to
the sum of the relevant Applicable Margin plus the Base Rate, each as in effect
from time to time.

(b) The Borrower agrees to pay interest in respect of the unpaid principal
amount of each LIBOR Loan from the date of Borrowing thereof until the earlier
of (i) the maturity thereof (whether by acceleration or otherwise) and (ii) the
conversion of such LIBOR Loan to a Base Rate Loan pursuant to Section 2.06, 2.09
or 2.10, as applicable, at a rate per annum which shall, during each Interest
Period applicable thereto, be equal to the sum of the relevant Applicable Margin
as in effect from time to time during such Interest Period plus the LIBO Rate
for such Interest Period.

(c) Overdue amounts of principal and interest on any Term Loan shall bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws), to the extent permitted by
law, at a rate per annum equal to the rate which is 2% in excess of the rate
then borne by such Term Loan, in the case of principal, and, in the case of
interest, the rate then borne by the applicable Term Loan to which such interest
relates. Interest that accrues under this Section 2.08(c) shall be payable on
demand.

(d) Accrued (and theretofore unpaid) interest shall be payable (i) in respect of
each Base Rate Loan, (x) quarterly in arrears on each Quarterly Payment Date,
(y) on the date of any repayment or prepayment (on the amount repaid or
prepaid), and (z) at maturity (whether by acceleration or otherwise) and, after
such maturity, on demand, and (ii) in respect of each LIBOR Loan, (x) in arrears
on the last day of each Interest Period applicable thereto and, in the case of
an Interest Period in excess of three months, on each date occurring at three
month intervals after the first day of such Interest Period, and (y) on the date
of any repayment or prepayment (on the amount repaid or prepaid), at maturity
(whether by acceleration or otherwise) and, after such maturity, on demand.

(e) Upon each Interest Determination Date, the Administrative Agent shall
determine the LIBO Rate for each Interest Period applicable to the respective
LIBOR Loans and shall promptly notify the Borrower and the Lenders thereof. Each
such determination shall, absent manifest error, be final and conclusive and
binding on all parties hereto.

2.09 Interest Periods. At the time the Borrower gives the Notice of Borrowing or
any Notice of Conversion/Continuation in respect of the making of, continuation
as or conversion into any LIBOR Loan, the Borrower shall have the right to elect
the interest period (each, an “Interest Period”) applicable to such LIBOR Loan,
which Interest Period shall, at the option of the Borrower, be (x) a one, two,
three or six month period, (y) to the extent agreed to by all Lenders with Term
Loans under the relevant Class, a twelve month period or (z) if agreed by the
Administrative Agent in its discretion and each Lender with Term Loans under the
relevant Class, such other period not to exceed one-month; provided, that (in
each case):

(a) all LIBOR Loans comprising a Borrowing shall at all times have the same
Interest Period;

 

-38-



--------------------------------------------------------------------------------

(b) the initial Interest Period for any LIBOR Loan shall commence on the date of
Borrowing of such LIBOR Loan (including the date of any conversion thereto from
a Base Rate Loan) and each Interest Period occurring thereafter in respect of
such LIBOR Loan shall commence on the day on which the next preceding Interest
Period applicable thereto expires;

(c) if any Interest Period for a LIBOR Loan begins on a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month;

(d) if any Interest Period for a LIBOR Loan would otherwise expire on a day
which is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period for a
LIBOR Loan would otherwise expire on a day which is not a Business Day but is a
day of the month after which no further Business Day occurs in such month, such
Interest Period shall expire on the next preceding Business Day;

(e) unless the Required Lenders otherwise agree, no Interest Period may be
selected at any time when a Default or an Event of Default has occurred and is
continuing; and

(f) no Interest Period in respect of any Borrowing of any Class of Term Loans
shall be selected which extends beyond the Maturity Date for such Class of Term
Loans.

If by 2:30 P.M. (New York City time) on the third Business Day prior to the
expiration of any Interest Period applicable to a Borrowing of LIBOR Loans, the
Borrower has failed to elect, or is not permitted to elect, a new Interest
Period to be applicable to such LIBOR Loans as provided above, the Borrower
shall be deemed to have elected to convert such LIBOR Loans into Base Rate Loans
effective as of the expiration date of such current Interest Period.

2.10 Increased Costs, Illegality, etc. (a) In the event that any Lender shall
have determined (which determination shall, absent manifest error, be final and
conclusive and binding upon all parties hereto but, with respect to clause
(i) below, may be made only by the Administrative Agent):

(i) on any Interest Determination Date that, by reason of any changes arising
after the date of this Agreement affecting the London interbank market, adequate
and fair means do not exist for ascertaining the applicable interest rate on the
basis provided for in the definition of “LIBO Rate”; or

(ii) at any time, that such Lender shall incur increased costs or reductions in
the amounts received or receivable hereunder with respect to any LIBOR Loan
because of any change since the Closing Date (or the date such Lender became a
Lender hereunder, if later) in any applicable law or governmental rule,
regulation, order, guideline or request (whether or not having the force of law)
or in the interpretation or

 

-39-



--------------------------------------------------------------------------------

administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, but not
limited to: (1) a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the LIBO Rate, or (2) any change subjecting any Recipient to any
Taxes (except for Excluded Taxes and any Indemnified Taxes) on its loans, loan
principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

(iii) at any time, that the making or continuance of any LIBOR Loan has been
made (A) unlawful by any law or governmental rule, regulation or order,
(B) impossible by compliance by any Lender in good faith with any request from a
Governmental Authority (whether or not having force of law) or (C) impracticable
as a result of a contingency, other than with respect to a tax matter not
otherwise provided for in this Section 2.10, occurring after the Closing Date or
since the date such Person becomes a Lender, if later, which materially and
adversely affects the London interbank market generally; then, and in any such
event, such Lender (or the Administrative Agent, in the case of clause
(i) above) shall promptly give notice in writing to the Borrower and, except in
the case of clause (i) above, to the Administrative Agent of such determination
(which notice the Administrative Agent shall promptly transmit to each of the
other Lenders). Thereafter (x) in the case of clause (i) above, LIBOR Loans
shall not be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or any
Notice of Conversion/Continuation given by the Borrower with respect to LIBOR
Loans which have not yet been incurred (including by way of conversion) shall be
deemed rescinded by the Borrower, (y) in the case of clause (ii) above, the
Borrower agrees to pay to such Lender, upon such Lender’s written request
therefor, such additional amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender in its
sole discretion shall determine) as shall be required to compensate such Lender
for such increased costs or reductions in amounts received or receivable
hereunder (a written notice as to the additional amounts owed to such Lender,
showing in reasonable detail the basis for the calculation thereof, and stating
that such Lender is charging such costs to its borrowers generally pursuant to
its internal policies, submitted to the Borrower by such Lender (with a copy to
the Administrative Agent) shall, absent manifest error, be final and conclusive
and binding on all the parties hereto) and (z) in the case of clause
(iii) above, the Borrower shall take one of the actions specified in
Section 2.10(b) as promptly as reasonably possible and, in any event, within the
time period required by law.

(b) At any time that any LIBOR Loan is affected by the circumstances described
in Section 2.10(a)(ii), the Borrower may, and in the case of a LIBOR Loan
affected by the circumstances described in Section 2.10(a)(iii), the Borrower
shall, either (i) if the affected LIBOR Loan is then being made initially or
pursuant to a conversion, cancel such Borrowing by giving the Administrative
Agent written notice on the same date that the Borrower was notified by the
affected Lender or the Administrative Agent pursuant to Section 2.10(a)(ii) or
(iii) or (ii) if the affected LIBOR Loan is then outstanding, upon at least
three Business Days’ written notice by the Borrower to the Administrative Agent,
require the affected Lender to convert such LIBOR Loan into a Base Rate Loan;
provided, that, if more than one Lender is affected at any time, then all
affected Lenders must be treated the same pursuant to this Section 2.10(b).

 

-40-



--------------------------------------------------------------------------------

(c) If any Lender determines that after the Closing Date (or the date such
Lender became a Lender hereunder, if later) the introduction of or any change in
any applicable law or governmental rule, regulation, order, guideline, directive
or request (whether or not having the force of law) concerning capital adequacy,
or any change in interpretation or administration thereof by the NAIC or any
Governmental Authority, central bank or comparable agency, will have the effect
of increasing the amount of capital required or expected to be maintained by
such Lender or any corporation controlling such Lender based on the existence of
such Lender’s Commitment hereunder or its obligations hereunder, then the
Borrower agrees to pay to such Lender, upon its written demand therefor, such
additional amounts as shall be required to compensate such Lender or such other
corporation for the increased cost to such Lender or such other corporation or
the reduction in the rate of return to such Lender or such other corporation as
a result of such increase of capital. In determining such additional amounts,
each Lender will act reasonably and in good faith and will use averaging and
attribution methods which are reasonable; provided, that such Lender’s
determination of compensation owing under this Section 2.10(c) shall, absent
manifest error, be final and conclusive and binding on all the parties hereto.
Each Lender, upon determining that any additional amounts will be payable
pursuant to this Section 2.10(c), will give prompt written notice thereof to the
Borrower (with a copy to the Administrative Agent), which notice shall show in
reasonable detail the basis for calculation of such additional amounts;
provided, further, that, notwithstanding anything in this Agreement to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act, and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III shall, in each case, be deemed to be a change
after the Closing Date in a requirement of law or government rule, regulation or
order, regardless of the date enacted, adopted, issued or implemented (including
for purposes of this Section 2.10).

(d) It is understood that this Section 2.10 shall not apply to Excluded Taxes or
Indemnified Taxes.

(e) Effect of Benchmark Transition Event.

(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Credit Document, upon the occurrence of a Benchmark Transition Event
or an Early Opt-in Election, as applicable, the Administrative Agent, the
Required Lenders and the Borrower may amend this Agreement to replace the LIBO
Rate with a Benchmark Replacement, provided that any such Benchmark Replacement
shall be administratively feasible for the Administrative Agent (and the Lenders
hereby (A) authorize and direct the Administrative Agent to execute and deliver
any such amendment in which the Required Lenders are a signatory thereto and
(B) acknowledge and agree that the Administrative Agent shall be entitled to all
of the exculpations, protections and indemnifications provided for in this
Agreement in favor of the Administrative Agent in executing and delivering any
such amendment). In addition, the Administrative Agent shall

 

-41-



--------------------------------------------------------------------------------

not be bound to comply with, acknowledge or consent to any Benchmark Replacement
or Benchmark Replacement Conforming Changes or any other amendment to this
Agreement or any Credit Document that would affect its rights, duties,
privileges, protections, obligations or liabilities, or in such Administrative
Agent’s reasonable judgment, otherwise adversely affect it. No replacement of
the LIBO Rate with a Benchmark Replacement pursuant to this Section 2.10(e) will
occur prior to the applicable Benchmark Transition Start Date.

(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent, the
Required Lenders and the Borrower will have the right to make Benchmark
Replacement Conforming Changes from time to time and, notwithstanding anything
to the contrary herein or in any other Credit Document, any amendments
implementing such Benchmark Replacement Conforming Changes will become effective
without any further action or consent of any other party to this Agreement,
provided that any such Benchmark Replacement Conforming Changes shall be
administratively feasible for the Administrative Agent. In addition, the
Administrative Agent shall not be bound to comply with, acknowledge or consent
to any Benchmark Replacement Conforming Changes or any other amendment to this
Agreement or any Credit Document that would affect its rights, duties,
privileges, protections, obligations or liabilities, or in such Administrative
Agent’s reasonable judgment, otherwise adversely affect it.

(iii) Notices; Standards for Decisions and Determinations. The Required Lenders
will promptly notify the Borrower, the Administrative Agent and the Lenders of
(i) any occurrence of a Benchmark Transition Event or an Early Opt-in Election,
as applicable, and its related Benchmark Replacement Date and Benchmark
Transition Start Date, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Lenders or the
Administrative Agent pursuant to this Section 2.10(e), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.10(e). In the event that the LIBO Rate is unavailable and the
Administrative Agent has not been notified in writing of a Benchmark Replacement
by the Required Lenders and the Borrower in accordance with this Agreement
within two Business Days prior to an applicable Interest Determination Date, the
Administrative Agent shall use the LIBO Rate in effect for the immediately prior
Interest Period until a Benchmark Replacement has been effective in accordance
with this Agreement.

(iv) Benchmark Unavailability Period. Upon the Borrower’ receipt of notice from
the Required Lenders of the commencement of a Benchmark Unavailability Period,
the Borrower may revoke any request for a LIBO Rate Borrowing of, conversion to
or continuation of LIBOR Loans to be made, converted or continued during any
Benchmark Unavailability Period and, failing that, the Borrower will be deemed
to have converted any such request into a request for a Borrowing of or
conversion to Base Rate Loans. During any Benchmark Unavailability Period, the
component of Base Rate based upon the LIBO Rate will not be used in any
determination of Base Rate.

 

-42-



--------------------------------------------------------------------------------

2.11 Compensation. The Borrower agrees to compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its LIBOR Loans but excluding loss of anticipated profits)
which such Lender may sustain: (a) if for any reason (other than a default by
such Lender or the Administrative Agent) a Borrowing of, or conversion from or
into, LIBOR Loans does not occur on a date specified therefor in the Notice of
Borrowing or in a Notice of Conversion/Continuation (whether or not withdrawn by
the Borrower or deemed withdrawn or rescinded pursuant to Section 2.10(a)); (b)
if any prepayment or repayment (including any prepayment or repayment made
pursuant to Section 4.01, Section 4.02 or as a result of an acceleration of the
Term Loans pursuant to Section 10) or conversion of any of its LIBOR Loans
occurs on a date which is not the last day of an Interest Period with respect
thereto; (c) if any prepayment of any of its LIBOR Loans is not made on any date
specified in a notice of prepayment given by the Borrower; or (d) as a
consequence of (i) any other default by the Borrower to repay LIBOR Loans when
required by the terms of this Agreement or any Note held by such Lender or
(ii) any election made pursuant to Section 2.10(b).

2.12 Change of Lending Office. Each Lender agrees that on the occurrence of any
event giving rise to the operation of Section 2.10(a)(ii) or (iii),
Section 2.10(c) or Section 4.04 with respect to such Lender, it will, if
requested by the Borrower, use reasonable efforts (subject to overall policy
considerations of such Lender) to designate another lending office for any Term
Loans affected by such event or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates, if any;
provided, that such designation is made on such terms that such Lender and its
lending office suffer no economic, legal or regulatory disadvantage, with the
object of avoiding the consequence of the event giving rise to the operation of
such Section. Nothing in this Section 2.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in Sections 2.10
and 4.04.

2.13 Replacement of Lenders. (i) If any Lender becomes a Defaulting Lender,
(b) upon the occurrence of any event giving rise to the operation of
Section 2.10(a)(ii) or (iii), Section 2.10(c) or Section 4.04 with respect to
any Lender which results in such Lender charging to the Borrower increased costs
in excess of those being generally charged by the other Lenders or which results
in the Borrower being required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of such
Lender pursuant to Section 4.04 or (c) in the case of a refusal by a Lender to
consent to a proposed amendment, change, waiver, discharge or termination with
respect to this Agreement which expressly requires the consent of such Lender
and which has been approved by the Required Lenders as (and to the extent)
provided in Section 12.12(a), the Borrower shall have the right, in accordance
with Section 12.04(b), to replace such Lender (the “Replaced Lender”) with one
or more other Eligible Transferees, none of whom shall constitute a Defaulting
Lender at the time of such replacement (collectively, the “Replacement Lender”)
and each of which shall (other than in the case of an existing Lender or Lender
Affiliate) be reasonably acceptable to the Administrative Agent; provided, that:

 

-43-



--------------------------------------------------------------------------------

(ii) at the time of any replacement pursuant to this Section 2.13, the
Replacement Lender shall enter into one or more Assignment and Assumption
Agreements pursuant to Section 12.04(b) (and with all fees payable pursuant to
said Section 12.04(b) to be paid by the Borrower) pursuant to which the
Replacement Lender shall acquire all of the outstanding Term Loans of the
Replaced Lender and, in connection therewith, shall pay to the Replaced Lender
in respect thereof an amount equal to the sum of an amount equal to the
principal of, and all accrued interest on, all outstanding Term Loans of the
respective Replaced Lender;

(iii) the replacement may not be by an Affiliated Lender, other than an
Affiliated Sponsor Lender in accordance with the requirements of, and subject to
the limitations contained in, Sections 2.15(a)(vii) and (d); and

(iv) all obligations of the Borrower then owing to the Replaced Lender (other
than those specifically described in clause (i) above in respect of which the
assignment purchase price has been, or is concurrently being, paid, but
including all amounts, if any, owing under Section 2.11) shall be paid in full
to such Replaced Lender concurrently with such replacement.

Upon receipt by the Replaced Lender of all amounts required to be paid to it
pursuant to this Section 2.13 and satisfaction of the other conditions set forth
in this Section 2.13, the Administrative Agent shall be entitled (but not
obligated) and is hereby authorized (which authorization is coupled with an
interest) to execute an Assignment and Assumption Agreement on behalf of such
Replaced Lender, and any such Assignment and Assumption Agreement so executed by
the Administrative Agent and the Replacement Lender shall be effective for
purposes of this Section 2.13 and Section 12.04. Upon the execution of the
respective Assignment and Assumption Agreement, the payment of amounts referred
to in clauses (i) and (iii) immediately above, recordation of the assignment on
the Register by the Administrative Agent pursuant to Section 12.15 and, if so
requested by the Replacement Lender, delivery to the Replacement Lender of the
appropriate Note or Notes executed by the Borrower, the Replacement Lender shall
become a Lender hereunder and the Replaced Lender shall cease to constitute a
Lender hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 4.04, 11.06,
12.01 and 12.06), which shall survive as to such Replaced Lender.

2.14 Incremental Credit Extensions. (a) The Borrower may at any time or from
time to time after the Closing Date, by notice to the Administrative Agent
(whereupon the Administrative Agent shall promptly deliver a copy to each of the
Lenders), request one or more increases to the then-existing Term Loans or one
or more additional Classes of Term Loans (the “Incremental Term Loans”);
provided that (i) no Default or Event of Default shall have occurred at the time
of the incurrence of such Incremental Term Loans and be continuing or result
therefrom, (ii) no Lender shall be obligated to provide any Incremental Term
Loans as a result of any such request by the Borrower, and until such time, if
any, as such Lender has agreed in writing in its sole discretion to provide an
Incremental Term Loan and executed and delivered to the Administrative Agent an
Incremental Amendment as provided below in this Section 2.14, such Lender shall
not be obligated to fund any Incremental Term Loans, (iii) each increase in
then-existing Term Loans or additional Class of Incremental Term Loans shall be
in an aggregate principal amount that is not less than $10,000,000 and a whole
multiple of $1,000,000 (provided that such amount may be

 

-44-



--------------------------------------------------------------------------------

less than $10,000,000 if such amount represents all remaining availability under
the limit set forth in the next sentence or the Administrative Agent otherwise
consents) and (iv) the Borrower shall have delivered to the Administrative Agent
and each Lender a certificate executed by an Authorized Officer of the Borrower,
certifying, to the best of such officer’s knowledge, (x) compliance with the
requirements of preceding clause (i), the provisos of the second succeeding
sentence, and of Section 6 to the extent required by the next succeeding
paragraph, and (y) the “Maximum Incremental Facilities Amount”, including the
ratio set forth therein, if applicable, at the time of incurrence (together with
calculations thereof in reasonable detail). Notwithstanding anything to the
contrary herein, in no event shall the aggregate amount of the Incremental Term
Loans incurred at any time exceed the Maximum Incremental Facilities Amount as
of such time. The Incremental Term Loans shall be, except as provided in
immediately succeeding clause (ii) below, secured by the Security Documents, and
guaranteed under the Guaranty, on an equal and ratable basis with all other
Obligations secured by the Security Documents and guaranteed under the Guaranty
and shall be treated substantially the same as the existing Term Loans (in each
case, including with respect to mandatory and voluntary prepayments); provided,
however, that (i) the interest rate applicable to a Class of Incremental Term
Loans may differ from that applicable to the Initial Term Loans or any other
Class of Incremental Term Loans, provided, however, if the “effective yield”
applicable to a given Class of Incremental Term Loans (which, for such purposes
only, shall be deemed to take account of any then applicable interest rate
margin, interest rate benchmark floors, recurring fees and all upfront or
similar fees or original issue discount (amortized over the shorter of (x) the
life of such loans and (y) four years) payable to all Lenders providing such
Class of Incremental Term Loans but exclusive of any arrangement, structuring or
other fees payable in connection therewith that are not shared with all Lenders
providing such Class of Incremental Term Loans) determined as of the initial
funding date for such Class of Incremental Term Loans exceeds the “effective
yield” of any Initial Term Loans or any other Class of Incremental Term Loans
(unless the terms of such Class provide that such Class is not subject to this
provision) (determined on the same basis as provided above, with the comparative
determination to be made in the reasonable judgment of the Administrative Agent
consistent with generally accepted financial practice) by more than 0.50% (the
amount of such excess over 0.50% being the “Yield Differential”), the Applicable
Margin for such Initial Term Loans or such other Class of Incremental Term Loans
subject to a Yield Differential shall automatically be increased by the Yield
Differential (including, as provided in the following proviso, the LIBO Rate or
Base Rate floor) effective upon the making of the applicable Incremental Term
Loans; provided that, in determining the interest rate margins applicable to the
Incremental Term Loans and the Initial Term Loans or such other Class of
Incremental Term Loans (x) original issue discount (“OID”) or upfront fees
(which shall be deemed to constitute like amounts of OID) payable by the
Borrower to the Lenders under the Initial Term Loans or any other Class of
Incremental Term Loans in the initial primary syndication thereof shall be
included (with OID being equated to interest based on assumed four-year life to
maturity) and (y) if the Incremental Term Loans include a LIBO Rate floor or
Base Rate floor greater than the LIBO Rate floor or Base Rate floor applicable
to the then-existing Initial Term Loans or any other then-existing Class of
Incremental Term Loans, (I) such increased amount shall be equated to interest
margin for purposes of determining whether an increase to the applicable
interest margin under the then-existing Initial Term Loans or any other
then-existing Class of Incremental Term Loans shall be required and (II) to the
extent an increase in the LIBO Rate floor or Base Rate floor in the
then-existing Initial Term Loans or any other then-existing Class of Incremental
Term Loans would cause an increase in the interest rate then in effect

 

-45-



--------------------------------------------------------------------------------

thereunder, the LIBO Rate floor or Base Rate floor (but not the interest rate
margin) applicable to the Initial Term Loans or any other then-existing Class of
Incremental Term Loans shall be increased by such increased amount, (ii) a given
Class of Incremental Term Loans may rank junior in right of security with other
Term Loans or be unsecured, in which case such Incremental Term Loans will be
extended pursuant to a separate credit agreement and the provisions of
immediately preceding clause (i) shall not apply; (iii) the final stated
maturity date for a given Class of Incremental Term Loans may be on or later
(but not sooner) than, the Initial Maturity Date, (iv) the amortization
requirements for a given Class of Incremental Term Loans may differ, (v) except
as otherwise required or as permitted in clauses (i) through (iv) above, the
other terms of a given Class of Incremental Term Loans shall be on terms and
pursuant to documentation to be determined by the Borrower and the Lenders
and/or Additional Lenders providing such Incremental Term Loans and shall, at
all times prior to the Latest Maturity Date then in effect at the time of such
incurrence, be substantially consistent with the terms of the Loans; provided
that such terms may differ if reasonably satisfactory to the Administrative
Agent; provided, further, that any such terms that are not substantially
consistent with the then- existing Loans shall be no more favorable (taken as a
whole) to the relevant Lenders under such Incremental Term Loans than those
applicable to the then-existing Loans (taken as a whole) and (vi) the proceeds
of Incremental Term Loans may be utilized by Holdings, the Borrower or any of
their respective Subsidiaries as may be agreed by the Borrower and the Lenders
providing the Incremental Term Loans, to the extent not otherwise prohibited by
this Agreement. Notwithstanding the foregoing, Incremental Term Loans may have
identical terms to any of the Term Loans and be treated as the same Class as any
of such Term Loans.

Each notice from the Borrower pursuant to this Section shall set forth the
requested amount and proposed terms of the relevant Incremental Term Loans.
Incremental Term Loans may be made by any existing Lender (or any existing
Lender Affiliate) or by any other bank or other financial institution (any such
other bank or other financial institution being called an “Additional Lender”);
provided that the Administrative Agent shall have consented to such Additional
Lender (such consent not to be unreasonably withheld or delayed) and such
Additional Lender shall not be an Affiliated Lender (other than Affiliated
Sponsor Lenders in accordance with the requirements of, and subject to the
limitations contained in, Sections 2.15(a)(vii) and (d)). Commitments in respect
of Incremental Term Loans shall become Commitments under this Agreement pursuant
to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Credit Documents, executed by Holdings, the Borrower,
each Lender agreeing to provide such Commitment, if any, each Additional Lender,
if any, and the Administrative Agent, and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of legal opinions,
board resolutions, officers’ certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 5. The
Incremental Amendment may, without the consent of any other Lenders, effect such
amendments to this Agreement and the other Credit Documents (including, without
limitation, any Mortgage modifications and related date-down endorsements to the
Mortgage Policies) as may be necessary or appropriate, in the reasonable opinion
of the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.14. The occurrence of the effective date of any Incremental Amendment
shall be subject to the satisfaction on such date of each of the conditions set
forth in Section 6 (it being understood that all references to “the Borrowing
Date” or similar language in such Section 6 shall be deemed to refer to the
effective date of such Incremental Amendment) and such other conditions as the
parties thereto shall agree. No Lender shall be obligated to provide any
Incremental Term Loans, unless it so agrees.

 

-46-



--------------------------------------------------------------------------------

(b) [Reserved].

(c) This Section 2.14 shall supersede any provisions in Section 12.06 or 12.12
to the contrary.

2.15 Term Loan Repurchases. (a) Subject to the terms and conditions set forth or
referred to below, (x) each of Holdings, the Borrower, the Sponsor or any of
their respective Affiliates (including any of the Subsidiaries of Holdings or
the Borrower, collectively, the “Affiliated Lenders” and each an “Affiliated
Lender”) may from time to time, at its discretion, conduct modified Dutch
auctions in order to purchase Term Loans (each, a “Dutch Auction Purchase
Offer”), each such Dutch Auction Purchase Offer to be managed exclusively by the
Administrative Agent (to the extent agreed to by the Administrative Agent in
writing in its sole discretion) or an investment bank of recognized standing
selected by the Borrower following consultation with the Required Lenders (in
such capacity, the “Auction Manager”), and (y) each of the Sponsor or its
Affiliates (excluding Holdings, the Borrower and any Subsidiaries of Holdings or
the Borrower, collectively, the “Affiliated Sponsor Lenders” and each an
“Affiliated Sponsor Lender” and, together with any Affiliated Lenders, the
“Affiliated Persons”) may from time to time purchase Term Loans on the open
market (each, an “Open Market Purchase Offer” and together with a Dutch Auction
Purchase Offer, the “Purchase Offers”), so long as in each case the following
conditions (to the extent applicable) are satisfied:

(i) each Dutch Auction Purchase Offer shall be conducted in accordance with the
procedures, terms and conditions set forth in this Section 2.15 and the Auction
Procedures;

(ii) [reserved];

(iii) each Dutch Auction Purchase Offer shall be open and offered to all Lenders
(or all Lenders of a particular Class) on a pro rata basis;

(iv) the maximum principal amount (calculated on the face amount thereof) of
Term Loans that the Affiliated Persons offer to purchase in any such Dutch
Auction Purchase Offer shall be no less than $10,000,000 (unless another amount
is agreed to by the Administrative Agent) or, if less, the aggregate outstanding
principal amount of Term Loans;

(v) the purchase of Term Loans pursuant to this Section 2.15 shall not be
permitted to be funded with the proceeds of contemporaneous borrowings under the
ABL Credit Agreement;

(vi) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans purchased by Holdings, the Borrower or any of their Subsidiaries
pursuant to any Dutch Auction Purchase Offer shall automatically be cancelled
and retired by Holdings, the Borrower or the respective Subsidiary, as
applicable, on the settlement date of the relevant purchase (and may not be
resold);

 

-47-



--------------------------------------------------------------------------------

(vii) [reserved];

(viii) [reserved]; and

(ix) at the time of each purchase of Term Loans through a Dutch Auction Purchase
Offer, the Borrower shall have delivered to the Auction Manager an officer’s
certificate of an Authorized Officer certifying as to compliance with preceding
clauses (v) through (vii) in each case to the extent applicable.

(b) The relevant Affiliated Person must terminate any Purchase Offer if it fails
to satisfy one or more of the conditions set forth above at the scheduled time
of purchase of Term Loans pursuant to such Purchase Offer. Such Affiliated
Person shall have no liability to any Lender for any termination of such
Purchase Offer as a result of its failure to satisfy one or more of the
conditions set forth above at the scheduled time of consummation of such
Purchase Offer, and any such termination shall not, in and of itself, result in
any Default or Event of Default hereunder. With respect to all purchases of Term
Loans made by Holdings, the Borrower or any of their Subsidiaries pursuant to
this Section 2.15, (x) the applicable Affiliated Person shall pay on the
settlement date of each such purchase all accrued and unpaid interest (except to
the extent otherwise set forth in the relevant offering documents or assignment
documents relating to such Purchase Offer), if any, on the purchased Term Loans
up to the settlement date of such purchase and (y) such purchases (and the
payments made by such Affiliated Person and any cancellation of the purchased
Term Loans, in each case in connection therewith) shall not constitute voluntary
or mandatory payments or prepayments under Section 4.01 or Section 4.02 hereof.

(c) The Administrative Agent and the Lenders hereby consent to the Purchase
Offers and the other transactions effected pursuant to and in accordance with
the terms of this Section 2.15 (provided that no Lender shall have an obligation
to participate in any such Purchase Offer). For the avoidance of doubt, it is
understood and agreed that the provisions of Section 12.04 and Section 12.06
will not apply to the purchases of Term Loans pursuant to Purchase Offers made
pursuant to and in accordance with the provisions of this Section 2.15 or any
forgiveness or cancellation of Term Loans provided for in clause (b) above. The
Auction Manager acting in its capacity as such hereunder shall be entitled to
the benefits of the provisions of Section 11 and Section 12.02 to the same
extent as if each reference therein to the “Administrative Agent” were a
reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction Manager in order
to enable it to perform its responsibilities and duties in connection with each
Purchase Offer.

(d) Notwithstanding anything to the contrary contained in this Agreement or in
any other Credit Document, Holdings, the Borrower and each Affiliated Sponsor
Lender becoming a Lender hereby agree that (i) each Affiliated Sponsor Lender’s
voting rights as a Lender in respect of the Credit Documents are limited as, and
to the extent, set forth herein (including in the definition of “Required
Lenders” appearing in Section 1.01); provided, that no amendment, modification,
waiver or consent in respect of Sections 10.03 or 12.06, to the extent that such
amendment, modification, waiver or consent disproportionately and adversely
affects such

 

-48-



--------------------------------------------------------------------------------

Affiliated Sponsor Lender, shall be effective without the consent of such
Affiliated Sponsor Lender (and no Affiliated Sponsor Lender shall be bound to
any amendment or waiver that requires the consent of each Lender, or each
affected Lender, pursuant to Section 12.12 without its consent), (ii) each
Affiliated Sponsor Lender waives its right in its capacity as a Lender to
receive information (other than administrative information such as notifications
under this Section 2) not prepared by (or on behalf of) Holdings or the Borrower
from the Administrative Agent, the Collateral Agent or any other Lender under or
in connection with the Credit Documents otherwise delivered or required to be
delivered to each Lender (and not delivered to Holdings or the Borrower) and
attend any meeting or conference call with the Administrative Agent, the
Collateral Agent or any Lender in respect of the Credit Documents but in which
neither Holdings nor the Borrower participates and to receive advice of counsel
to the Administrative Agent or the Lenders or challenge any related attorney
client privilege, (iii) at the time of each assignment to an assignee that is an
Affiliated Sponsor Lender, such assignee shall identify itself as an Affiliate
Lender by notifying the Administrative Agent thereof in writing in the
applicable Assignment and Assumption Agreement, (iv) no Affiliated Sponsor
Lender shall make or bring any claim, in its capacity as a Lender, against the
Administrative Agent, the Collateral Agent or any Lender with respect to the
duties and obligations of such Persons under the Credit Documents (except for
gross negligence or willful misconduct or failure to deliver to such Affiliated
Sponsor Lender its pro rata portion of distributions (including principal and
interest) received from a Credit Party in accordance with the terms of the
Credit Documents or (other than in the case of the Administrative Agent and
Collateral Agent) breach of provisions specifically impacting such Affiliated
Sponsor Lender in its capacity as such under the Credit Documents) and (v) no
Affiliated Sponsor Lender shall have any right to, and each Affiliated Lender
agrees that is shall not, vote the Term Loans held by such Affiliated Sponsor
Lender in connection with any plan of reorganization or similar dispositive
restructuring plan in any bankruptcy or insolvency proceeding or any other
proceeding of the nature described in Section 10.01(e).

(e) Subject to the terms and conditions set forth or referred to below, each of
Holdings and its Subsidiaries (collectively, the “Borrower Purchasing Parties”)
may from time to time purchase Term Loans on the open market (each, a “Borrower
Party Purchase Offer”), including pursuant to (x) to the Closing Date Open
Market Purchase Agreements or (y) any other privately negotiated open-market
transactions at, below or above par for cash, securities or any other
consideration with one or more Lenders, so long as in each case the following
conditions are satisfied:

(i) no Event of Default shall have occurred and be continuing on the date of
such purchase or would result therefrom;

(ii) the purchase of Term Loans pursuant to this Section 2.15(e) shall not be
permitted to be funded with the proceeds of contemporaneous borrowings under the
ABL Credit Agreement;

(iii) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans purchased by Holdings, the Borrower or any of their Subsidiaries
pursuant to such Borrower Party Purchase Offer shall automatically be cancelled
and retired by Holdings, the Borrower or the respective Subsidiary, as
applicable, on the settlement date of the relevant purchase (and may not be
resold); and

 

-49-



--------------------------------------------------------------------------------

(iv) solely prior to the Second Amendment Effective Date, each Borrower
Purchasing Party that is purchasing loans in connection with a Borrower Party
Purchase Offer shall represent and warrant (or shall disclose that it cannot
represent and warrant) as of the date of such purchase that such Affiliated
Person does not have any Borrower Restricted Information that (A) has not been
previously disclosed in writing to the assigning Lender(s) (other than because
such Lender does not wish to, or has elected not to, receive such Borrower
Restricted Information) prior to such time and (B) could reasonably be expected
to have a material effect upon, or otherwise be material to, a Lender’s decision
to assign Term Loans in such Purchase Offer.

2.16 Extensions of Term Loans.

(a) Notwithstanding anything to the contrary in this Agreement, pursuant to one
or more offers (each, an “Extension Offer”) made from time to time by the
Borrower to all Lenders of Term Loans with a like Maturity Date of the same
Class, in each case on a pro rata basis (based on the aggregate outstanding
principal amount of the respective Term Loans with a like Maturity Date of the
same Class, as the case may be) and on the same terms to each such Lender, the
Borrower is hereby permitted to consummate from time to time transactions with
individual Lenders that accept the terms contained in such Extension Offers to
extend the maturity date of each such Lender’s Term Loans and otherwise modify
the terms of such Term Loans pursuant to the terms of the relevant Extension
Offer (including, without limitation, by increasing the interest rate or fees
payable in respect of such Term Loans (and related outstandings) and/or
modifying the amortization schedule in respect of such Lender’s Term Loans)
(each, an “Extension”, and each group of Term Loans, as applicable, in each case
as so extended, as well as the original Term Loans (in each case not so
extended), thereafter being separate Classes; any Extended Term Loans shall
constitute a separate Class of Term Loans from the Class of Term Loans from
which they were converted), so long as the following terms are satisfied: (i) no
Default or Event of Default shall have occurred and be continuing at the time
the offering document in respect of an Extension Offer is delivered to the
Lenders, (ii) except as to interest rates, fees, amortization, final maturity
date, premium, required prepayment dates and participation in prepayments (which
shall, subject to immediately succeeding clauses (iii), (iv) and (v), be
determined by the Borrower and set forth in the relevant Extension Offer), the
Term Loans of any Lender that agrees to an Extension with respect to such Term
Loans (an “Extending Term Lender”) extended pursuant to any Extension (“Extended
Term Loans”) shall be substantially identical to, or (taken as a whole) no more
favorable to the Extending Term Lenders than those applicable to the Term Loans
subject to such Extension Offer (except for covenants or other provisions
applicable only to periods after the Latest Maturity Date as in effect at the
time of the Extension Offer), (iii) the final maturity date of any Extended Term
Loans shall be no earlier than the then Latest Maturity Date hereunder as in
effect at the time of the Extension Offer and the scheduled repayments
applicable to the respective Extended Term Loans shall not, for periods prior to
the scheduled maturity date of the Class in respect of the Extension Offer is
being made, be greater than those which would have applied in the absence of
such Extension, (iv) [reserved], (v) any Extended Term Loans may participate on
a pro rata basis or a less than pro rata basis (but not greater than a pro rata
basis) in any mandatory repayments hereunder, in each case as specified in the
respective Extension Offer, (vi) if the aggregate principal amount of Term Loans
(calculated on the face amount thereof) in respect of which Lenders shall have
accepted the relevant Extension Offer shall exceed the maximum

 

-50-



--------------------------------------------------------------------------------

aggregate principal amount of Term Loans offered to be extended by the Borrower
pursuant to such Extension Offer, then the Term Loans of such Lenders shall be
extended ratably up to such maximum amount based on the respective principal
amounts (but not to exceed actual holdings of record) with respect to which such
Lenders have accepted such Extension Offer, (vii) all documentation in respect
of such Extension shall be consistent with the foregoing, (viii) any applicable
Minimum Extension Condition shall be satisfied unless waived by the Borrower and
(ix) the Minimum Extended Class Amount shall be satisfied unless waived by the
Required Lenders.

(b) With respect to each Extension consummated by the Borrower pursuant to this
Section 2.16, (i) such Extension shall not constitute voluntary or mandatory
payments or prepayments for purposes of Section 4 and (ii) no Extension Offer is
required to be in any minimum amount; provided that (x) the Borrower may at its
election specify as a condition (a “Minimum Extension Condition”) to
consummating any such Extension that a minimum aggregate principal amount (to be
specified in the relevant Extension Offer in the Borrower’s sole discretion and
waivable by the Borrower in its sole discretion) of Term Loans of any or all
applicable Classes be tendered and (y) each Class of Extended Term Loans shall
be in an aggregate principal amount that is not less than $25,000,000 (the
“Minimum Extended Class Amount”) unless waived by the Required Lenders. The
Administrative Agent and the Lenders hereby consent to the Extensions and the
other transactions contemplated by this Section 2.16 (including, for the
avoidance of doubt, payment of any interest, fees or premium in respect of any
Extended Term Loans on such terms as may be set forth in the relevant Extension
Offer) and hereby waive the requirements of any provision of this Agreement
(including, without limitation, Sections 4 and 12.06) or any other Credit
Document that may otherwise prohibit any such Extension or any other transaction
contemplated by this Section 2.16.

(c) Each Extension shall be established pursuant to an amendment (each, an
“Extension Amendment”) to this Agreement among the Borrower, the Administrative
Agent and each Extending Term Lender providing an Extended Term Loan thereunder,
which shall be consistent with the provisions set forth in this Section 2.16
(but which shall not require the consent of any other Lender). The effectiveness
of any Extension Amendment shall be subject to the satisfaction (or waiver in
accordance with such Extension Amendment) on the date thereof of each of the
conditions set forth in Section 6.02 and, to the extent reasonably requested by
the Administrative Agent, receipt by the Administrative Agent of (i) legal
opinions and officers’ certificates consistent with those delivered on the
Closing Date under Section 5 and (ii) reaffirmation agreements and/or such
amendments to the Credit Documents (including, without limitation, any Mortgage
modifications and related date-down endorsements to the Mortgage Policies) as
may be reasonably requested by the Administrative Agent in order to ensure that
the Extended Term Loans are provided with the benefit of the applicable Credit
Documents. Each of the parties hereto hereby agrees that this Agreement and the
other Credit Documents may be amended pursuant to an Extension Amendment,
without the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) establish new Classes or sub-Classes in respect of the Extended
Term Loans incurred pursuant thereto, (ii) modify Scheduled Repayments as
provided in Section 4.02(a), (iii) modify the prepayments set forth in
Section 4.01 and Section 4.02 to reflect the existence of new Classes or
sub-Classes of Extended Term Loans and the application of prepayments with
respect thereto and (iv) effect such other technical amendments to this

 

-51-



--------------------------------------------------------------------------------

Agreement and the other Credit Documents as may be necessary or appropriate, in
the reasonable opinion of the Administrative Agent and the Borrower, to effect
the provisions of this Section 2.16, and the Required Lenders hereby expressly
authorize the Administrative Agent to enter into any such Extension Amendment.
The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Extension Amendment. Without limiting the foregoing, in
connection with any Extensions the respective Credit Parties shall (at their
expense) amend (and the Collateral Agent is hereby directed to amend) any
Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the then Latest Maturity Date (or such later
date as may be advised by local counsel to the Collateral Agent).

(d) In connection with any Extension, the Borrower shall provide the
Administrative Agent at least five Business Days’ (or such shorter period as may
be agreed by the Administrative Agent) prior written notice thereof, and shall
agree to such procedures (including, without limitation, rendering timing,
rounding and other adjustments and to ensure reasonable administrative
management of the credit facilities hereunder after such Extension), if any, as
may be established by, or acceptable to, the Administrative Agent, in each case
acting reasonably to accomplish the purposes of this Section 2.16.

(e) This Section 2.16 shall supersede any provisions in Section 12.06 or 12.12
to the contrary.

SECTION 3. Fees; Reductions of Commitment.

3.01 Fees. The Borrower agrees to pay to the Agents, for their own account, the
fees set forth in the Agent Fee Letter at the times and in the amounts specified
therein. All fees payable under Agent Fee Letter shall be paid on the dates due,
in Dollars and immediately available funds. Once paid, none of the fees payable
under the Agent Fee Letter shall be refundable under any circumstances.

3.02 Mandatory Reduction of Commitments. The Initial Term Loan Commitment of
each Lender shall terminate permanently in its entirety on the Closing Date
(after giving effect to the incurrence of the Initial Term Loans on such date).

SECTION 4. Prepayments; Payments; Taxes.

4.01 Voluntary Prepayments. (a) The Borrower shall have the right to prepay any
Class of the Term Loans, without premium or penalty (except as provided below in
Section 4.01(c) and subject to Section 2.11), in whole or in part at any time
and from time to time on the following terms and conditions: (i) the Borrower
shall give the Administrative Agent prior to 2:30 P.M. (New York City time) at
the Notice Office (A) at least one Business Day’s prior written notice of its
intent to prepay Base Rate Loans and (B) at least three Business Days’ prior
written notice of its intent to prepay LIBOR Loans, which notice (in each case)
shall specify the amount of such prepayment, the date of prepayment (which shall
be a Business Day) and the Types of Term Loans to be prepaid and, in the case of
LIBOR Loans, the specific Borrowing or Borrowings pursuant to which such LIBOR
Loans were made, and which notice the Administrative Agent shall, promptly
transmit to each of the Lenders; (ii) each partial prepayment of a Class of Term
Loans pursuant to this Section 4.01(a) shall be in an aggregate principal amount
of at least $1,000,000 or a whole

 

-52-



--------------------------------------------------------------------------------

multiple of $100,000 in excess thereof (or such lesser amount as is acceptable
to the Administrative Agent); provided that if any partial prepayment of LIBOR
Loans made pursuant to any Borrowing shall reduce the outstanding principal
amount of LIBOR Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, then such Borrowing may not be
continued as a Borrowing of LIBOR Loans (and same shall automatically be
converted into a Borrowing of Base Rate Loans) and any election of an Interest
Period with respect thereto given by the Borrower shall have no force or effect;
(iii) each prepayment pursuant to this Section 4.01(a) in respect of any
Class of Term Loans made pursuant to a Borrowing shall be applied pro rata among
such Term Loans; and (iv) each prepayment of any Class of Term Loans pursuant to
this Section 4.01(a) shall be applied to reduce the then remaining Scheduled
Repayments thereof as directed by the Borrower or, absent such direction, in
direct order of maturity thereof.

(b) In the event of refusal by a Lender to consent to proposed changes, waivers,
discharges or terminations with respect to this Agreement which have been
approved by the Required Lenders as (and to the extent) provided in
Section 12.12(b), the Borrower shall have the right, upon five Business Days’
prior written notice by the Borrower to the Administrative Agent at the Notice
Office (which notice the Administrative Agent shall promptly transmit to each of
the Lenders), to repay all Term Loans of such Lender, together with accrued and
unpaid interest, Fees and all other amounts then owing to such Lender (including
all amounts, if any, owing pursuant to Section 2.11) and terminate all
Commitments of such Lender in accordance with, and subject to the requirements
of Section 12.12(b), so long as the consents, if any, required by
Section 12.12(b) in connection with the repayment pursuant to this clause
(b) shall have been obtained. Each prepayment of Term Loans of any
Class pursuant to this Section 4.01(b) shall reduce the then remaining Scheduled
Repayments on a pro rata basis (based on the then remaining principal amount of
each such Scheduled Repayment after giving effect to all prior reductions
thereto).

(c) [Reserved].

(d) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may, subject to Section 2.11, rescind any notice of prepayment pursuant
to Section 4.01(a) or (b) if such prepayment would have resulted from a
refinancing of all or any portion of the applicable Class, which refinancing
shall not be consummated or shall otherwise be delayed.

4.02 Mandatory Repayments. (a) (i). In addition to any other mandatory
repayments required pursuant to this Section 4.02, on the last Business Day of
each Fiscal Quarter of the Borrower (each, a “Scheduled Term Loan Repayment
Date”), the Borrower shall be required to repay that aggregate principal amount
of Initial Term Loans and 2016 Incremental Term Loans, to the extent then
outstanding, in an amount equal to 0.25% of the original aggregate principal
amount thereof, and the Borrower shall be required to repay the remaining
aggregate principal amount of Initial Term Loans and 2016 Incremental Term Loans
then outstanding on the Initial Maturity Date (each such repayment, as the same
may be (x) reduced as provided in Section 4.01(a) or 4.01(b), or pursuant to
following clause (iii), or (y) increased, as provided in following clause (iv),
a “Scheduled Term Loan Repayment”) (it being understood that amortization
payable pursuant to this Section 4.02(a) with respect to Term Loans purchased
and cancelled by the Borrower on the Second Amendment Effective Date shall not
be payable to any other Term Loans thereafter and shall reduce the scheduled
amortization payable hereunder).

 

-53-



--------------------------------------------------------------------------------

(ii) Each additional Class of Term Loans created after the Closing Date in
accordance with the provisions of this Agreement shall have such scheduled
repayments applicable thereto (each such repayment, as same may be (x) reduced
as provided in Section 4.01(a), or pursuant to the following clause (iii), or
(y) increased as provided in following clause (iv), a “Scheduled Additional
Class Repayment” and, together with the Scheduled Term Loan Repayments, the
“Scheduled Repayments”), payable on such date (each a “Scheduled Additional
Class Repayment Date” and, together with the Scheduled Term Loan Repayment
Dates, the “Scheduled Repayment Date”) as shall be set forth in the applicable
Incremental Amendments and/or Extension Amendments, as applicable..

(iii) At the time of any Extension with respect to a given Class of Term Loans
outstanding hereunder, the Scheduled Repayments applicable to the Class subject
to the Extension shall be proportionately reduced by the percentage of the
respective Class of Term Loans which actually extends pursuant to such
Extension. The respective Extended Term Loans resulting from such Extension
shall have Scheduled Repayments applicable thereto as determined in accordance
with Section 2.16.

(iv) If any Class of Term Loans is increased as a result of the incurrence of
Incremental Term Loans which will be added to such Class, the Scheduled
Repayments applicable to such Class shall be proportionately increased at the
time of the Extension of such Incremental Term Loans.

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(e) [Reserved].

(f) [Reserved].

(g) With respect to each repayment of Term Loans of a given Class required by
this Section 4.02, the Borrower may designate the Types of Term Loans of such
Class which are to be repaid and, in the case of LIBOR Loans, the specific
Borrowing or Borrowings pursuant to which such LIBOR Loans were made; provided
that: (i) repayments of LIBOR Loans pursuant to this Section 4.02 made on a day
other than the last day of an Interest Period applicable thereto shall be
subject to Section 2.11; (ii) if any repayment of LIBOR Loans made pursuant to a
single Borrowing shall reduce the outstanding LIBOR Loans made pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto, such Borrowing shall be automatically converted into a Borrowing of
Base Rate Loans; and (iii) except for repayments made pursuant to Section 2.15,
each repayment of any Term Loans made pursuant to a Borrowing shall be applied
pro rata among the Lenders holding such Term Loans. In the absence of a
designation by the Borrower as described in the preceding sentence, the
Administrative Agent shall, subject to the above, apply such repayment, first,
to Base Rate Loans and, second, if there are no Base Rate Loans outstanding at
such time, to LIBOR Loans (applied first to such Borrowings as would result in
the least amount owed by the Borrower under Section 2.11).

 

-54-



--------------------------------------------------------------------------------

(h) In addition to any other mandatory repayments pursuant to this Section 4.02,
all then outstanding Term Loans of a respective Class shall be repaid by the
Borrower in full on the Maturity Date for such Class of Term Loans.

4.03 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments under this Agreement and under any Note shall be made to
the Administrative Agent for the account of the Lender or Lenders entitled
thereto not later than 1:00 P.M. (New York City time) on the date when due and
shall be made in Dollars in immediately available funds to the Payment Account.
Any amounts received after such time on any day may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business date for purposes of calculating interest thereon. Whenever any payment
to be made hereunder or under any Note shall be stated to be due on a day which
is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day and, with respect to payments of principal, interest
shall be payable at the applicable rate during such extension.

Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption and in its sole discretion, distribute to the Lenders the amount due.
In such event, if the Borrower has not in fact made such payment, then each of
the Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

4.04 Net Payments. (a) Any and all payments by or on account of any obligation
of any Credit Party under any Credit Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) The Credit Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law any Other Taxes, or at the option of the
Administrative Agent timely reimburse it for the payment of any Other Tax.

 

-55-



--------------------------------------------------------------------------------

(c) The Credit Parties shall, without duplication of Section 4.04(a) or
(b) above, jointly and severally indemnify each Recipient, within 10 days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Recipient or required to be withheld
or deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that any Credit Party has not already indemnified
the Administrative Agent for such Indemnified Taxes and without limiting any
obligation of the Credit Parties to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 12.04 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Credit Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Credit Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this clause (d).

(e) As soon as reasonably practicable after any payment of Taxes by any Credit
Party to a Governmental Authority pursuant to this Section 4.04, such Credit
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(f) (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Credit Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.04(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if (x) a change in treaty, law or regulation has occurred prior to the
date on which such delivery would otherwise be required that renders any such
form or certificate inapplicable or would prevent the Lender from duly
completing and delivering any such form or certificate with respect to it and
such Lender so advises the Borrower and (y) in the Lender’s reasonable judgment
such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

-56-



--------------------------------------------------------------------------------

(ii) Without limiting the generality of the foregoing,

(A) any Lender that is a U.S. Person shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be reasonably requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), duly completed and executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding Tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be reasonably requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, duly completed and executed originals of IRS
Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Credit Document,
duly completed and executed originals of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;

(2) duly completed and executed originals of IRS Form W-8ECI with respect to
such Foreign Lender;

(3) in the case of any Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit C-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) duly completed and executed originals of IRS Form W-8BEN
or W-8BEN-E; or

 

-57-



--------------------------------------------------------------------------------

(4) to the extent a Foreign Lender is not the beneficial owner, duly completed
and executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN or W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit C-2 or Exhibit C-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided, that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender shall provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit C-4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be reasonably requested by the recipient) on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made;

(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA and any
regulations promulgated thereunder after the date of this Agreement; and

(E) each Agent that is entitled to an exemption from or reduction of withholding
tax with respect to any payment under this Agreement made by the Borrower to
such Agent under the law of the jurisdiction in which the Borrower is located
shall deliver to the Borrower or Administrative Agent, as applicable, (in such
number of copies as shall be reasonably requested by the recipient) on or prior
to the date on which such Agent becomes an Agent under this Agreement (and from
time to time thereafter upon the request of the Borrower or Administrative
Agent, as applicable), any such properly completed and executed documentation
prescribed by applicable law and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may permit such
payments to be made without withholding or at a reduced rate of withholding tax.

 

-58-



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, each Agent that is a U.S.
Person shall deliver to the Borrower and the Administrative Agent (or, in the
case of an Administrative Agent, the Borrower) (in such number of copies as
shall be reasonably requested by the recipient) on or prior to the date on which
such Agent becomes an Agent under this Agreement (and from time to time
thereafter upon the request of the Borrower or Administrative Agent, as
applicable) duly completed and executed originals of IRS Form W-9 (or successor
form) certifying that such Agent is exempt from United States federal backup
withholding tax and such other documentation as will enable the Borrower and the
Administrative Agent, as applicable, to determine whether or not such Agent is
subject to United States federal backup withholding tax or information reporting
requirements.

Each Lender and Agent agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
promptly (x) update such form or certification or (y) notify the Borrower and
the Administrative Agent in writing of its legal inability to do so. Each Lender
shall promptly (x) notify the Borrower and the Administrative Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (y) take such steps as shall not be disadvantageous
to it, in the reasonable judgment of such Lender, and as may be reasonably
necessary to avoid any requirement of applicable laws of any jurisdiction that
the Borrower or the Administrative Agent make any withholding or deduction for
Taxes from amounts payable to such Lender.

(g) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 4.04 (including by the payment of additional amounts
pursuant to this Section 4.04), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made, or
additional amounts paid, under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes)
incurred by such indemnified party and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this clause (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this clause (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this clause (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This clause (g) shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(h) Each party’s obligations under this Section 4.04 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.

 

-59-



--------------------------------------------------------------------------------

SECTION 5. Conditions Precedent to the Initial Borrowing. The obligation of each
Lender to make Initial Term Loans on the Closing Date is subject at the time of
the making of such Initial Term Loans to the satisfaction or waiver (in
accordance with Section 12.12) of the following conditions:

5.01 Counterparts; Notes. On or prior to the Closing Date, (a) Holdings, the
Borrower, the Administrative Agent, the Collateral Agent and each of the Lenders
shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered the same to the Administrative Agent at
the Notice Office and (b) there shall have been delivered to the Administrative
Agent for the account of each of the Lenders that has requested same in writing,
the appropriate Notes executed by the Borrower, in the amount, maturity and as
otherwise provided herein.

5.02 Officer’s Certificate. On the Closing Date, the Administrative Agent shall
have received a certificate, dated the Closing Date and signed on behalf of the
Borrower by an Authorized Officer of the Borrower, certifying on behalf of the
Borrower that all of the conditions in Sections 5.07, 5.12, 5.16, 5.17 and 6.01
have been (or will be concurrently with the funding of the Term Loans on the
Closing Date) satisfied on such date.

5.03 Opinions of Counsel. On the Closing Date, the Administrative Agent shall
have received from Paul, Weiss, Rifkind, Wharton & Garrison LLP, special counsel
to the Credit Parties, an opinion addressed to the Administrative Agent, the
Collateral Agent and the Lenders and dated the Closing Date in form reasonably
acceptable to the Administrative Agent.

5.04 Company Documents; Proceedings; etc. (a) On the Closing Date, the
Administrative Agent shall have received a certificate from each Credit Party,
dated the Closing Date, signed by an Authorized Officer of such Credit Party,
and attested to by the secretary or any assistant secretary of such Credit
Party, in the form of Exhibit D with appropriate insertions, together with
certified copies of the certificate or articles of incorporation and by-laws (or
other equivalent organizational documents), as applicable, of such Credit Party
and the resolutions of such Credit Party referred to in such certificate, and
each of the foregoing shall be in form and substance reasonably acceptable to
the Administrative Agent.

(b) On or prior to the Closing Date, the Administrative Agent shall have
received all records of Company proceedings, good standing certificates and
bring down letters, if any, which the Administrative Agent reasonably may have
requested, such documents and papers where appropriate to be certified by proper
Company or Governmental Authorities.

5.05 Notice of Borrowing. Prior to the making of the Term Loans on the Closing
Date, the Administrative Agent shall have received from JJill Holdings, Inc.,
the Notice of Borrowing with respect to such Term Loans meeting the requirements
of Section 2.03(a).

5.06 Reserved.

 

-60-



--------------------------------------------------------------------------------

5.07 Consummation of the Equity Contribution and Acquisition. On the Closing
Date and substantially concurrently with the incurrence of the Initial Term
Loans, (i) the Equity Contribution shall have been consummated, and (ii) the
Acquisition shall have been consummated in accordance with the terms of the
Purchase Agreement; there shall have been no modifications or waivers of, or
consents under the Purchase Agreement which are materially adverse to the
interests of the Lenders without the written consent of the Joint Lead Arrangers
(such consent not to be unreasonably withheld, conditioned or delayed); it is
hereby understood and agreed that (a) any modification, amendment, or waiver to
the definition of “Company Material Adverse Effect” or (b) any reduction in the
Acquisition Consideration shall, in each case, be deemed to be materially
adverse to the interests of the Lenders, unless, in the case of clause (b), such
reduction of the purchase price (i) does not exceed 20% of the original
consideration and (ii) is applied as follows: (x) 25% to reduce the Equity
Contribution and (y) 75% to reduce the amount of the Initial Term Loans to be
funded under this Agreement on the Closing Date.

5.08 Guaranty. On the Closing Date, each Guarantor shall have duly authorized,
executed and delivered the Guaranty in the form of Exhibit E (as amended,
modified and/or supplemented from time to time, the “Guaranty”), and the
Guaranty shall be in full force and effect.

5.09 Fees, etc. On the Closing Date, the Borrower shall have paid to the
Administrative Agent (and its relevant affiliates), the Collateral Agent and the
Joint Lead Arrangers all costs, fees and expenses (including, without
limitation, reasonable and documented legal fees and expenses) and other
compensation contemplated hereby payable to the Administrative Agent (and/or its
relevant affiliates), the Collateral Agent or any Joint Lead Arranger to the
extent presented for payment at least three Business Days prior to the Closing
Date and for which reasonably detailed invoices have been provided.

5.10 ABL Intercreditor Agreement. On the Closing Date, each Credit Party, the
Collateral Agent (for and on behalf of the Secured Creditors) and the ABL Agent
(for and on behalf of the ABL Secured Parties) shall have duly authorized,
executed and delivered an intercreditor agreement.

5.11 Security Agreements. On the Closing Date, each Credit Party shall have duly
authorized, executed and delivered (a) the Security Agreement in the form of
Exhibit F (as amended, restated, amended and restated, modified and/or
supplemented from time to time, the “Security Agreement”) covering all of such
Credit Party’s Security Agreement Collateral, (b) to the extent applicable, the
Copyright Security Agreement for filing with the United States Copyright Office,
(c) to the extent applicable, the Patent Security Agreement for filing with the
United States Patent and Trademark Office and (d) to the extent applicable, the
Trademark Security Agreement for filing with the United States Patent and
Trademark Office, together with:

(i) proper financing statements (Form UCC-1 or the equivalent) for filing under
the UCC or other appropriate filing offices of each jurisdiction as may be
necessary or, in the reasonable opinion of the Collateral Agent, desirable, to
perfect the security interests purported to be created by the foregoing Security
Documents;

(ii) (x) any certificates representing Pledged Interests (as defined in the
Security Agreement), together with executed and undated endorsements of transfer
and (y) any promissory notes endorsed in blank; provided that 100% of the total
outstanding non-voting stock and not more than 65% of the total outstanding
voting stock in or of any Excluded Subsidiary of the type referred to in clauses
(iii) and (iv) of the definition thereof shall be pledged or similarly
hypothecated to guarantee or support any Term Loan;

 

-61-



--------------------------------------------------------------------------------

(iii) reports as of a recent date listing all effective financing statements
that name Holdings or any of its domestic Restricted Subsidiaries as debtor and
that are filed in the jurisdictions referred to in clause (i) above, none of
which shall evidence any Lien other than (i) Permitted Liens (as defined in this
Agreement in effect immediately prior to the Second Amendment Effective Date) or
(ii) Liens in respect of which the Collateral Agent shall have received
reasonably satisfactory termination or other release documentation; and

(iv) evidence of the completion of all other recordings and filings of, or with
respect to, each such Security Document as may be necessary or, in the
reasonable opinion of the Collateral Agent, desirable, to perfect and protect
the security interests intended to be created by each such Security Document;
and each such Security Document shall be in full force and effect; provided
that, (i) to the extent any security interest under a Security Document (other
than any Collateral the security interest in which may be perfected by the
filing of a UCC financing statement or the delivery or possession of certified
securities) is not perfected on the Closing Date (x) due to undue burden or
expense or (y) after the Borrower has used commercially reasonable efforts to do
so, such perfection shall not be a condition to Borrowing on the Closing Date
and (ii) any such unperfected security shall be perfected promptly after the
Closing Date, and in no event later than 90 days after the Closing Date or such
later date as the Administrative Agent may agree pursuant to Section 12.22.

5.12 ABL Credit Agreement; Other Indebtedness. (a) On the Closing Date, the
Administrative Agent shall have received a true and correct copy of the ABL
Credit Agreement, which shall be in full force and effect.

(b) On the Closing Date, after giving effect to the Transaction, the Borrower
and its Subsidiaries shall have outstanding no Indebtedness for borrowed money
other than (I) the Term Loans and (II) ABL Loans (not to exceed in the case of
this clause (II), the lesser of (x) Availability (as defined in the ABL Credit
Agreement) and (y) $10,000,000 (other than as permitted to remain outstanding
under the Purchase Agreement).

(c) The Administrative Agent shall have received reasonably satisfactory pay off
letters for all existing Indebtedness to be repaid from the proceeds of the
initial Borrowing, confirming that all Liens upon any of the property of the
Credit Parties constituting Collateral will be terminated concurrently with such
payment and all letters of credit issued or guaranteed as part of such
Indebtedness shall have been cash collateralized or supported by a Letter of
Credit.

(d) The Administrative Agent shall have received a “pay-off” letter (or other
documentation of termination or unwinding) in form and substance reasonably
satisfactory to the Administrative Agent with respect to all Existing Credit
Documents, and the Administrative Agent shall have received, or been given
reasonable assurance of receiving contemporaneous with the closing, from any
person holding any Lien securing any such Existing Credit Documents, such UCC
(or equivalent) termination statements, mortgage releases, releases of
assignments of leases and rents, releases of security interests in intellectual
property and other instruments, in each case in proper form for recording or
filing, as the Administrative Agent shall have reasonably requested to release
and terminate of record the Liens securing such Existing Credit Documents.

 

-62-



--------------------------------------------------------------------------------

5.13 Financial Statements; Pro Forma Balance Sheet. The Joint Lead Arrangers
shall have received the Annual Financial Statements, the Quarterly Financial
Statements and the Pro Forma Financial Statements.

5.14 Solvency Certificate; Insurance Certificates. On the Closing Date, the
Administrative Agent shall have received:

(a) a solvency certificate from the chief financial officer (or other officer
with reasonably equivalent duties) of the Borrower in the form of Exhibit G; and

(b) certificates of insurance and, subject to Section 12.22 hereof, related
policy endorsements, each in form reasonably satisfactory to the Collateral
Agent complying with the requirements of Section 8 (as of the Closing Date) for
the business and properties of the Borrower and its Subsidiaries and naming the
Collateral Agent as an additional insured and/or as loss payee, as applicable.

5.15 Patriot Act. The Administrative Agent shall have received at least five
days prior to the Closing Date (or such shorter period as may be agreed) all
documentation and other information about Holdings, the Borrower and the
Guarantors required under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act that has been
requested by the Administrative Agent at least 10 days prior to the Closing
Date.

5.16 No Company Material Adverse Effect. Since March 30, 2015, there shall not
have occurred a Company Material Adverse Effect.

5.17 Purchase Agreement and Specified Representations. The Purchase Agreement
Representations and Specified Representations shall be true and correct in all
material respects (it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects).

In determining the satisfaction of the conditions specified in this Section 5,
to the extent any item is required to be satisfactory to any Lender or the
Administrative Agent, such item shall be deemed satisfactory to each Lender
which has not notified the Administrative Agent in writing prior to the
occurrence of the Closing Date that the respective item or matter does not meet
its satisfaction. The incurrence by the Borrower of Term Loans on the Closing
Date shall be deemed to be a representation and warranty by each of Holdings and
the Borrower that all conditions specified in Sections 5.07, 5.12, 5.16 and 5.17
have been satisfied.

 

-63-



--------------------------------------------------------------------------------

SECTION 6. Conditions Precedent to the Incurrence of Term Loans after the
Closing Date. The obligation of each Lender to make Term Loans after the Closing
Date is also subject, at the time of such Borrowing, to the satisfaction of the
following conditions:

6.01 No Default; Representations and Warranties. At the time of such Borrowing
and also after giving effect thereto (i) no Default or Event of Default shall
have occurred and be continuing and (ii) all representations and warranties
contained herein and in the other Credit Documents (except as otherwise provided
in Section 2.14 in connection with the borrowing of Incremental Term Loans)
shall be true and correct in all material respects with the same effect as
though such representations and warranties had been made on the date of such
Borrowing (it being understood and agreed that (x) any representation or
warranty which by its terms is made as of a specified date shall be required to
be true and correct in all material respects only as of such specified date and
(y) any representation or warranty that is qualified as to “materiality,”
“Material Adverse Effect” or similar language shall be true and correct in all
respects on such date).

6.02 Notice of Borrowing. Prior to the making of the Term Loans, the
Administrative Agent shall have received the Notice of Borrowing with respect to
such Term Loans meeting the requirements of Section 2.03(a).

The incurrence by the Borrower of Term Loans after the Closing Date shall be
deemed to be a representation and warranty by each of Holdings and the Borrower
that all conditions specified in this Section 6 have been satisfied.

SECTION 7. Representations, Warranties and Agreements. Each of Holdings and the
Borrower makes the following representations, warranties and agreements, in each
case after giving effect to the Transaction, all of which shall survive the
execution and delivery of this Agreement and the Notes and the making of the
Initial Term Loans on the Closing Date:

7.01 Company Status. Each of Holdings and each of its Restricted Subsidiaries
(a) is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its organization, (b) has all requisite power and authority
to own its property and assets and to transact the business in which it is
engaged and (c) is duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the ownership, leasing or operation of
its property or the conduct of its business requires such qualifications except
for failures to be so qualified or authorized which, either individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

7.02 Power and Authority. Each Credit Party has the company power and authority
to execute, deliver and perform the terms and provisions of each of the Credit
Documents to which it is party and has taken all necessary company action to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each such Credit Document constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

 

-64-



--------------------------------------------------------------------------------

7.03 No Violation. Neither the consummation of the Transaction, nor the
execution, delivery or performance by any Credit Party of the Credit Documents
to which it is a party, nor compliance by it with the terms and provisions
thereof, (a) will contravene any provision of any law, statute, rule or
regulation or any order, writ, injunction or decree of any court or Governmental
Authority, (b) will conflict with or result in any breach of any of the terms,
covenants, conditions or provisions of, or constitute a default under, or result
in the creation or imposition of (or the obligation to create or impose) any
Lien (except any Liens not prohibited by Section 9 hereof) upon any of the
property or assets of any Credit Party or any of its Restricted Subsidiaries
pursuant to the terms of any indenture, mortgage, deed of trust, credit
agreement or loan agreement, or any other agreement, contract or instrument to
which any Credit Party or any of its Restricted Subsidiaries is a party or by
which it or any of its property or assets is bound or (c) will violate any
provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement or by-laws (or equivalent
organizational documents), as applicable, of any Credit Party or any of its
Restricted Subsidiaries, except with respect to any violation or conflict
referred to in clauses (a) and (b) to the extent that such violation or conflict
could not reasonably be expected to have individually or in the aggregate a
Material Adverse Effect.

7.04 Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (a) those
that have otherwise been obtained or made on or prior to the Closing Date and
which remain in full force and effect on the Closing Date and (b) filings which
are necessary to perfect the security interests created or intended to be
created under the Security Documents) or exemption by, any Governmental
Authority or third party is required to be obtained or made by, or on behalf of,
any Credit Party to authorize, or is required to be obtained or made by, or on
behalf of, any Credit Party in connection with, (i) the execution, delivery and
performance of any Credit Document or (ii) the legality, validity, binding
effect or enforceability of any such Credit Document which in the case of
clauses (i) and (ii), if not obtained, could reasonably be expected to result in
a Material Adverse Effect.

7.05 Financial Statements; Financial Condition; Projections. (a) (i) The Annual
Financial Statements and the Quarterly Financial Statements fairly present in
all material respects the consolidated financial condition of Holdings and its
consolidated Subsidiaries as of the dates thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby, (A) except as otherwise
expressly noted therein and (B) subject, in the case of the Quarterly Financial
Statements, to changes resulting from normal year-end audit adjustments and the
absence of footnotes and

(ii) the unaudited pro forma consolidated balance sheet and related unaudited
pro forma consolidated statements of operations and cash flows of Jill
Intermediate as of and for the twelve-month period ending on the last day of the
most recently completed four-Fiscal Quarter period of Holdings ended at least 45
days prior to the Closing Date, prepared after giving effect to the Transaction
as if the Transaction had occurred as of such date (in the case of such balance
sheet) or at the beginning of such period (in the case of the statements of
operations and cash flows) and any other adjustments as agreed by the Sponsor
and the Joint Lead Arrangers (the “Pro Forma Financial Statements”), copies of
which have heretofore been furnished to the Administrative Agent, have been
prepared based on the Annual Financial Statements and the Quarterly Financial
Statements and have been prepared in good faith, based

 

-65-



--------------------------------------------------------------------------------

on assumptions believed by the Borrower to be reasonable as of the date of
delivery thereof, and present fairly in all material respects on a pro forma
basis the estimated financial position of the Borrower and its Restricted
Subsidiaries as at the last day of the four-Fiscal Quarter period referenced
above and their estimated results of operations for the period covered thereby.

(b) On and as of the Closing Date, and after giving effect to the Transaction
and to all Indebtedness (including the Term Loans and the ABL Loans) being
incurred or assumed and Liens created by the Credit Parties in connection
therewith, Holdings and its Restricted Subsidiaries taken as a whole are
Solvent.

(c) The Projections delivered to the Administrative Agent and the Lenders prior
to the Closing Date have been prepared in good faith and are based on
assumptions believed to be reasonable by the preparers thereof as of the Closing
Date.

(d) After giving effect to the Transaction, since March 30, 2015, nothing has
occurred that has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.

7.06 Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of Holdings and the Borrower, threatened (a) with respect to the
Transaction or any Credit Document or (b) that has had, or could reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

7.07 True and Complete Disclosure. All factual information (taken as a whole)
furnished by or on behalf of Holdings or the Borrower in writing to the
Administrative Agent (including, without limitation, information contained in
the Credit Documents) for purposes of or in connection with this Agreement is
true and accurate in all material respects as of the date furnished and does not
fail to state any material fact necessary to make such information (taken as a
whole) not materially misleading at such time in light of the circumstances
under which such information was provided, it being understood and agreed that
for purposes of this Section 7.07, such factual information shall not include
the Projections, any pro forma financial information or other forward-looking
information or information relating generally to the economy or the industry in
which the Borrower and its Subsidiaries operate.

7.08 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Initial Term Loans shall be used solely to (i) finance,
in part, the Acquisition and (ii) pay the Transaction Costs.

(b) All proceeds of Incremental Term Loans will be used as provided in the
applicable Incremental Amendment.

(c) [Reserved].

(d) No part of the proceeds of any Term Loan will be used to purchase or carry
any Margin Stock or to extend credit for the purpose of purchasing or carrying
any Margin Stock. Neither the making of any Term Loan nor the use of the
proceeds thereof will violate or be inconsistent with the provisions of
Regulation T, U or X.

 

-66-



--------------------------------------------------------------------------------

7.09 Tax Returns and Payments. Except as would not reasonably be expected to
have, either individually, or in the aggregate, a Material Adverse Effect,
(a) there are no ongoing actions, suits, proceedings, investigations, audits,
proposed or pending tax assessments, deficiencies or claims, to the best
knowledge of Holdings or any of its Restricted Subsidiaries, being asserted by
any Governmental Authority regarding any Taxes relating to Holdings or any of
its Restricted Subsidiaries; (b) each of Holdings and each of its Restricted
Subsidiaries has paid or caused to be paid all Taxes and assessments payable by
it which have become due, other than those that are being contested in good
faith and for which Holdings, the Borrower or any of its Restricted Subsidiaries
(as the case may be) has adequately disclosed and fully provided for on its
financial statements in accordance with GAAP; (c) as of the Closing Date,
(i) neither Holdings nor any of its Restricted Subsidiaries has entered into a
written agreement or waiver or been requested in writing to enter into an
agreement or waiver extending any statute of limitations relating to the payment
or collection of Taxes of Holdings or any of its Restricted Subsidiaries, and
(ii), to the best knowledge of Holdings or any of its Restricted Subsidiaries,
the taxable years or other taxable periods of Holdings or any of its Restricted
Subsidiaries are subject to the normally applicable statute of limitations; and
(d) each of Holdings and each of its Restricted Subsidiaries has timely filed or
caused to be timely filed with the appropriate taxing authority all returns,
statements, forms and reports for Taxes (the “Returns”) required to be filed by,
or with respect to the income, properties, or operations of, it. Except as would
not reasonably be expected to have, either individually, or in the aggregate, a
Material Adverse Effect, each such Return accurately reflects all liability for
Taxes of Holdings and its Restricted Subsidiaries, as applicable, for the
periods covered thereby.

7.10 Compliance with ERISA. (a) None of Holdings, any Restricted Subsidiary of
Holdings or any ERISA Affiliate maintains or contributes to (or is obligated to
contribute to) any Plan or has within five calendar years immediately preceding
the date this assurance is given, maintained or contributed to (or been
obligated to contribute to) any Plan. No ERISA Event has occurred, or is
reasonably expected to occur, other than as would not, individually or in the
aggregate, result in a Material Adverse Effect.

(b) None of Holdings, any Restricted Subsidiary of Holdings or any ERISA
Affiliate is making or accruing an obligation to make any contributions, or has
within any of the five calendar years immediately preceding the date this
assurance is given, made or accrued an obligation to make contributions, to any
Multiemployer Plan.

(c) Except as would not reasonably be expected to result in a Material Adverse
Effect, (i) each Foreign Pension Plan has been maintained in compliance with its
terms and with the requirements of any and all applicable laws, statutes, rules,
regulations and orders and has been maintained, where required, in good standing
with applicable regulatory authorities, except as would not reasonably be
expected to result in a material liability; (ii) all contributions required to
be made with respect to a Foreign Pension Plan have been timely made, and
(iii) neither Holdings nor any of its Subsidiaries has incurred any obligation
in connection with the termination of, or withdrawal from, any Foreign Pension
Plan.

 

-67-



--------------------------------------------------------------------------------

7.11 [Reserved].

7.12 Properties. All Real Property owned or leased by Holdings or any of its
Restricted Subsidiaries as of the Closing Date, and the nature of the interest
therein, is correctly set forth in Schedule 7.12.

7.13 OFAC. Neither Holdings, the Borrower nor any of their respective
Subsidiaries (i) is a Person whose property or interest in property is blocked
or that has been determined to be subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) does knowingly engage in any dealings or
transactions prohibited by Section 2 of such executive order, or otherwise
knowingly associate with any such person in any manner violative of Section 2,
and (iii) is a Person on the list of Specially Designated Nationals and Blocked
Persons published by OFAC on June 24, 2003, as updated from time to time, or the
subject of the limitations or prohibitions under any other OFAC regulation or
executive order.

7.14 Patriot Act/FCPA. Holdings, the Borrower and their respective Subsidiaries
are in compliance with the Patriot Act. No part of the proceeds of the Term
Loans will be used, directly or indirectly, in violation of the laws of the
United States or other jurisdiction, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

7.15 Compliance with Statutes. Each of Holdings and each of its Restricted
Subsidiaries is in compliance with all applicable statutes, regulations and
orders of, and all applicable restrictions imposed by, all Governmental
Authorities in respect of the conduct of its business and the ownership of its
property (including, without limitation applicable statutes, regulations, orders
and restrictions relating to environmental standards and controls), except such
non-compliances as could not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

7.16 Investment Company Act. No Credit Party nor any of its Restricted
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

7.17 Environmental Matters. (a) Each of Holdings and each of its Restricted
Subsidiaries is in compliance with all applicable Environmental Laws and the
requirements of any permits issued under such Environmental Laws; there are no
pending or, to the knowledge of Holdings and the Borrower, threatened
Environmental Claims against Holdings or any of its Restricted Subsidiaries or
any Real Property owned, leased or operated by Holdings or any of its Restricted
Subsidiaries (including any such claim arising out of the ownership, lease or
operation by Holdings or any of its Restricted Subsidiaries of any Real Property
formerly owned, leased or operated by Holdings or any of its Restricted
Subsidiaries but no longer owned, leased or operated by Holdings or any of its
Restricted Subsidiaries); there are no facts, circumstances, conditions or
occurrences with respect to the business or operations of Holdings or any of its
Restricted Subsidiaries, or any Real Property owned, leased or operated by
Holdings or any of its Restricted Subsidiaries

 

-68-



--------------------------------------------------------------------------------

(including, to the knowledge of Holdings and the Borrower, any Real Property
formerly owned, leased or operated by Holdings or any of its Restricted
Subsidiaries but no longer owned, leased or operated by Holdings or any of its
Restricted Subsidiaries) or, to the knowledge of Holdings and the Borrower, any
property adjoining or adjacent to any such Real Property that could be
reasonably expected (i) to form the basis of an Environmental Claim against
Holdings or any of its Restricted Subsidiaries or any Real Property owned,
leased or operated by Holdings or any of its Restricted Subsidiaries or (ii) to
cause any Real Property owned, leased or operated by Holdings or any of its
Restricted Subsidiaries to be subject to any restrictions on the ownership,
lease, occupancy or transferability of such Real Property by Holdings or any of
its Restricted Subsidiaries under any applicable Environmental Law.

(b) Hazardous Materials have not at any time been generated, used, treated or
stored on, or transported to or from, or Released on or from, any Real Property
currently owned, leased or operated by Holdings or any of its Restricted
Subsidiaries or, to the knowledge of Holdings and the Borrower, any Real
Property formerly owned, leased or operated by Holdings or any of its Restricted
Subsidiaries or property adjoining or adjacent to any Real Property, where such
generation, use, treatment, storage, transportation or Release has violated any
applicable Environmental Law or could reasonably be expected to give rise to an
Environmental Claim.

(c) Notwithstanding anything to the contrary in this Section 7.17, the
representations and warranties made in Section 7.17(a) and (b) shall be untrue
only if the effect of any or all conditions, violations, claims, restrictions,
failures and noncompliances of the types described above could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

7.18 Employment and Labor Relations. Neither Holdings nor any of its Restricted
Subsidiaries is engaged in any unfair labor practice that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect. There is (a) no unfair labor practice complaint pending against Holdings
or any of its Restricted Subsidiaries or, to the knowledge of Holdings and the
Borrower, threatened against any of them, before the National Labor Relations
Board, and no grievance or arbitration proceeding arising out of or under any
collective bargaining agreement is so pending against Holdings or any of its
Restricted Subsidiaries or, to the knowledge of Holdings and the Borrower,
threatened against any of them, (b) no strike, labor dispute, slowdown or
stoppage pending against Holdings or any of its Restricted Subsidiaries or, to
the knowledge of Holdings and the Borrower, threatened against Holdings or any
of its Restricted Subsidiaries, (c) no equal employment opportunity charges or
other claims of employment discrimination are pending or, to the knowledge of
Holdings and the Borrower, threatened against Holdings or any of its Restricted
Subsidiaries, and (d) no wage and hour department investigation has been made of
Holdings or any of its Restricted Subsidiaries, except (with respect to any
matter specified in clauses (a) through (d) above, either individually or in the
aggregate) such as would not reasonably be expected to have a Material Adverse
Effect.

7.19 Intellectual Property, Etc. Each of Holdings and each of its Restricted
Subsidiaries owns or has the right to use all the patents, trademarks, domain
names, service marks, trade names, copyrights, inventions, trade secrets,
proprietary information and know-how of any type, whether or not written
(including, but not limited to, rights in computer programs and databases) and
formulas, or rights with respect to the foregoing, and has obtained all
necessary licenses for the use of any of the foregoing used in the present
conduct of its business, without any known conflict with the rights of others
which, or the failure to own or have which, as the case may be, could reasonably
be expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

-69-



--------------------------------------------------------------------------------

SECTION 8. No Affirmative Covenants. There are no affirmative covenants binding
on Holdings, the Borrower or any of their Subsidiaries pursuant to this
Agreement or the other Credit Documents (notwithstanding anything to the
contrary contained therein).

SECTION 9. No Negative Covenants. There are no negative covenants binding on
Holdings, the Borrower or any of their Subsidiaries pursuant to this Agreement
or any other Credit Documents. Any reference herein or in the other Credit
Documents to a transaction (including any Liens, asset sales, mergers or
consolidations, leases or dispositions, “Dividends”, Indebtedness,
“Investments”, transactions with Affiliates, fundamental changes, loans,
advances, guarantees, any voluntary payments of Subordinated Indebtedness,
amendments or waivers of organizational documents, negative pledges, changes in
line of business, or financial covenant) being “permitted hereunder”, permitted
by this Article 9 or permitted by a specific section or clause of this Section 9
shall be deemed to be permitted without restriction.

SECTION 10. Events of Default and Remedies.

10.01 Events of Default. Upon the occurrence of any of the following specified
events (each, an “Event of Default”):

(a) Payments. The Borrower shall (x) default in the payment when due of any
principal of any Term Loan or any Note, or (y) default, in the payment when due
of any interest on any Term Loan or any Note or any Fees or any other amounts
owing hereunder or under any other Credit Document, and such default pursuant to
this clause (y) shall continue unremedied for five or more Business Days; or

(b) [Reserved].

(c) [Reserved].

(d) [Reserved].

(e) Bankruptcy, etc. Holdings or any of its Restricted Subsidiaries (other than
an Immaterial Subsidiary) shall commence a voluntary case concerning itself
under Title 11 of the United States Code entitled “Bankruptcy,” as now or
hereafter in effect, or any successor thereto (the “Bankruptcy Code”); or an
involuntary case is commenced against Holdings or any of its Restricted
Subsidiaries (other than an Immaterial Subsidiary), and the petition is not
controverted within 10 days, or is not dismissed within 60 days after the filing
thereof; or a custodian (as defined in the Bankruptcy Code) is appointed for, or
takes charge of, all or substantially all of the property of Holdings or any of
its Restricted Subsidiaries (other than an Immaterial Subsidiary), to operate
all or any substantial portion of the business of Holdings or any of its
Restricted Subsidiaries (other than an Immaterial Subsidiary), or Holdings or
any of its Restricted Subsidiaries (other than an Immaterial Subsidiary)
commences any other proceeding under any reorganization, arrangement, adjustment
of debt, relief of debtors, dissolution, insolvency or liquidation or similar
law of any

 

-70-



--------------------------------------------------------------------------------

jurisdiction whether now or hereafter in effect relating to Holdings or any of
its Restricted Subsidiaries (other than an Immaterial Subsidiary), or there is
commenced against Holdings or any of its Restricted Subsidiaries any such
proceeding which remains undismissed for a period of 60 days after the filing
thereof, or Holdings or any of its Restricted Subsidiaries (other than an
Immaterial Subsidiary) is adjudicated insolvent or bankrupt; or any order of
relief or other order approving any such case or proceeding is entered; or
Holdings or any of its Restricted Subsidiaries (other than an Immaterial
Subsidiary) makes a general assignment for the benefit of creditors; or Holdings
or any of its Restricted Subsidiaries (other than an Immaterial Subsidiary)
shall fail generally to pay its debts as they become due.

10.02 Rescission. If (1) at any time after acceleration of the maturity of the
Term Loans, the Borrower shall have paid all arrears of interest and all
payments on account of principal of the Term Loans owing by it that shall have
become due otherwise than by acceleration (with interest on principal and, to
the extent permitted by law, on overdue interest, at the rates specified herein)
and (2) all Defaults and Events of Default (other than non-payment of principal
of and accrued interest on the Term Loans due and payable solely by virtue of
acceleration) shall have been remedied or waived pursuant to Section 12.12, then
upon the written consent of the Required Lenders and written notice to the
Borrower, the acceleration and its consequences may be rescinded and annulled.
For the avoidance of doubt, such action shall not affect any subsequent Default
or Event of Default or impair any right or remedy consequent thereon. The
provisions of the first sentence of this Section 10.02 do not give the Borrower
the right to require the Lenders to rescind or annul any acceleration hereunder,
even if the conditions set forth herein are met.

10.03 Application of Funds. After the exercise of remedies (subject to the terms
of the Intercreditor Agreements) provided for in Section 10.01 (or after the
Term Loans have automatically become immediately due and payable as provided in
Section 10.01), any amounts received on account of the Secured Obligations shall
be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Secured Obligations constituting fees,
indemnities, expenses and other amounts (including expenses of counsel payable
under Section 12.01) payable to the Administrative Agent and the Collateral
Agent in their respective capacities as such;

Second, to payment of that portion of the Secured Obligations constituting fees,
indemnities and other amounts (other than principal and interest and other than
any amounts due under Term Secured Hedging Agreements) payable to the Secured
Creditors (including expenses of counsel payable under Section 12.01 and amounts
payable under Section 2.10), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest on the Term Loans and any interest due on amounts
unpaid under Term Secured Hedging Agreements, ratably among the Secured
Creditors in proportion to the respective amounts described in this clause Third
payable to them;

Fourth, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Term Loans and any amounts due under Term Secured
Hedging Agreements (other than as previously applied under clause Third above),
ratably among the Secured Creditors in proportion to the respective amounts
described in this clause Fourth held by them;

 

-71-



--------------------------------------------------------------------------------

Fifth, to the payment of all other Secured Obligations of the Credit Parties
that are due and payable to the Administrative Agent and the other Secured
Creditors on such date, ratably based upon the respective aggregate amounts of
all such Secured Obligations owing to the Administrative Agent and the other
Secured Creditors on such date; and

Last, the balance, if any, after all of the Secured Obligations have been
indefeasibly paid in cash in full, to the Borrower or as otherwise required by
law.

SECTION 11. The Administrative Agent.

11.01 Appointment. (a) The Lenders hereby irrevocably designate and appoint
Wilmington Trust as Administrative Agent and Collateral Agent (for purposes of
this Section 11 and Section 12.01, the term “Administrative Agent” also shall
include Wilmington Trust in its capacity as Collateral Agent pursuant to the
Security Documents, the ABL Intercreditor Agreement, the Term Loan Intercreditor
Agreement, the Subordination Agreement and the other Credit Documents) to act as
specified herein and in the other Credit Documents and Wilmington Trust hereby
accepts such designation and appointment. Each Lender hereby irrevocably
authorizes, and each holder of any Note by the acceptance of such Note shall be
deemed irrevocably to authorize the Administrative Agent to take such action on
its behalf under the provisions of this Agreement, the other Credit Documents
and any other instruments and agreements referred to herein or therein and to
exercise such powers and to perform such duties hereunder and thereunder as are
specifically delegated to or required of the Administrative Agent by the terms
hereof and thereof and such other powers as are reasonably incidental thereto.
The Administrative Agent may perform any of its duties and exercise its rights
and powers hereunder by or through its officers, directors, agents, sub-agents,
employees or affiliates. Any sub-agent may perform any and all its duties and
exercise its rights and powers by or through its directors, trustees, officers,
employees, agents, advisors or affiliates. The exculpatory and indemnification
provisions contained in Section 11 and Section 12.01 shall apply to the
Administrative Agent and any sub-agent and to their respective directors,
trustees, officers, employees, agents, advisors and affiliates, and shall apply
to their respective activities in connection with the syndication of the Term
Loans, as well as activities as Administrative Agent. The Agents shall not be
responsible for the negligence or misconduct of any sub-agent except to the
extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that such Agent acted with gross negligence or willful
misconduct in the selection of such subagent. The provisions of this Section 11
are solely for the benefit of the Agents and the Lenders, and no Credit Party
shall have rights as a third party beneficiary of any such provisions.

(b) Each Lender irrevocably appoints each other Lender as its agent and bailee
for the purpose of perfecting Liens (whether pursuant to Section 8-301(a)(2) of
the UCC or otherwise), for the benefit of the Secured Creditors, in assets in
which, in accordance with the UCC or any other applicable legal requirement a
security interest can be perfected by possession or control. Should any Lender
obtain possession or control of any such Collateral, such Lender shall notify
the Collateral Agent thereof, and, promptly following the Collateral Agent’s
request therefor, shall deliver such Collateral to the Collateral Agent or
otherwise deal with such Collateral in accordance with the Collateral Agent’s
instructions. The Lenders hereby acknowledge and agree that the Collateral Agent
may act, subject to and in accordance with the terms of the Intercreditor
Agreements, as the collateral agent for the Lenders.

 

-72-



--------------------------------------------------------------------------------

(c) Any corporation or association into which the Administrative Agent or the
Collateral Agent may be converted or merged, or with which it may be
consolidated, or to which it may sell or transfer all or substantially all of
its corporate trust business and assets as a whole or substantially as a whole,
or any corporation or association resulting from any such conversion, sale,
merger, consolidation or transfer to which the Administrative Agent or the
Collateral Agent is a party, will be and become the successor Administrative
Agent or Collateral Agent, as applicable, under this Agreement and will have and
succeed to the rights, powers, duties, immunities and privileges as its
predecessor, without the execution or filing of any instrument or paper or the
performance of any further act.

11.02 Nature of Duties. (a) The Administrative Agent shall not have any duties
or responsibilities except those expressly set forth in this Agreement and in
the other Credit Documents. Neither the Administrative Agent nor any of its
officers, directors, agents, employees or affiliates shall be liable for any
action taken or omitted by it or them hereunder or under any other Credit
Document or in connection herewith or therewith, (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of Lenders
as shall be necessary under the circumstances as provided in Section 10.01 or
Section 12.12) or (ii) in the absence of its or their gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision). The duties of the Administrative Agent shall
be mechanical and administrative in nature; the Administrative Agent shall not
have by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or in any other Credit Document, expressed or implied, is
intended to or shall be so construed as to impose upon the Administrative Agent
any obligations in respect of this Agreement or any other Credit Document except
as expressly set forth herein or therein.

(b) Notwithstanding any other provision of this Agreement or any provision of
any other Credit Document, each of the Joint Lead Arrangers, the Joint
Book-Running Managers, the Syndication Agent and the Documentation Agent are
named as such for recognition purposes only, and in its capacity as such shall
have no powers, duties, responsibilities or liabilities with respect to this
Agreement or the other Credit Documents or the transactions contemplated hereby
and thereby; it being understood and agreed that each of the Joint Lead
Arrangers, the Joint Book-Running Managers, the Syndication Agent and the
Documentation Agent shall be entitled to all indemnification and reimbursement
rights in favor of the Administrative Agent as, and to the extent, provided for
under Sections 11.06 and 12.01. Without limitation of the foregoing, none of the
Joint Lead Arrangers, the Joint Book-Running Managers, the Syndication Agent or
the Documentation Agent shall, solely by reason of this Agreement or any other
Credit Documents, have any fiduciary relationship in respect of any Lender or
any other Person.

 

-73-



--------------------------------------------------------------------------------

11.03 Lack of Reliance on the Administrative Agent; Etc.

(a) Independently and without reliance upon the Administrative Agent, each
Lender and the holder of each Note, to the extent it deems appropriate, has made
and shall continue to make (a) its own independent investigation of the
financial condition and affairs of Holdings and its Subsidiaries in connection
with the making and the continuance of the Term Loans and the taking or not
taking of any action in connection herewith and (b) its own appraisal of the
creditworthiness of Holdings and its Subsidiaries and, except as expressly
provided in this Agreement, the Administrative Agent shall not have any duty or
responsibility, either initially or on a continuing basis, to provide any Lender
or the holder of any Note with any credit or other information with respect
thereto, whether coming into its possession before the making of the Term Loans
or at any time or times thereafter. Each Lender further represents and warrants
that it has reviewed that certain Confidential Information Memorandum, dated
April 2015, and each other document made available to it on the Platform in
connection with this Agreement and has acknowledged and accepted the terms and
conditions applicable to the recipients thereof (including any such terms and
conditions set forth, or otherwise maintained, on the Platform with respect
thereto). The Administrative Agent shall not be responsible to any Lender or the
holder of any Note for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of this
Agreement or any other Credit Document or the financial condition of Holdings or
any of its Subsidiaries or be required to make any inquiry concerning the
financial condition of Holdings or any of its Subsidiaries or the existence or
possible existence of any Default or Event of Default. The Administrative Agent
shall be deemed to have no knowledge of any Default or Event of Default unless
and until written notice thereof is given to the Administrative Agent by
Holdings, the Borrower or a Lender. No Agent shall be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Credit Document or the occurrence of any Default, (iv) the
validity, enforceability, effectiveness or genuineness of any Credit Document or
any other agreement, instrument or document, (v) the value or the sufficiency of
any Collateral or (vi) the satisfaction of any condition set forth in Section 5
or elsewhere in any Credit Document. Each party to this Agreement acknowledges
and agrees that the Administrative Agent may from time to time use one or more
outside service providers for the tracking of all UCC financing statements
(and/or other collateral related filings and registrations from time to time)
required to be filed or recorded pursuant to the Credit Documents and the
notification to the Administrative Agent, of, among other things, the upcoming
lapse or expiration thereof, and that each of such service providers will be
deemed to be acting at the request and on behalf of the Borrower and the other
Credit Parties. No Agent shall be liable for any action taken or not taken by
any such service provider.

(b) Each Lender, by delivering its signature page to this Agreement or an
Assignment and Assumption Agreement and funding its Term Loan, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Credit
Document and each other document required to be approved by any Agent, the
Required Lenders or the Lenders, as applicable, on the Closing Date.

 

-74-



--------------------------------------------------------------------------------

11.04 Certain Rights of the Agents. If any Agent shall request instructions from
the Required Lenders (or such other Lenders as may be required to give such
instructions under Section 12.12) with respect to any act or action (including
failure to act) in connection with this Agreement or any other Credit Document,
such Agent shall be entitled to refrain from such act or taking such action
unless and until such Agent shall have received instructions from the Required
Lenders (or such other Lenders, as the case may be); and such Agent shall not
incur liability to any Lender by reason of so refraining. Without limiting the
generality of the foregoing, (a) no Agent shall be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing, (b) no Agent (nor any of their officers, partners, directors,
employees or agents) shall except as expressly set forth herein or in the other
Credit Documents, have any duty to disclose, and shall not be liable to the
Lenders for the failure to disclose, any information relating to the Borrower or
any Affiliate thereof that is communicated to or obtained by the Person serving
as Administrative Agent, Collateral Agent or any of their respective Affiliates
in any capacity and (c) no Agent (nor any of their officers, partners,
directors, employees or agents) shall have any duty to take any discretionary
action or exercise any discretionary powers, except discretionary rights and
powers expressly contemplated by the Credit Documents that such Agent is
required to exercise in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 11.01 or Section 12.12); provided, that no Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability, if the Agent is not indemnified to its
satisfaction, or that is contrary to any Credit Document or applicable Legal
Requirements including, for the avoidance of doubt any action that may be in
violation of the automatic stay under the Bankruptcy Code and any and all other
insolvency, bankruptcy, receivership, liquidation, conservatorship, assignment
for the benefit of creditors, moratorium, rearrangement, reorganization, or
similar Legal Requirements of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally or that may affect a foreclosure, modification or termination of
property of a Defaulting Lender under the Bankruptcy Code, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect. The Administrative Agent shall not be
liable for any apportionment or distribution of payments made by it in good
faith and if any such apportionment or distribution is subsequently determined
to have been made in error the sole recourse of any Lender to whom payment was
due but not made, shall be to recover pro rata from other Lenders any payment
equal to the amount to which they are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments
received by them). The Administrative Agent and the Collateral Agent shall have
no obligation to monitor whether any amendment or waiver to any Loan Document
has properly become effective or is permitted hereunder or thereunder except to
the extent expressly agreed to by the Administrative Agent or the Collateral
Agent in such amendment or waiver.

In no event shall any Agent be liable for any failure or delay in the
performance of their respective obligations under this Agreement or any related
documents because of circumstances beyond such Agent’s control, including, but
not limited to, a failure, termination, or suspension of a clearing house,
securities depositary, settlement system or central payment system in any
applicable part of the world or acts of God, flood, war (whether declared or
undeclared), civil or military disturbances or hostilities, nuclear or natural
catastrophes, political unrest, explosion, severe weather or accident,
earthquake, terrorism, fire, riot, labor disturbances, strikes or work stoppages
for any reason, embargo, government action, including any laws, ordinances,

 

-75-



--------------------------------------------------------------------------------

regulations or the like (whether domestic, federal, state, county or municipal
or foreign) which delay, restrict or prohibit the providing of the services
contemplated by this Agreement or any related documents, or the unavailability
of communications or computer facilities, the failure of equipment or
interruption of communications or computer facilities, or the unavailability of
the Federal Reserve Bank wire or telex or other wire or communication facility,
or any other causes beyond the Agent’s control whether or not of the same class
or kind as specified above.

Nothing in this Agreement or any other Credit Document shall require the
Administrative Agent or the Collateral Agent to expend or risk its own funds or
otherwise incur any financial liability in the performance of any of its duties
or in the exercise of any of its rights or powers hereunder.

The Agents shall have no obligation for (a) perfecting, maintaining, monitoring,
preserving or protecting the security interest or Lien granted under this
Agreement, any other Credit Document, or any agreement or instrument
contemplated hereby or thereby; (b) the filing, re-filing, recording,
re-recording, or continuing of any document, financing statement, mortgage,
assignment, notice, instrument of further assurance, or other instrument in any
public office at any time or times; or (c) providing, maintaining, monitoring,
or preserving insurance on or the payment of taxes with respect to any
Collateral.

The Agents shall not (x) be obligated to ascertain, monitor or inquire as to
whether any Lender or Participant or prospective Lender or Participant is a
Disqualified Lender or (y) have any liability with respect to or arising out of
any assignment or participation of Term Loans, or disclosure of confidential
information, to any Disqualified Lender.

The Administrative Agent does not warrant or accept responsibility for, and
shall not have any liability with respect to (a) the administration of,
submission of, calculation of or any other matter related to SOFR or any
component definition thereof or rates referenced in the definition thereof or
any alternative, comparable or successor rate thereto (including any
then-current Benchmark or any Benchmark Replacement), including whether the
composition or characteristics of any such alternative, comparable or successor
rate (including any Benchmark Replacement) will be similar to, or produce the
same value or economic equivalence of, or have the same volume or liquidity as,
SOFR or any other Benchmark Replacement, or (b) the effect, implementation or
composition of any Benchmark Replacement Conforming Changes (including, but not
limited to, determining whether any Benchmark Replacement Conforming Changes, if
any, are necessary or advisable). The Administrative Agent shall be under no
duty or obligation (i) to monitor, determine or verify the availability,
cessation or replacement of any Benchmark, or the occurrence of any Benchmark
Transition Event or Benchmark Replacement Date, or (ii) to identify, determine
or select any Benchmark Replacement, any Benchmark Replacement Adjustment, or
other replacement benchmark or any replacement or successor index. The
Administrative Agent shall not have any liability for any interest rate
published on any publicly available source (including but not limited to the
Federal Reserve Bank of New York’s Website), by any publication or other source
for determining any interest rates applicable to any Loan, including, without
limitation, any inaccuracy or error relating to the publication of any such
interest rates. The Administrative Agent shall not be liable for any delay or
failure in performing its duties under this Agreement directly or indirectly as
a result of the unavailability of any Benchmark or the absence of a designated
replacement Benchmark, including as a result of any

 

-76-



--------------------------------------------------------------------------------

delay or error on the part of any other Person, or whether as a result of any
other Person providing or failing to provide the Administrative Agent with any
information or direction pursuant to the terms of this Agreement or any Credit
Document other than, in each case, to the extent of the Administrative Agent’s
gross negligence or willful misconduct as determined by a court of competent
jurisdiction in a final and non-appealable decision. Nothing in this Section
shall constitute a representation or warranty by Holdings, the Borrower or any
of its Subsidiaries nor can it constitute the basis of any Default or Event of
Default.

11.05 Reliance. The Administrative Agent shall be entitled to rely, and shall be
fully protected in relying, upon any note, writing (including any electronic
message, Internet or intranet website posting or other distribution),
resolution, notice, statement, certificate, telex, teletype or telecopier
message, cablegram, radiogram, order or other document or telephone message
signed, sent or made or otherwise authenticated by any Person that the
Administrative Agent believed to be the proper Person, and each Agent also may
rely upon any statement made to it orally and believed by it to be made by a
proper person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of a Term Loan
that by its terms must be fulfilled to the satisfaction of a Lender, each Agent
may presume that such condition is satisfactory to such Lender unless each Agent
shall have received written notice to the contrary from such Lender prior to the
making of such Term Loan. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon, with respect to all legal matters
pertaining to this Agreement and any other Credit Document and its duties
hereunder and thereunder, advice of counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by the
Administrative Agent and shall not be liable for any action taken or not taken
in good faith by it in accordance with the advice of any such counsel,
accountants or experts.

11.06 Indemnification. To the extent each Agent, and each of the officers,
directors, partners, trustees, employees, affiliates, shareholders, legal
counsel (including local, foreign and in-house counsel), auditors, accountants,
consultants, appraisers, engineers or other advisors, agents, attorneys-in-fact
and controlling persons of each of the foregoing and each other person
designated, nominated or otherwise mandated by or assisting such Agent pursuant
to Section 11.01 or any comparable provision of any Credit Document
(collectively, the “Related Persons”), is not reimbursed and indemnified by the
Borrower (without limiting the obligation of the Borrower to do so), the Lenders
will reimburse, indemnify and hold harmless such Agent (or such Related Persons)
in proportion to their respective Pro Rata Shares (as defined below) (determined
at the time such indemnification is sought (or, if indemnification is sought
after the date upon which all Commitments shall have terminated and the Term
Loans shall have been paid in full, ratably in accordance with such Pro Rata
Shares as in effect immediately prior to such date)) from and against any and
all Indemnified Liabilities which may be imposed on, asserted against or
incurred by such Agent (or such Related Person) (IN ALL CASES, WHETHER OR NOT
CAUSED OR ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR
SOLE NEGLIGENCE OF ANY AGENT OR RELATED PERSON); provided, that no Lender shall
be liable for any portion of such liabilities, obligations, losses, damages,
penalties, claims, actions, judgments, suits, costs, expenses or disbursements
resulting from the such Agent’s (or such Related Person’s) gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision) (provided, that no action taken in accordance

 

-77-



--------------------------------------------------------------------------------

with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section). In the case of
any investigation, litigation or proceeding giving rise to any Indemnified
Liabilities, this Section applies whether any such investigation, litigation or
proceeding is brought by any Lender or any other Person. Without limitation of
the foregoing, the Lenders shall reimburse each Agent upon demand in proportion
to the Lenders’ respective Pro Rata Shares (determined at the time such
reimbursement is sought (or, if such reimbursement is sought after the date upon
which all Commitments shall have terminated and the Term Loans shall have been
paid in full, ratably in accordance with such Pro Rata Shares as in effect
immediately prior to such date)) for any costs or reasonable and documented
out-of-pocket expenses (including the fees, disbursements and other charges of
(x) one primary counsel to the Administrative Agent and the Collateral Agent
taken as a whole and (y) one firm of local counsel to the Administrative Agent
and the Collateral Agent taken as a whole in each appropriate jurisdiction)
incurred by the Administrative Agent and the Collateral Agent in connection with
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights and responsibilities under, this Agreement,
any other Credit Document, or any document contemplated by or referred to
herein, to the extent that the Administrative Agent or the Collateral Agent, as
applicable, is not reimbursed for such costs or expenses by or on behalf of the
Borrower. Each Lender hereby authorizes the Administrative Agent and Collateral
Agent to set off and apply any and all amounts at any time owing to such Lender
under any Credit Document or otherwise payable by the Administrative Agent or
the Collateral Agent to such Lender from any source against any amount due to
the Administrative Agent or the Collateral Agent under this Section 11.06. The
undertaking in this Section 11.06 shall survive termination of the Commitments,
the payment of all other Obligations and the resignation and/or replacement of
the Administrative Agent or the Collateral Agent, as the case may be. For
purposes of this Section 11.06, (a) “Pro Rata Share” shall mean, with respect to
any Lender at any time, the percentage obtained by dividing (i) the sum of the
aggregate outstanding principal amount of the Term Loans of such Lender at such
time and its unused Commitments at such time by (ii) the sum of the aggregate
outstanding principal amount of the Term Loans of all Lenders at such time and
the aggregate unused Commitments of all Lenders at such time.

11.07 The Administrative Agent in its Individual Capacity. With respect to its
obligation to make Term Loans under this Agreement (if any), the Administrative
Agent, if applicable, shall have the rights and powers specified herein for a
“Lender” and may exercise the same rights and powers as though it were not
performing the duties specified herein; and the term “Lender,” “Required
Lenders,” “holders of Notes” or any similar terms shall, if applicable and
unless the context clearly indicates otherwise, include the Administrative Agent
in its individual capacity. The Administrative Agent and its affiliates may
accept deposits from, lend money to, and generally engage in any kind of
banking, investment banking, trust or other business with, or provide debt
financing, equity capital or other services (including financial advisory
services) to any Credit Party or any Affiliate of any Credit Party (or any
Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

 

-78-



--------------------------------------------------------------------------------

11.08 Holders. Any Agent may deem and treat the payee of any Note as the owner
thereof for all purposes hereof unless and until a written notice of the
assignment, transfer or endorsement thereof, as the case may be, shall have been
filed with the Administrative Agent. Any request, authority or consent of any
Person who, at the time of making such request or giving such authority or
consent, is the holder of any Note shall be conclusive and binding on any
subsequent holder, transferee, assignee or endorsee, as the case may be, of such
Note or of any Note or Notes issued in exchange therefor.

11.09 Resignation by the Administrative Agent. (a) The Administrative Agent may
resign from the performance of all of its respective functions and duties
hereunder and/or under the other Credit Documents at any time by notifying the
Lenders and, unless a Default or an Event of Default under Section 10.01(e) has
occurred and is continuing, the Borrower. Such resignation shall take effect
upon the appointment of a successor Administrative Agent pursuant to clauses
(b) and (c) below or as otherwise provided below.

(a) Upon any such notice of resignation by the Administrative Agent, the
Required Lenders shall appoint a successor Administrative Agent hereunder or
thereunder who shall be a commercial bank or trust company reasonably acceptable
to the Borrower, which acceptance shall not be unreasonably withheld or delayed;
provided that the Borrower’s approval shall not be required if an Event of
Default has occurred and is continuing.

(b) If no successor Administrative Agent shall have been so appointed and shall
have accepted such appointment within 30 days after the retiring Administrative
Agent gives notice of its resignation, with the consent of the Borrower (which
consent shall not be unreasonably withheld or delayed) (provided, that the
Borrower’s approval shall not be required if an Event of Default has occurred
and is continuing), then the retiring Administrative Agent may, on behalf of the
Lenders, appoint a successor Administrative Agent which shall be a commercial
banking institution organized under the laws of the United States (or any State
thereof) or a United States branch or agency of a commercial banking
institution, in each case, having combined capital and surplus of at least
$500,000,000, who shall serve as Administrative Agent hereunder or thereunder
until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided above.

(c) If no successor Administrative Agent has been appointed pursuant to clause
(b) or (c) above by such 30th day after the date such notice of resignation was
given by such Administrative Agent, such Administrative Agent’s resignation
shall become effective and the Required Lenders shall thereafter perform all the
duties of such Administrative Agent hereunder and/or under any other Credit
Document until such time, if any, as the Required Lenders appoint a successor
Administrative Agent.

(d) Upon a resignation of the Administrative Agent pursuant to this
Section 11.09, the Administrative Agent shall remain indemnified to the extent
provided in this Agreement and the other Credit Documents and the provisions of
this Section 11 (and the analogous provisions of the other Credit Documents) and
Sections 12.01, 12.08 and 12.23 shall continue in effect for the benefit of the
Administrative Agent, its sub-agents and their respective Affiliates for each of
their actions and inactions while serving as the Administrative Agent.

 

-79-



--------------------------------------------------------------------------------

(e) Upon the acceptance of its appointment as Administrative Agent hereunder by
a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder (unless discharged earlier as provided above). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor.

11.10 Collateral Matters. (a) Each Secured Creditor hereby authorizes and
directs the Administrative Agent or the Collateral Agent, as applicable, to
enter into the Guaranty, the Security Documents, the ABL Intercreditor
Agreement, the Term Loan Intercreditor Agreement and the Subordination Agreement
for the benefit of the Lenders and the other Secured Creditors (and any
amendments, amendments and restatements, restatements or waivers of or
supplements to or other modifications to, such agreements in connection with the
incurrence by any Credit Party of any other Indebtedness, in order to permit
such Indebtedness to be secured by a valid, perfected lien (with such priority
as may be designated by the Borrower or relevant Restricted Subsidiary in a
written certificate to the Administrative Agent on or prior to the time such
intercreditor agreement or subordination agreement is entered into (and the
Lenders hereby authorize and direct the Administrative Agent and/or the
Collateral Agent, as applicable to conclusively rely on such certificate in
entering into such intercreditor agreement or subordination agreement));
provided, that neither the Administrative Agent nor the Collateral Agent shall
owe any fiduciary duty, duty of loyalty, duty of care, duty of disclosure or any
other obligation whatsoever to any holder of Obligations with respect to any
Term Secured Hedging Agreement. Each Lender hereby agrees, and each holder of
any Note by the acceptance thereof will be deemed to agree, that, except as
otherwise set forth herein, any action taken by the Required Lenders in
accordance with the provisions of this Agreement or the Security Documents, and
the exercise by the Required Lenders of the powers set forth herein or therein,
together with such other powers as are reasonably incidental thereto, shall be
authorized and binding upon all of the Lenders. The Collateral Agent is hereby
authorized on behalf of all of the Lenders, without the necessity of any notice
to or further consent from any Lender, from time to time prior to an Event of
Default, to take any action with respect to any Collateral or Security Documents
which may be necessary to perfect and maintain perfected the security interest
in and liens upon the Collateral granted pursuant to the Security Documents.

(b) The Lenders hereby authorize the Collateral Agent to release or subordinate,
as applicable, any Lien granted to or held by the Collateral Agent upon any
Collateral (without notice to, or vote or consent of, any Lender, or any
affiliate of any Lender that is a party to any Term Secured Hedging
Agreement) (i) upon termination of the Total Commitment and payment and
satisfaction of all of the Obligations (other than inchoate indemnification and
reimbursement obligations and other than obligations in respect of any Term
Secured Hedging Agreement) at any time arising under or in respect of this
Agreement or the Credit Documents or the transactions contemplated hereby or
thereby, whether or not on the date of such release there may be outstanding
Obligations in respect of Term Secured Hedging Agreements, (ii) constituting
property being sold or otherwise disposed of (to Persons other than Holdings and
the Qualified Credit Parties) upon the sale or other disposition thereof,
(iii) if approved, authorized or ratified in writing by the Required Lenders (or
all of the Lenders hereunder, to the extent required by Section

 

-80-



--------------------------------------------------------------------------------

12.12), (iv) as otherwise may be expressly provided in the relevant Security
Documents, in the ABL Intercreditor Agreement, the Term Loan Intercreditor
Agreement and the Subordination Agreement, (v) constituting property (x)
[reserved] or (y) following or concurrently with a sale or other disposition (to
Persons other than Holdings and the Qualified Credit Parties) of a Subsidiary of
Holdings, constituting property owned by such Subsidiary or (vi) constituting
property subject to (or which will become subject to promptly following such
release) Liens the beneficiaries of which require such Lien securing the
Obligation to be released (as certified by a Responsible Officer of the
Borrower), and the Collateral Agent shall promptly, at the written request of
the Borrower, release or subordinate, as applicable, the Collateral Agent’s
Liens on such property; provided, that the Borrower has delivered to the Agents
a certificate executed by an Authorized Officer of the Borrower certifying that
the applicable transaction is permitted under the Credit Documents (and the
Lenders hereby authorize and direct the Agents to conclusively rely on such
certificate in performing their obligations under this sentence). The Lenders
hereby further authorize the Administrative Agent to release from its Guaranty
any Subsidiary of Holdings upon the sale or other disposition thereof in its
entirety (to Persons other than Holdings and its Restricted Subsidiaries) or
with respect to which the Required Lenders (or such other Lenders as may be
required to give such consent under Section 12.12) have otherwise consented, and
the Administrative Agent shall, at the written request of the Borrower, release
such Subsidiary of Holdings from its Guaranty; provided, that the Borrower has
delivered to the Agents a certificate executed by an Authorized Officer of the
Borrower certifying that the applicable release is permitted under the Credit
Documents (and the Lenders hereby authorize and direct the Agents to
conclusively rely on such certificate in performing their obligations under this
sentence). Notwithstanding anything to the contrary contained herein or any
other Credit Document, when all Obligations (other than inchoate indemnification
and reimbursement obligations and obligations in respect of any Term Secured
Hedging Agreement) have been paid in full and all Commitments have terminated or
expired, upon request of the Borrower, the Administrative Agent shall (without
notice to, or vote or consent of, any Lender, or any affiliate of any Lender
that is a party to any Term Secured Hedging Agreement) take such actions as
shall be required to release all guarantee obligations provided for in any
Credit Document, whether or not on the date of such release there may be
outstanding Obligations in respect of Term Secured Hedging Agreements. Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of the Borrower or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, the Borrower or any
Guarantor or any substantial part of its property, or otherwise, all as though
such payment had not been made.

(c) Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Collateral Agent’s authority to release particular types
or items of Collateral pursuant to this Section 11.10.

 

-81-



--------------------------------------------------------------------------------

(d) The Collateral Agent shall have no obligation whatsoever to the Lenders or
to any other Person to assure that the Collateral exists or is owned by any
Credit Party or is cared for, protected or insured or that the Liens granted to
the Collateral Agent herein or pursuant hereto have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise or to continue exercising at
all or in any manner or under any duty of care, disclosure or fidelity any of
the rights, authorities and powers granted or available to the Collateral Agent
in this Section 11.10 or in any of the Security Documents, it being understood
and agreed that in respect of the Collateral, or any act, omission or event
related thereto, the Collateral Agent may act in any manner it may deem
appropriate, in its sole discretion, and that the Collateral Agent shall have no
duty or liability whatsoever to the Lenders, except for its gross negligence or
willful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision) (provided, that no action taken in accordance
with the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section).

(e) Right to Realize on Collateral and Enforce Guaranty. Anything contained in
any of the Credit Documents to the contrary notwithstanding, Holdings, the
Borrower, the Administrative Agent, the Collateral Agent and each other Secured
Creditor hereby agree that (i) no Secured Creditor other than the Administrative
Agent or Collateral Agent, as applicable, shall have any right individually to
realize upon any of the Collateral or to enforce the Guaranty, it being
understood and agreed that all powers, rights and remedies hereunder and under
any of the Credit Documents may be exercised solely by the Administrative Agent
or the Collateral Agent, as applicable, for the benefit of the Secured Creditors
in accordance with the terms hereof and thereof and all powers, rights and
remedies under the Security Documents may be exercised solely by the Collateral
Agent for the benefit of the Secured Creditors in accordance with the terms
thereof, and (ii) in the event of a foreclosure or similar enforcement action by
the Collateral Agent on any of the Collateral pursuant to a public or private
sale or other disposition (including, without limitation, pursuant to
Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the Bankruptcy Code),
the Collateral Agent (or any Lender, except with respect to a “credit bid”
pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or otherwise of the
Bankruptcy Code,) may be the purchaser or licensor of any or all of such
Collateral at any such sale or other disposition and the Collateral Agent, as
agent for and representative of the Secured Creditors (but not any Lender or
Lenders in its or their respective individual capacities) shall be entitled,
upon instructions from the Required Lenders, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such sale or disposition, to use and apply any of the
Obligations as a credit on account of the purchase price for any collateral
payable by the Collateral Agent at such sale or other disposition.

11.11 Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary thereof, the Required Lenders, any
Lender or any other Person under or in connection with this Agreement or any
other Credit Document except (a) as specifically provided in this Agreement or
any other Credit Document and (b) as specifically requested from time to time in
writing by any Lender with respect to a specific document, instrument, notice or
other written communication received by and in the possession of the
Administrative Agent at the time of receipt of such request and then only in
accordance with such specific request.

 

-82-



--------------------------------------------------------------------------------

11.12 Withholding. To the extent required by any applicable law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any withholding Tax applicable to such payment. If the IRS or any
other Governmental Authority asserts a claim that the Administrative Agent did
not properly withhold tax from amounts paid to or for the account of any Lender
for any other reason, or the Administrative Agent has paid over to the IRS
applicable withholding tax relating to a payment to a Lender but no deduction
has been made from such payment, such Lender shall indemnify the Administrative
Agent fully for all amounts paid, directly or indirectly, by the Administrative
Agent as Tax or otherwise, including any penalties or interest and together with
any and all expenses incurred (including legal expenses, allocated internal
costs and out-of-pocket expenses), unless such amounts have been indemnified by
any Credit Party or the relevant Lender.

11.13 Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim.
In case of the pendency of any proceeding under any the Bankruptcy Code, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect relative to any Credit Party, the
Administrative Agent (irrespective of whether the principal of any Term Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether the Administrative Agent shall have made any demand
on the Borrower) shall be entitled and empowered (but not obligated) by
intervention in such proceeding or otherwise:

(a) to file a verified statement pursuant to rule 2019 of the Federal Rules of
Bankruptcy Procedure that, in its sole opinion, complies with such rule’s
disclosure requirements for entities representing more than one creditor;

(b) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Term Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its respective agents
and counsel and all other amounts due the Administrative Agent under the Credit
Documents) allowed in such judicial proceeding;

(c) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and

(d) any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under this Agreement. To the extent that the payment of any
such compensation, expenses, disbursements and advances of the Administrative
Agent, its agents and counsel, and any other amounts due the Administrative
Agent under this Agreement out of the estate in any such proceeding, shall be
denied for any reason, payment of the same shall be secured by a Lien on, and
shall be paid out of, any and all distributions, dividends, money, securities
and other properties that the Lenders may be entitled to receive in such
proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise.

 

-83-



--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

SECTION 12. Miscellaneous.

12.01 Payment of Expenses, etc. (a) The Borrower hereby agrees to:

(i) whether or not the transactions herein contemplated are consummated, pay all
reasonable and documented out-of-pocket costs and expenses of (A) (x) the Agents
and their Affiliates (limited in the case of legal counsel to the reasonable
fees and disbursements of one counsel to the Agents (taken as a whole), which as
of the Closing Date shall be Arnold & Porter Kaye Scholer LLP, and of one
separate firm of local counsel to the Agents in each appropriate jurisdiction)
and (y) the Lenders (taken as a whole) (limited in the case of legal counsel to
the reasonable fees and disbursements of one counsel to the Lenders (taken as a
whole), which as of the Closing Date shall be Stroock & Stroock & Lavan LLP, and
of one separate firm of local counsel to the Lenders (taken as whole) in each
appropriate jurisdiction) in connection with the preparation, execution,
delivery and administration of this Agreement and the other Credit Documents and
the documents and instruments referred to herein and therein and any amendment,
waiver or consent relating hereto or thereto and (B) after the occurrence and
during the continuance of an Event of Default, the Administrative Agent and each
of the Lenders in connection with the enforcement (or amendment) of this
Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein or in connection with any refinancing or
restructuring of the credit arrangements provided, under this Agreement in the
nature of a “work-out” or pursuant to any insolvency or bankruptcy proceedings
(including, in each case without limitation, the reasonable and documented fees
and disbursements of (1) counsel for the Agents (taken as a whole), and
(2) counsel for the Lenders (taken as a whole); provided that reasonable fees
and disbursements of counsel shall be limited to (x) one counsel for the Agents
(taken as a whole) and, if reasonably required by the Administrative Agent or
Collateral Agent, local or specialist counsel and (y) one additional counsel for
the Lenders taken as a whole (unless there is a conflict of interest that
requires separate representation for any Lender, in which case those Lenders
similarly affected shall, as a whole, be entitled to one separate counsel) and,
to the extent reasonably necessary, local or specialist counsel; provided,
further, that fees with respect to any financial advisor or similar consultant
shall be limited to one such financial advisor or consultant for the Lenders,
taken as a whole; and

(ii) indemnify the Administrative Agent, the Collateral Agent, each Joint
Arranger and each Lender, and each of their respective officers, directors,
employees, representatives, attorneys, agents, Affiliates, trustees and
investment advisors (each, an “Indemnified Person”) from and hold each of them
harmless against any and all liabilities, obligations (including removal or
remedial actions), losses, damages, penalties, claims, actions, judgments,
suits, costs, expenses and disbursements (including reasonable and documented
attorneys’ and consultants’ fees and disbursements, but limited, in the case of
legal fees, to the reasonable fees, disbursements and other charges of (x) one
counsel for

 

-84-



--------------------------------------------------------------------------------

the Agents and their Related Persons (taken as a whole) and, if necessary, of a
single separate firm of local counsel to the Agents and their Related Persons
(taken as a whole) in each appropriate jurisdiction (which may include a single
special counsel acting in multiple jurisdictions) and (y) one counsel for all
other Indemnified Persons and, if necessary, of a single separate firm of local
counsel in each appropriate jurisdiction (which may include a single special
counsel acting in multiple jurisdictions) for all such other Indemnified Persons
(and, in the case of an actual or perceived conflict of interest (as reasonably
determined by the Indemnified Person affected by such conflict) where such
Indemnified Person informs the Borrower of such conflict and thereafter retains
its own counsel, of another firm or counsel (and local counsel in each
appropriate jurisdiction) for such affected Indemnified Person)) incurred by,
imposed on or assessed against any of them as a result of, or arising out of or
by reason of, (A) any investigation, litigation or other proceeding (whether or
not the Administrative Agent, the Collateral Agent, any Joint Lead Arranger or
any Lender is a party thereto and whether or not such investigation, litigation
or other proceeding is brought by or on behalf of any Credit Party) related to
the entering into and/or performance of this Agreement or any other Credit
Document or the use of the proceeds of any Term Loans hereunder or the
consummation of the Transaction or any other transactions contemplated herein or
in any other Credit Document or the exercise of any of their rights or remedies
provided herein or in the other Credit Documents, or (B) the actual or alleged
presence of Hazardous Materials in the air, surface water or groundwater or on
the surface or subsurface of any Real Property at any time owned, leased or
operated by Holdings or any of its Subsidiaries, the generation, storage,
transportation, handling or disposal of Hazardous Materials by Holdings or any
of its Subsidiaries at any location, whether or not owned, leased or operated by
Holdings or any of its Subsidiaries, the non-compliance by Holdings or any of
its Subsidiaries with any Environmental Law (including applicable permits
thereunder) applicable to any Real Property, or any Environmental Claim asserted
against the Borrower, any of its Subsidiaries or any Real Property at any time
owned, leased or operated by the Borrower or any of its Subsidiaries,
(including, in each case, without limitation, the reasonable and documented fees
and disbursements of counsel and other consultants incurred in connection with
any such investigation, litigation or other proceeding) (all of the foregoing,
collectively, the “Indemnified Liabilities”), but excluding any losses,
liabilities, claims, damages or expenses to the extent (x) found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from (I) the gross negligence, bad faith (other than in the case of the Agents
and their Related Persons) or willful misconduct of the Indemnified Person to be
indemnified or (II) other than in the case of the Agents and their Related
Persons, any material breach of the obligations under the Credit Documents of
the Indemnified Person to be indemnified or (y) relating to any dispute solely
among the Indemnified Persons (other than (I) claims against an Agent, Joint
Lead Arranger or their respective Affiliates in their capacity or in fulfilling
their role as an Agent or arranger or any other similar role under the Credit
Documents and (II) claims arising out of any act or omission on the part of
Holdings, the Borrower or its Subsidiaries); provided, further, that clause
(ii) of this Section 12.01(a) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims, damages, etc. arising from any non-Tax
claim. To the extent that the undertaking to indemnify, pay or hold harmless the
Administrative Agent, the Collateral Agent, Joint Lead Arrangers or any Lender
set forth in the preceding sentence may be unenforceable because it is violative
of any law or public policy, the Borrower shall make the maximum contribution to
the payment and satisfaction of each of the indemnified liabilities which is
permissible under applicable law.

 

-85-



--------------------------------------------------------------------------------

(b) To the full extent permitted by applicable law, each of Holdings and the
Borrower shall not assert, and hereby waives, any claim against any Indemnified
Person, on any theory of liability, for special, indirect, consequential or
incidental damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Term Loan or the use of the proceeds thereof. No Indemnified Person shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the transactions contemplated hereby
or thereby, except to the extent the liability of such Indemnified Person
results from such Indemnified Person’s gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision).

12.02 Right of Set-off. (a) In addition to any rights now or hereafter granted
under applicable law or otherwise, and not by way of limitation of any such
rights, upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent and, subject to Section 12.24, each Lender is hereby
authorized at any time or from time to time, without presentment, demand,
protest or other notice of any kind to any Credit Party or to any other Person,
any such notice being hereby expressly waived, to set off and to appropriate and
apply any and all deposits (general or special, other than accounts used
exclusively for payroll, payroll taxes, fiduciary and trust purposes and
employee benefits) and any other Indebtedness at any time held or owing by the
Administrative Agent or such Lender (including, without limitation, by branches
and agencies of the Administrative Agent or such Lender wherever located) to or
for the credit or the account of Holdings or any of the other Credit Parties
against and on account of the Obligations, irrespective of whether or not the
Administrative Agent or such Lender shall have made any demand hereunder and
although said Obligations, liabilities or claims, or any of them, shall be
unmatured.

(b) NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY TIME THAT THE TERM
LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY LOCATED IN
CALIFORNIA, NO LENDER SHALL EXERCISE A RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR
TAKE ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE
ANY PROVISION OF THIS AGREEMENT OR ANY NOTE UNLESS IT IS TAKEN WITH THE CONSENT
OF THE REQUIRED LENDERS OR APPROVED IN WRITING BY THE ADMINISTRATIVE AGENT, IF
SUCH SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a,
580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF
THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND
OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OF ANY
SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE REQUIRED LENDERS OR THE
ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS SUBSECTION (b) SHALL BE SOLELY
FOR THE BENEFIT OF EACH OF THE LENDERS AND THE ADMINISTRATIVE AGENT HEREUNDER.

 

-86-



--------------------------------------------------------------------------------

12.03 Notices. (a) Except as otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
telegraphic, telecopier, cable communication or other electronic image
transmission) and mailed, telegraphed, telecopied, cabled, transmitted or
delivered: if to any Credit Party, at the address specified on Schedule 12.03;
if to any Lender, at its address specified in an Administrative Questionnaire
delivered to the Administrative Agent; and if to the Administrative Agent or the
Collateral Agent, at the Notice Office; or, as to any Credit Party or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telecopied, or cabled or sent by overnight
courier, be effective when deposited in the mails, delivered to the telegraph
company, cable company or overnight courier, as the case may be, or sent by
telecopier, except that notices and communications to the Administrative Agent,
and the Borrower shall not be effective until received by the Administrative
Agent or the Borrower, as the case may be.

(b) Notwithstanding Section 12.03(a), unless directed otherwise by the
Administrative Agent, Holdings and the Borrower will, or will cause its
respective Subsidiaries to, provide to the Administrative Agent all information,
documents and other materials that it is obligated to furnish to the
Administrative Agent or to the Lenders pursuant to the Credit Documents,
including all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that is or relates to a Notice of Borrowing or a notice pursuant
to Section 2.06, (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Administrative Agent to an
electronic mail address as directed by the Administrative Agent. In addition,
each of Holdings and the Borrower agrees, and agrees to cause its respective
Subsidiaries, to continue to provide the Communications to the Administrative
Agent or the Lenders, as the case may be, in the manner specified in
Section 12.03(a) but only to the extent specifically requested by the
Administrative Agent in a particular instance.

(c) Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders materials and/or
information provided by or on behalf of Holdings and/or the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
Intralinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive information of a type that would constitute material non-public
information with respect to the Borrower or its securities) (each, a “Public
Lender”). Each of Holdings and the Borrower hereby agrees that (w) at the
request of the Administrative Agent, Borrower Materials that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” Holdings and the
Borrower shall be deemed to have authorized the Administrative Agent and the
Lenders to treat such Borrower

 

-87-



--------------------------------------------------------------------------------

Materials as not containing any information of a type that would constitute
material non-public information with respect to Holdings or the Borrower or its
securities for purposes of United States federal securities laws (provided,
however, that to the extent such Borrower Materials constitute confidential
information, they shall be treated as such as set forth in Section 12.16); (y)
all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated as “Public Investor;” and (z) the
Administrative Agent shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not marked as “Public Investor.” Notwithstanding the foregoing, the
following Borrower Materials shall be marked “PUBLIC”, unless the Borrower
notifies the Administrative Agent promptly that any such document contains
material non-public information: (1) the Credit Documents and (2) notification
of changes in the terms of the Term Loans.

(d) Each Public Lender agrees to cause at least one individual at or on behalf
of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable law, including
United States Federal and state securities laws, to make reference to
Communications that are not made available through the “Public Side Information”
portion of the Platform and that may contain information of a type that would
constitute material non-public information with respect to Holdings or the
Borrower or its securities for purposes of United States Federal or state
securities laws.

(e) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES WARRANTS THE ACCURACY OR
COMPLETENESS OF THE COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EACH
EXPRESSLY DISCLAIMS LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR
ANY OF ITS AFFILIATES HAVE ANY LIABILITY TO ANY CREDIT PARTY, ANY LENDER OR ANY
OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR NOT BASED ON STRICT LIABILITY
AND INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES,
LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY
CREDIT PARTY’S OR THE ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS
THROUGH THE PLATFORM, EXCEPT TO THE EXTENT THE LIABILITY OF ANY SUCH PERSON IS
FOUND IN A FINAL RULING BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
PRIMARILY FROM SUCH PERSON’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.

 

-88-



--------------------------------------------------------------------------------

(f) Notwithstanding Section 12.03(a), the Administrative Agent and Lenders agree
that the receipt of the Communications by the Administrative Agent at its
electronic mail address shall constitute effective delivery of the
Communications to the Administrative Agent for purposes of the Credit Documents.
Each Lender agrees that receipt of notice to it (as provided in the next
sentence) specifying that the Communications have been posted to the Platform
shall constitute effective delivery of the Communications to such Lender for
purposes of the Credit Documents. Each Lender agrees to notify the
Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s electronic mail address to which the foregoing
notice may be sent by electronic transmission and that the foregoing notice may
be sent to such electronic mail address.

12.04 Benefit of Agreement; Assignments; Participations. (a) This Agreement
shall be binding upon and inure to the benefit of and be enforceable by the
respective successors and assigns of the parties hereto; provided, however,
except in connection with a transaction that would have been permitted pursuant
to Section 9.02 of this Agreement in effect prior to the Second Amendment
Effective Date, neither Holdings nor the Borrower may assign or transfer any of
its rights, obligations or interest hereunder without the prior written consent
of the Lenders (and any purported assignment or transfer without such consent
shall be null and void); provided, further, that, although any Lender may grant
participations to Eligible Transferees (each a “Participant”) in its rights
hereunder, such Lender shall remain a “Lender” for all purposes hereunder (and
may not transfer or assign all or any portion of its Commitment, Term Loans,
Note or other Obligations hereunder except as provided in Sections 2.13 and
12.04(b)) and the Participant shall not constitute a “Lender” hereunder;
provided, further, any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and no Lender shall transfer or grant any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity of any Term Loan or Note in which such participant is participating, or
reduce the rate or extend the time of payment of interest thereon (except in
connection with a waiver of applicability of any post-default increase in
interest rates) or reduce the principal amount thereof, or increase the amount
of the Participant’s participation over the amount thereof then in effect (it
being understood that a waiver of any Default or Event of Default or of a
mandatory reduction in the Total Commitment or a mandatory repayment of the Term
Loans shall not constitute a change in the terms of such participation, and that
an increase in any Commitment (or the available portion thereof) or Term Loan
(or the addition of additional Commitments or Term Loans) shall be permitted
without the consent of any Participant if the Participant’s participation is not
increased as a result thereof), (ii) consent to the assignment or transfer by
Holdings or the Borrower of any of its rights and obligations under this
Agreement or (iii) release all or substantially all of the Collateral under all
of the Security Documents (except as expressly provided in the Credit Documents)
supporting the Term Loans hereunder in which such Participant is participating.
In the case of any such participation, except as otherwise set forth below in
this Section 12.04(a), the Participant shall not have any rights under this
Agreement or any of the other Credit Documents (the Participant’s rights against
such Lender in respect of such participation to be those set forth in the
agreement executed by such Lender in favor of the Participant relating thereto)
and all amounts payable by the Borrower hereunder shall be determined as if such
Lender had not sold such participation.

 

-89-



--------------------------------------------------------------------------------

The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.10, 2.11 and 4.04 (subject to the requirements and limitations
therein, including the requirements under Section 4.04(f) (it being understood
that the documentation required under Section 4.04(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to clause (b) of this Section;
provided, that such Participant (A) agrees to be subject to the provisions of
Sections 2.12 and 2.13 as if it were an assignee under clause (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.10 or 4.04, with respect to any participation, than its participating
Lender would have been entitled to receive. A participant shall not be entitled
to the benefits of Section 4.04 to the extent such Participant fails to comply
with Section 4.04(f) as though it were a Lender (it being understood that the
documentation required under Section 4.04(f) shall be delivered to the
participating Lender). Each Lender that sells a participation agrees, at the
Borrower’s request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.13 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 12.02 as though it were a Lender; provided,
that such Participant agrees to be subject to Section 12.06 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Term Loans or other obligations
under the Credit Documents (the “Participant Register”); provided, that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans, or
its other obligations under any Credit Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the Treasury Regulations. The entries in the Participant
Register shall be conclusive absent manifest error, and such Lender shall treat
each Person whose name is recorded in the Participant Register as the owner of
such participation for all purposes of this Agreement notwithstanding any notice
to the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

(b) Notwithstanding the foregoing, any Lender may (in each case below, excluding
any assignments to any Affiliated Person, except as expressly permitted pursuant
to Section 2.15) (x) assign all or a portion of its Commitment and related
outstanding Obligations (or, if the Commitment has terminated, outstanding
Obligations) hereunder to (i) (A) any Lender Affiliate of such Lender or (B) to
one or more other Lenders or any Lender Affiliate of any such other Lender
(provided that any fund that invests in loans and is managed or advised by the
same investment advisor of another fund which is a Lender (or by an Affiliate of
such investment advisor) shall be treated as a Lender Affiliate of such other
Lender for the purposes of this subclause (x)(i)(B)), or (ii) in the case of any
Lender that is a fund that invests in loans, any other fund that invests in
loans and is managed or advised by the same investment advisor as such Lender or
by an Affiliate of such investment advisor or (y) assign all, or if less than
all, a portion equal to at least $1,000,000 (or such lesser amount as the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing under Section 10.01(a) or (e), the Borrower may otherwise agree,
which agreement shall not be unreasonably withheld or delayed) in the aggregate
for the assigning Lender, of such Commitment and related outstanding Obligations
(or, if the Commitment has terminated, outstanding Obligations) hereunder to one
or more Eligible Transferees (as applicable) (if any) for purposes of the dollar
limitation set forth above), each of which assignees shall become a party to
this Agreement as a Lender by execution of an Assignment

 

-90-



--------------------------------------------------------------------------------

and Assumption Agreement; provided, that (i) at such time, Schedule 1.01(a)
shall be deemed modified to reflect the Commitments and/or outstanding Term
Loans, as the case may be, of such new Lender and of the existing Lenders,
(ii) upon the surrender of the relevant Notes (if any) by the assigning Lender
(or, upon such assigning Lender’s indemnifying the Borrower for any lost Note
pursuant to a customary indemnification agreement) new Notes will be issued, at
the Borrower’s expense, to such new Lender and to the assigning Lender upon the
request of such new Lender or assigning Lender, such new Notes to be in
conformity with the requirements of Section 2.05 (with appropriate
modifications) to the extent needed to reflect the revised Commitments and/or
outstanding Term Loans, as the case may be, (iii) the consent of the
Administrative Agent and, so long as no Event of Default under Section 10.01(a)
or (e) has occurred and is continuing, the Borrower (such consent deemed to have
been made with respect to any assignment if the Borrower has not responded
within ten Business Days after delivery of notice of such assignment; provided
that the consent of the Borrower shall not be required during primary
syndication to the extent such Lender (or Affiliate or Approved Fund thereof)
shall have been approved in writing by the Sponsor)) shall be required in
connection with any such assignment pursuant to clause (y) above (such consent,
in any case, not to be unreasonably withheld, delayed or conditioned), (iv) the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500 (provided that only one such fee shall be payable in the case of one or
more concurrent assignments by or to investment funds managed or advised by the
same investment advisor or an affiliated investment advisor and which fee may be
waived or reduced in the sole discretion of the Administrative Agent), and
(v) no such transfer or assignment will be effective until recorded by the
Administrative Agent on the Register pursuant to Section 12.15. To the extent of
any assignment pursuant to this Section 12.04(b), the assigning Lender shall be
relieved of its obligations hereunder with respect to its assigned Commitment
and outstanding Term Loans. At the time of each assignment pursuant to this
Section 12.04(b) to a Person which is not already a Lender hereunder, the
respective assignee Lender shall, (i) to the extent legally entitled to do so,
provide to the Borrower the appropriate Internal Revenue Service Forms described
in Section 4.04(f), and (ii) deliver to the Administrative Agent an
Administrative Questionnaire (in which the assignee Lender shall designate one
or more credit contacts to whom all syndicate-level information (which may
contain material non-public information about the Credit Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the assignee Lender’s compliance
procedures and applicable laws, including Federal and state securities laws). To
the extent that an assignment of all or any portion of a Lender’s Commitment and
related outstanding Obligations pursuant to Section 2.13 or this
Section 12.04(b) would, at the time of such assignment, result in increased
costs under Section 2.10 or 4.04 from those being charged by the respective
assigning Lender prior to such assignment, then the Borrower shall not be
obligated to pay such increased costs (although the Borrower shall be obligated
to pay increased costs, as and to the extent provided in Sections 2.10 and 4.04
(excluding for the avoidance of doubt Excluded Taxes), after the date of the
respective assignment).

(c) Any Lender may, at any time, assign all or a portion of its Term Loans, and
its related rights and obligations under this Agreement, to a Person who is or
will become, after such assignment, an Affiliated Lender on a non-pro rata basis
through open market purchases (including pursuant to (i) the Second Amendment
Effective Date Open Market Purchase Agreements or (ii) any other privately
negotiated open-market transactions at, below or above par

 

-91-



--------------------------------------------------------------------------------

for cash, securities, or other consideration with one or more Lenders that are
not made available for participation to all Lenders or all Lenders of a
particular Class). For the avoidance of doubt, any assignment to an Affiliated
Sponsor Lender consummated pursuant to this Section 12.04(c) after the Second
Amendment Effective Date shall be effectuated by the assigning Lender and
assignee Lender delivering to the Administrative Agent an Assignment and
Assumption Agreement, and (i) the Administrative Agent shall receive at the time
of each such assignment, from the assigning or assignee Lender, the payment of a
non-refundable assignment fee of $3,500, and (ii) no such transfer or assignment
will be effective until recorded by the Administrative Agent on the Register
pursuant to Section 12.15 and at the time of each assignment pursuant to this
Section 12.04(c) to a Person which is not already a Lender hereunder, the
respective assignee Lender shall, (x) to the extent legally entitled to do so,
provide to the Borrower the appropriate Internal Revenue Service Forms described
in Section 4.04(f), and (y) deliver to the Administrative Agent an
Administrative Questionnaire.

(d) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Term Loans and Notes hereunder to a Federal Reserve Bank in support of
borrowings made by such Lender from such Federal Reserve Bank, and any Lender
which is a fund may pledge all or any portion of its Term Loans and Notes to its
trustee or to a collateral agent providing credit or credit support to such
Lender in support of its obligations to such trustee, such collateral agent or a
holder of such obligations, as the case may be. In the case of any Lender that
is a fund that invests in bank loans, such Lender may, without the consent of
the Borrower or the Administrative Agent, collaterally assign or pledge all or
any portion of its rights under this Agreement, including the Loans and Notes or
any other instrument evidencing its rights as a Lender under this Agreement, to
any holder of, trustee for, or any other representative of holders of,
obligations owed or securities issued by, such fund, as security for such
obligations or securities. No pledge pursuant to this clause (c) shall release
the transferor Lender from any of its obligations hereunder.

(e) Any Lender which assigns all of its Commitment and/or Term Loans hereunder
in accordance with Section 12.04(b) shall cease to constitute a “Lender”
hereunder, except with respect to indemnification provisions under this
Agreement (including, without limitation, Sections 2.10, 2.11, 4.04, 11.06,
12.01 and 12.06), which shall survive as to such assigning Lender.

(f) The Administrative Agent shall not be responsible or have any liability for,
or have any duty to ascertain, inquire into, monitor or enforce, compliance with
the provisions hereof relating to Disqualified Lenders. Without limiting the
generality of the foregoing, the Administrative Agent shall not (x) be obligated
to ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Term Loans, or disclosure of confidential information, to any Disqualified
Lender.

(g) Notwithstanding anything to the contrary contained in this Agreement, any
Lender may exchange, continue or rollover all or a portion of its Term Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent and such
Lender.

 

-92-



--------------------------------------------------------------------------------

12.05 No Waiver; Remedies Cumulative. No failure or delay on the part of the
Administrative Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Credit Document and no course of dealing between
the Borrower or any other Credit Party and the Administrative Agent or any
Lender shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, power or privilege hereunder or under any other Credit
Document preclude any other or further exercise thereof or the exercise of any
other right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Credit Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent or any Lender would otherwise have. No notice to or demand
on any Credit Party in any case shall entitle any Credit Party to any other or
further notice or demand in similar or other circumstances or constitute a
waiver of the rights of the Administrative Agent or any Lender to any other or
further action in any circumstances without notice or demand.

12.06 Payments Pro Rata. (a) Except as otherwise provided in this Agreement, the
Administrative Agent agrees that promptly after its receipt of each payment from
or on behalf of the Borrower in respect of any Obligations hereunder, the
Administrative Agent shall distribute such payment to the Lenders entitled
thereto (other than any Lender that has consented in writing to waive its pro
rata share of any such payment) pro rata based upon their respective shares, if
any, of the Obligations with respect to which such payment was received.

(b) Each of the Lenders agrees that, if it should receive any amount hereunder
(whether by voluntary payment, by realization upon security, by the exercise of
the right of setoff or banker’s lien, by counterclaim or cross action, by the
enforcement of any right under the Credit Documents, or otherwise), but
excluding amounts received from sales of assignments or participations in
accordance with the provisions of this Agreement, which is applicable to the
payment of the principal of, or interest on, the Term Loans, of a sum which
constitutes a greater proportion of the total of such Obligation then owed and
due to such Lender than the related sum or sums received by other Lenders
constitutes of such Obligation then owed and due to all of the Lenders
immediately prior to such receipt, then such Lender receiving such excess
payment shall purchase for cash without recourse or warranty from the other
Lenders an interest in the Obligations of the respective Credit Party to such
Lenders in such amount as shall result in a proportional participation by all
the Lenders in such amount; provided, that if all or any portion of such excess
amount is thereafter recovered from such Lenders, such purchase shall be
rescinded and the purchase price restored to the extent of such recovery, but
without interest.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
the preceding Sections 12.06(a) and (b) shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Defaulting Lenders as opposed to Defaulting Lenders and the express
provisions of Section 2.15 that permit differing payments among Lenders.

12.07 Calculations; Computations. (a) The financial statements to be furnished
to the Lenders pursuant hereto shall be made and prepared in accordance with
GAAP consistently applied throughout the periods involved (except as set forth
in the notes thereto); provided, that, (i) except as otherwise specifically
provided herein, all computations and all definitions (including accounting
terms) used in determining compliance with Section 2.14, shall utilize GAAP and
policies in conformity with those used to prepare the Pro Forma Financial
Statements (subject to

 

-93-



--------------------------------------------------------------------------------

purchase accounting and other adjustments reasonably satisfactory to the
Required Lenders as a result of the Acquisition); provided, that if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change becomes effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith; provided, further, that if such an amendment is requested by the
Borrower or the Required Lenders, then the Borrower and the Required Lenders
shall negotiate in good faith to enter into an amendment of the relevant
affected provisions (without the payment of any amendment or similar fee to the
Lenders) to preserve the original intent thereof in light of such change in GAAP
or the application thereof, (ii) except as otherwise expressly provided herein,
for purposes of calculating financial terms, all covenants and related
definitions, all such calculations shall be based on the operations, assets and
results of the Borrower and its Restricted Subsidiaries on a consolidated basis,
(iii) notwithstanding anything to the contrary contained herein, all covenants
and financial ratios contained herein or in any other Credit Document shall be
calculated, in each case, without giving effect to any election under FASB ASC
825 (or any similar accounting principle) permitting a Person to value its
financial liabilities at the fair value thereof, (iv) all financial statements
delivered to the Administrative Agent in accordance with the terms of this
Agreement after the date of any accounting change shall contain a schedule
showing the adjustments, if any, necessary to reconcile such financial
statements with GAAP as in effect immediately prior to such accounting changes,
and (v) all references in this Agreement to a four-Fiscal Quarter period of the
Borrower referring to a period prior to the Closing Date shall refer to the
applicable period prior to the Closing Date as if the Borrower had existed and
the Transaction has occurred on the first day of said period.

(b) All computations of interest and Fees hereunder shall be made on the basis
of a year of 360 days (except for interest calculated by reference to the Prime
Rate in the case of Base Rate Loans, which shall be based on a year of 365 or
366 days, as applicable) for the actual number of days (including the first day
but excluding the last day) occurring in the period for which such interest are
payable.

(c) Notwithstanding anything to the contrary contained in paragraph (a) above or
in the definition of “Capitalized Lease Obligations”, in the event of an
accounting change requiring all leases to be capitalized, only those leases
(assuming for purposes hereof that such leases were in existence on the Closing
Date) that would constitute Capitalized Lease Obligations in conformity with
GAAP on the Closing Date shall be considered Capitalized Lease Obligations, and
all calculations and deliverables under this Agreement or any other Credit
Document shall be made or delivered, as applicable, in accordance therewith
(provided that together with all financial statements delivered to the
Administrative Agent in accordance with the terms of this Agreement after the
date of any such accounting change, the Borrower shall deliver a schedule
showing the adjustments necessary to reconcile such financial statements with
GAAP as in effect immediately prior to such accounting change).

 

-94-



--------------------------------------------------------------------------------

12.08 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.
(a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS OTHERWISE PROVIDED IN
ANY SECURITY DOCUMENT, BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE
LAW OF THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE LAWS OF THE STATE OF
DELAWARE SHALL GOVERN IN DETERMINING ON THE CLOSING DATE (A) THE INTERPRETATION
OF A COMPANY MATERIAL ADVERSE EFFECT AND WHETHER A COMPANY MATERIAL ADVERSE
EFFECT HAS OCCURRED, (B) THE ACCURACY OF ANY PURCHASE AGREEMENT REPRESENTATION
AND WHETHER AS A RESULT OF ANY INACCURACY THEREOF HOLDINGS OR ITS AFFILIATES
HAVE THE RIGHT (WITHOUT REGARD TO ANY NOTICE REQUIREMENT) TO TERMINATE ITS OR
THEIR RESPECTIVE OBLIGATIONS (OR TO REFUSE TO CONSUMMATE THE ACQUISITION) UNDER
THE PURCHASE AGREEMENT AND (C) WHETHER THE ACQUISITION HAS BEEN CONSUMMATED IN
ACCORDANCE WITH THE TERMS OF THE PURCHASE AGREEMENT (IN EACH CASE WITHOUT REGARD
TO CONFLICT OF LAW PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW
OTHER THAN THE LAW OF THE STATE OF DELAWARE). ANY LEGAL ACTION OR PROCEEDING
WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE BROUGHT IN
THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE SOUTHERN
DISTRICT OF NEW YORK SITTING IN THE BOROUGH OF MANHATTAN, IN EACH CASE WHICH ARE
LOCATED IN THE COUNTY OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT, EACH OF HOLDINGS AND THE BORROWER HEREBY
IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS (INCLUDING
ANY APPELLATE COURTS THEREOF). EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
PARTY, AND AGREES NOT TO PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN ANY OF THE
AFOREMENTIONED COURTS, THAT SUCH COURTS LACK PERSONAL JURISDICTION OVER SUCH
PARTY. EACH PARTY HERETO FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
SUCH PARTY AT THE ADDRESS REFERENCED IN SECTION 12.03 OF THIS AGREEMENT, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE OF PROCESS
WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
THE ADMINISTRATIVE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS
IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR
OTHERWISE PROCEED AGAINST HOLDINGS OR THE BORROWER IN ANY OTHER JURISDICTION.

 

-95-



--------------------------------------------------------------------------------

(b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD
OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

12.09 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Administrative
Agent. Delivery of an executed counterpart hereof by facsimile or electronic
transmission shall be as effective as delivery of any original executed
counterpart hereof.

12.10 Effectiveness. This Agreement shall become effective on the date (the
“Closing Date”) on which all the conditions precedent in Section 5 are satisfied
or waived in accordance with Section 12.12.

12.11 Headings Descriptive. The headings of the several sections and subsections
of this Agreement are inserted for convenience only and shall not in any way
affect the meaning or construction of any provision of this Agreement.

12.12 Amendment or Waiver; etc. (a) Neither this Agreement nor any other Credit
Document nor any terms hereof or thereof may be changed, waived, discharged or
terminated (other than upon payment in full of the Obligations or as expressly
provided herein or therein) unless such change, waiver, discharge or termination
is in writing signed by the Credit Parties party hereto or thereto and signed or
consented to in writing by the Required Lenders and acknowledged by the
Administrative Agent or, in the case of any other Credit Document, pursuant to
an agreement or agreements in writing entered into by the Administrative Agent
and/or Collateral Agent, as applicable (with the consent of the Required
Lenders) and the Credit Party or Credit parties that are parties thereto
(although additional parties may be added to (and annexes may be modified to
reflect such additions), and Subsidiaries of the Borrower and Collateral may be
released from, the Guaranty and the Security Documents and the Intercreditor
Agreements in accordance with the provisions hereof and thereof without the
consent of the other Credit Parties

 

-96-



--------------------------------------------------------------------------------

party thereto or the Required Lenders); provided, that no such change, waiver,
discharge or termination shall, without the consent of each Lender (with
Obligations being directly affected in the case of following clauses (i) and
(iv)), (i) extend the final scheduled maturity of any Term Loan or Note, or
reduce the rate or extend the time of payment of scheduled amortization,
interest or Fees thereon (except in connection with the waiver of applicability
of any post-default increase in interest rates), or reduce (or forgive) the
principal amount thereof (it being understood that any amendment or modification
to the financial definitions in this Agreement or to Section 12.07(a) shall not
constitute a reduction in the rate of interest for the purposes of this clause
(i)), or amend Section 2.09 to permit the Borrower to select Interest Periods
for any Term Loans in excess of six months at any time when such longer Interest
Periods is not available to all Lenders, (ii) release all or substantially all
of the Collateral under the Security Documents or release all or substantially
all of the value of the Guaranty provided by the Guarantors (except as expressly
provided in the Credit Documents), (iii) amend, modify or waive any provision of
this Section 12.12(a) (except for technical amendments with respect to
additional extensions of credit pursuant to this Agreement which afford the
protections to such additional extensions of credit of the type provided to the
Commitments and the Term Loans on the Closing Date), (iv) reduce the “majority”
voting threshold specified in the definition of “Required Lenders” (it being
understood that, pursuant to Section 2.14 or with the consent of the Required
Lenders, additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders on substantially the same
basis as the extensions of Commitments and/or Term Loans are included on the
Closing Date), (v) consent to the assignment or transfer by Holdings or the
Borrower of any of its rights and obligations under this Agreement and
(vi) amend, modify or waive any provision of Sections 10.03 and 12.06 or consent
to the subordination in right of payment of any Secured Obligations to any other
Indebtedness; provided, further, that no such change, waiver, discharge or
termination shall (1) increase the Commitment of any Lender over the amount
thereof then in effect without the consent of such Lender (it being understood
that waivers or modifications of conditions precedent, covenants, Defaults or
Events of Default or of a mandatory reduction in the Total Commitment or a
mandatory repayment of Term Loans shall not constitute an increase of the
Commitment of any Lender, and that an increase in the available portion of the
Commitment of any Lender shall not constitute an increase of the Commitment of
such Lender), (2) without the consent of the Administrative Agent, amend, modify
or waive any provision of Section 11 or any other provision of this Agreement or
any other Credit Document as same relates to the rights or obligations of the
Administrative Agent, (3) without the consent of the Collateral Agent, amend,
modify or waive any provision relating to the rights or obligations of the
Collateral Agent or (4) at any time when there is outstanding more than one
Class of Term Loans, amend, modify or waive any provision of this Agreement
which adversely impacts one or more Classes in a manner different than that
which applies to one or more other Classes, without the consent of the Majority
Lenders of each Class of such adversely affected Term Loans. If, in connection
with any proposed change, waiver, discharge or termination of or to any of the
provisions of this Agreement as contemplated by clauses (i) through (v),
inclusive, of the first proviso to Section 12.12(a), the consent of the Required
Lenders is obtained but the consent of one or more of such other Lenders whose
consent is required is not obtained, then the Borrower shall have the right, so
long as all non-consenting Lenders whose individual consent is required are
treated as described in either clause (A) or (B) below, to either (A) replace
each such non-consenting Lender or Lenders with one or more Replacement Lenders
pursuant to Section 2.13 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge

 

-97-



--------------------------------------------------------------------------------

or termination or (B) repay all outstanding Term Loans and terminate all
Commitments of such Lender in accordance with Section 4.01(b); provided, that,
unless the Term Loans which are repaid or Commitments which are terminated
pursuant to preceding clause (B) are immediately replaced in full at such time
through the addition of new Lenders or the increase of the outstanding Term
Loans or Commitments of existing Lenders (who in each case must specifically
consent thereto), then in the case of any action pursuant to preceding clause
(B), (x) the calculation of Required Lenders shall be determined after giving
effect to any such repayment or termination, (y) the Required Lenders
(determined after giving effect to the proposed action) shall specifically
consent thereto and (z) by the terms of such agreement the Commitment of each
Lender not consenting to the amendment provided for therein shall terminate upon
the effectiveness of such amendment and all Term Loans of any such
non-consenting Lender (with accrued and unpaid interest and any breakage costs
or other amounts owing to such Lender) shall be repaid in full at such time;
provided, further, that the Borrower shall not have the right to replace a
Lender or repay its Term Loans solely as a result of the exercise of such
Lender’s rights (and the withholding of any required consent by such Lender)
pursuant to the second proviso to Section 12.12(a).

(b) Notwithstanding anything to the contrary in this Section 12.12, no Lender
consent is required (although the consent of the Administrative Agent shall be
required (such consent not to be unreasonably withheld, conditioned or delayed))
to effect any amendment or supplement to the ABL Intercreditor Agreement, the
Term Loan Intercreditor Agreement or the Subordination Agreement (i) that is for
the purpose of adding the holders of any other secured Indebtedness permitted
hereunder (or a representative agent or trustee with respect thereto) (it being
understood that any such amendment or supplement may make such other changes to
the applicable intercreditor agreement as, in the good faith determination of
the Borrower, are required to effectuate the foregoing) or (ii) that is
expressly contemplated by the ABL Intercreditor Agreement, the Term Loan
Intercreditor Agreement and the Subordination Agreement; provided, further, that
no such agreement shall amend, modify or otherwise affect the rights or duties
of the Administrative Agent or the Collateral Agent hereunder or under any other
Credit Document without the prior written consent of the Administrative Agent or
the Collateral Agent, as applicable.

(c) If Indebtedness is incurred by Holdings or any of its Subsidiaries that is
secured by a Lien on any Collateral, the Administrative Agent and/or the
Collateral Agent is authorized to enter into any Other Intercreditor Agreement
or any amendment to the ABL Intercreditor Agreement, the Subordination Agreement
or the Term Loan Intercreditor Agreement (and the Administrative Agent and the
Collateral Agent shall enter into such amendment) if reasonably requested to do
so by the Borrower in order to reflect the incurrence of such Indebtedness and
the Lien priority intended to be created thereon.

(d) [Reserved].

(e) Notwithstanding anything to the contrary in this Section 12.12, guarantees,
collateral security documents and related documents executed by Foreign
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Collateral Agent and may be amended and waived with the
consent of the Collateral Agent at the request of Holdings or the Borrower
without the need to obtain the consent of any other Lenders if such amendment or
waiver is delivered in order (i) to reflect local law or advice of local
counsel, (ii) to cure ambiguities or defects or (iii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Credit Documents.

 

-98-



--------------------------------------------------------------------------------

(f) Further, notwithstanding anything to the contrary contained in this
Section 12.12, (x) (i) Security Documents and related documents executed by the
Credit Parties in connection with this Agreement may be in a form reasonably
determined by the Borrower, (ii) [reserved], and (iii) such Security Documents
and related documents, the ABL Intercreditor Agreement, the Term Loan
Intercreditor Agreement and the Subordination Agreement may be amended,
supplemented and waived with the consent of the Borrower without the need to
obtain the consent of any other Person if such amendment, supplement or waiver
is delivered (A) in order to comply with local law or advice of local counsel,
(B) in order to cause such Security Document or other document to be consistent
with this Agreement and the other Credit Documents or (C) in connection with the
incurrence of Incremental Term Loans (and the addition of any collateral as
Collateral in connection therewith) and the entry by the Administrative Agent
and the Collateral Agent into intercreditor arrangements (including, without
limitation, any amendment, amendment and restatement or supplement to the ABL
Intercreditor Agreement pursuant to Section 8.3 of the ABL Intercreditor
Agreement or the corresponding provision in the Term Loan Intercreditor
Agreement or the Subordination Agreement or amendment or modification thereof)
in connection therewith (and the Administrative Agent and Collateral Agent agree
to enter into such agreements, amendments and modifications if reasonably
requested by the Borrower in connection with the transactions described above)
and (y) if, following the Closing Date, the Administrative Agent and the
Borrower shall have jointly identified an obvious error or any error or omission
of a typographical, technical or immaterial nature, in each case, in any
provision of any Credit Document, then the Administrative Agent and the Borrower
shall be permitted to amend such provision and such amendment shall become
effective without any further action or consent of any other party to any Credit
Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt of notice thereof.

12.13 Survival. All indemnities set forth herein including, without limitation,
in Sections 2.10, 2.11, 4.04, 11.06 and 12.01 shall survive the execution,
delivery and termination of this Agreement and the Notes and the making and
repayment of the Obligations.

12.14 Domicile of Term Loans. Each Lender may transfer and carry its Term Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Term Loans pursuant to this Section 12.14 would, at the time of such
transfer, result in increased costs under Section 2.10, 2.11 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes in law after the date of the respective transfer).

12.15 Register. The Borrower hereby designates the Administrative Agent to serve
as its non-fiduciary agent, solely for purposes of this Section 12.15 and such
agency being solely for Tax purposes, to maintain a register (the “Register”) on
which it will record the names and addresses of the Lenders, and the Commitments
of, and the principal amounts (and stated interest) of the Term Loans made by
each of the Lenders pursuant to the terms hereof from time to time. Failure to
make any such recordation, or any error in such recordation, shall not affect
the

 

-99-



--------------------------------------------------------------------------------

Borrower’s obligations in respect of such Term Loans. With respect to any
Lender, the transfer of the Commitment of such Lender and the rights to the
principal of, and interest on, any Term Loan made pursuant to such Commitment
shall not be effective until such transfer is recorded on the Register
maintained by the Administrative Agent with respect to ownership of such
Commitment and Term Loans and prior to such recordation all amounts owing to the
transferor with respect to such Commitment and Term Loans shall remain owing to
the transferor. The registration of assignment or transfer of all or part of any
Commitments and Term Loans shall be recorded by the Administrative Agent on the
Register upon and only upon the acceptance by the Administrative Agent of a
properly executed and delivered Assignment and Assumption Agreement pursuant to
Section 12.04(b), an Administrative Questionnaire completed in respect of the
assignee Lender (unless the assignee Lender shall already be a Lender
hereunder), the appropriate IRS Forms, if applicable, the processing and
recordation fee referred to in Section 12.04(b), if applicable, and the consent
of the Administrative Agent and, if required, the Borrower. Upon such acceptance
and recordation, the assignee specified therein shall be treated as a Lender for
all purposes of this Agreement. Coincident with the delivery of such an
Assignment and Assumption Agreement to the Administrative Agent for acceptance
and registration of assignment or transfer of all or part of a Term Loan, or as
soon thereafter as practicable, the assigning or transferor Lender shall
surrender the Note (if any) evidencing such Term Loan, and thereupon one or more
new Notes in the same aggregate principal amount shall be issued to the
assigning or transferor Lender and/or the new Lender at the request of any such
Lender. The Borrower agrees to indemnify the Administrative Agent from and
against any and all losses, claims, damages and liabilities of whatsoever nature
which may be imposed on, asserted against or incurred by the Administrative
Agent in performing its duties under this Section 12.15 except to the extent
incurred by reason of its gross negligence or willful misconduct (as determined
by a court of competent jurisdiction in a final, non-appealable decision). The
entries in the Register shall be conclusive absent manifest error. The Register
shall be available for inspection by the Borrower, the Collateral Agent and any
Lender (with respect to its interest only), at any reasonable time and from time
to time upon reasonable prior notice.

12.16 Confidentiality. Each Lender agrees that it will not disclose without the
prior written consent of the Borrower (other than to its affiliates, and its and
their partners, officers, directors, employees, auditors, advisors or counsel if
such Lender or such Lender’s holding or parent company in its sole discretion
determines that any such party should have access to such information; provided,
such Persons shall be subject to the provisions of this Section 12.16 to the
same extent as such Lender) any information with respect to Holdings or any of
its Subsidiaries which is now or in the future furnished pursuant to this
Agreement or any other Credit Document; provided, that any Lender may disclose
any such information (i) as has become generally available to the public other
than by virtue of a breach of this Section 12.16 by the respective Lender,
(ii) as may be required or requested by any municipal, state or Federal
regulatory body or self-regulatory body having or claiming to have jurisdiction
over such Lender or to the Federal Reserve Board or the Federal Deposit
Insurance Corporation or similar organizations (whether in the United States or
elsewhere) or their successors, (iii) as may be required or appropriate in
respect to any summons or subpoena or in connection with any litigation, (iv) in
order to comply with any law, order, regulation or ruling applicable to such
Lender, (v) to the Administrative Agent or the Collateral Agent or any other
Lender, (vi) to any direct or indirect contractual (actual or prospective)
counterparty in any swap, hedge or similar agreement (and/or to any such
contractual counterparty’s professional advisor) relating to the Obligations, so
long as such contractual

 

-100-



--------------------------------------------------------------------------------

counterparty (or such professional advisor) agrees to be bound by the provisions
of this Section 12.16 and no such disclosure shall be made to a Disqualified
Lender, and (vii) to any prospective or actual transferee, pledgee or
participant in connection with any contemplated transfer, pledge or
participation of any of the Notes, Commitments, Term Loans or any interest
therein by such Lender; provided, that such prospective transferee, pledgee or
participant agrees to be bound by the confidentiality provisions contained in
this Section 12.16.

12.17 Special Notice Regarding Pledges of Equity Interests in, and Promissory
Notes Owed by, Persons Not Organized in the United States. The parties hereto
acknowledge and agree that the Security Documents require that certain
promissory notes, and certain capital stock and other Equity Interests owned by
the respective Credit Party be pledged, and, in certain cases, delivered for
pledge, to the Collateral Agent. The parties hereto further acknowledge and
agree that each Credit Party shall only be required to take actions under the
laws of the United States and any State thereof to perfect the security
interests in the pledged capital stock and other Equity Interests of, and
promissory notes issued by, any Person regardless of where organized (and in
each case, to the extent said capital stock, other Equity Interests or
promissory notes are owned by any Credit Party). To the extent any Security
Document requires or provides for the pledge of promissory notes issued by, or
capital stock or other Equity Interests in, any Foreign Subsidiary of the
Borrower or any other Person organized under the laws of a jurisdiction other
than those specified in the immediately preceding sentence, it is acknowledged
that no actions have been required or will be taken to perfect, under local law
of the jurisdiction of the Person who issued the respective promissory notes or
whose capital stock or other Equity Interests are pledged, under the Security
Documents. All conditions and representations contained in this Agreement and
the other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing and so that same are not violated by reason of the failure
to take actions under local law of any non-U.S. jurisdiction but only with
respect to capital stock of, other Equity Interests in, and promissory notes
issued by, a Foreign Subsidiary of the Borrower or any other Persons organized
under laws of jurisdictions other than the United States and any State thereof.

12.18 Patriot Act. Each Lender subject to the USA PATRIOT Improvement and
Reauthorization Act (Pub. L. 109-177 (signed into law March 9, 2009)) (the
“Patriot Act”) hereby notifies Holdings and the Borrower that pursuant to the
requirements of the Patriot Act, it is required to obtain, verify and record
information that identifies Holdings, the Borrower and the other Credit Parties
and other information that will allow such Lender to identify the Borrower and
the other Credit Parties in accordance with the Patriot Act.

12.19 OTHER LIENS ON COLLATERAL; TERMS OF INTERCREDITOR AGREEMENTS; ETC.
(a) EACH LENDER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT LIENS SHALL BE CREATED
ON THE COLLATERAL PURSUANT TO THE ABL LOAN DOCUMENTS, THE PRIMING CREDIT
DOCUMENTS AND THE SUBORDINATED FACILITY LOAN DOCUMENTS, WHICH LIENS SHALL BE
SUBJECT TO TERMS AND CONDITIONS OF THE ABL INTERCREDITOR AGREEMENT, THE TERM
LOAN INTERCREDITOR AGREEMENT, THE SUBORDINATION AGREEMENT OR ANY OTHER
INTERCREDITOR AGREEMENT, AS APPLICABLE. PURSUANT TO THE EXPRESS TERMS OF THE ABL
INTERCREDITOR AGREEMENT, THE TERM LOAN INTERCREDITOR AGREEMENT, THE
SUBORDINATION AGREEMENT OR ANY OTHER INTERCREDITOR AGREEMENT, AS APPLICABLE, IN
THE EVENT OF ANY CONFLICT

 

-101-



--------------------------------------------------------------------------------

BETWEEN THE TERMS OF THE ABL INTERCREDITOR AGREEMENT, THE TERM LOAN
INTERCREDITOR AGREEMENT, THE SUBORDINATION AGREEMENT OR ANY OTHER INTERCREDITOR
AGREEMENT AND ANY OF THE CREDIT DOCUMENTS, THE PROVISIONS OF THE ABL
INTERCREDITOR AGREEMENT, THE TERM LOAN INTERCREDITOR AGREEMENT, THE
SUBORDINATION AGREEMENT OR ANY OTHER INTERCREDITOR AGREEMENT, AS APPLICABLE
SHALL GOVERN AND CONTROL.

(b) EACH LENDER AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT TO ENTER INTO THE ABL INTERCREDITOR AGREEMENT, THE TERM LOAN
INTERCREDITOR AGREEMENT, THE SUBDORINATION AGREEMENT AND ANY OTHER INTERCREDITOR
AGREEMENT ON BEHALF OF THE LENDERS, AND TO TAKE ALL ACTIONS (AND EXECUTE ALL
DOCUMENTS) REQUIRED (OR DEEMED ADVISABLE) BY IT IN ACCORDANCE WITH THE TERMS OF
THE ABL INTERCREDITOR AGREEMENT, THE TERM LOAN INTERCREDITOR AGREEMENT, THE
SUBORDINATION AGREEMENT AND ANY OTHER INTERCREDITOR AGREEMENT.

(c) THE PROVISIONS OF THIS SECTION 12.19 ARE NOT INTENDED TO SUMMARIZE ALL
RELEVANT PROVISIONS OF THE ABL INTERCREDITOR AGREEMENT, THE TERM LOAN
INTERCREDITOR AGREEMENT OR THE SUBORDINATION AGREEMENT, THE FORMS OF WHICH ARE
ATTACHED AS EXHIBITS TO THIS AGREEMENT. REFERENCE MUST BE MADE TO EACH OF THE
ABL INTERCREDITOR AGREEMENT, THE TERM LOAN INTERCREDITOR AGREEMENT, THE
SUBORDINATION AGREEMENT AND ANY OTHER INTERCREDITOR AGREEMENT ITSELF TO
UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER IS RESPONSIBLE FOR
MAKING ITS OWN ANALYSIS AND REVIEW OF THE ABL INTERCREDITOR AGREEMENT, THE TERM
LOAN INTERCREDITOR AGREEMENTM THE SUBORDINATION AGREEMENT AND ANY OTHER
INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER THE
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO ANY
LENDER AS TO THE SUFFICIENCY OR ADVISABILITY OF THE PROVISIONS CONTAINED IN THE
ABL INTERCREDITOR AGREEMENT, THE TERM LOAN INTERCREDITOR AGREEMENT, THE
SUBORDINATION AGREEMENT OR ANY OTHER INTERCREDITOR AGREEMENT.

12.20 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Credit Document, the interest paid or agreed to be paid under
the Credit Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Term Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

 

-102-



--------------------------------------------------------------------------------

12.21 No Fiduciary Duty. Each Agent, each Lender and their respective Affiliates
(collectively, solely for purposes of this Section 12.21, the “Lenders”), may
have economic interests that conflict with those of the Credit Parties, their
stockholders and/or their respective affiliates. Each Credit Party agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary duty between any Lender,
on the one hand, and any Credit Party, its respective stockholders or its
respective affiliates, on the other. The Credit Parties acknowledge and agree
that: (i) the transactions contemplated by the Credit Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, each Credit Party,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of any Credit Party, its respective stockholders or its respective
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its respective stockholders or its respective
Affiliates on other matters) or any other obligation to any Credit Party except
the obligations expressly set forth in the Credit Documents and (y) each Lender
is acting solely as principal and not as the agent or fiduciary of such Credit
Party, its respective management, stockholders, creditors or any other Person.
Each Credit Party acknowledges and agrees that such Credit Party has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Credit Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Credit Party, in
connection with such transaction or the process leading thereto.

12.22 Post-Closing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that Holdings and its Restricted Subsidiaries shall be required to
take the actions specified in Schedule 12.22 attached hereto as promptly as
practicable, and in any event within the time periods set forth in Schedule
12.22, unless and then only to the extent extended by the Administrative Agent.

All conditions precedent and representations contained in this Agreement and the
other Credit Documents shall be deemed modified to the extent necessary to
effect the foregoing (and to permit the taking of the actions described above
within the time periods required above, rather than as elsewhere provided in the
Credit Documents); provided, that to the extent any representation and warranty
would not be true because the foregoing actions were not taken on the Closing
Date, the respective representation and warranty shall be required to be true
and correct in all material respects (or in all respects, to the extent such
representation or warranty is qualified as to “materiality,” “Material Adverse
Effect” or similar language) at the time the respective action is taken (or was
required to be taken) in accordance with the foregoing provisions of this
Section 12.22. The acceptance of the benefits of the Borrowing on the Closing
Date shall constitute a representation, warranty and covenant by the Borrower
and Holdings to each of the Secured Creditors that the actions required pursuant
to this Section 12.22 will be taken within the relevant time periods referred to
in this Section 12.22 and Schedule 12.22, and the parties hereto acknowledge and
agree that the failure to take any of the actions required above, within the
relevant time periods required above, shall give rise to an Event of Default
pursuant to this Agreement.

 

-103-



--------------------------------------------------------------------------------

12.23 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Secured Obligations by the Borrower or any Guarantor or the transfer to the
Secured Creditors of any property should for any reason subsequently be
asserted, or declared, to be void or voidable under any state or federal law
relating to creditors’ rights, including provisions of the Bankruptcy Code
relating to fraudulent conveyances, preferences, or other voidable or
recoverable payments of money or transfers of property (each, a “Voidable
Transfer”), and if the Secured Creditors are required to repay or restore, in
whole or in part, any such Voidable Transfer, or elect to do so upon the
reasonable advice of their counsel, then, as to any such Voidable Transfer, or
the amount thereof that the Secured Creditors are required or elect to repay or
restore, and as to all reasonable costs, expenses, and attorneys’ fees of the
Secured Creditors related thereto, the liability of the Borrower or such
Guarantor automatically shall be revived, reinstated, and restored and shall
exist as though such Voidable Transfer had never been made.

12.24 Collective Action. Anything contained in any of the Credit Documents to
the contrary notwithstanding, the Lenders and each other holder of an Obligation
under a Credit Document shall act collectively through the Administrative Agent.
Without limiting the delegation of authority to the Administrative Agent set
forth herein, the Required Lenders shall direct the Administrative Agent with
respect to the exercise of rights and remedies hereunder and under other Credit
Documents (including with respect to alleging the existence or occurrence of,
and exercising rights and remedies as a result of, any Default or Event of
Default), and the exercise of rights and remedies with respect to (i) the Loans
and any securities or interests issued pursuant to this Agreement, (ii) any
Collateral and (iii) any other property of any Credit Party or any past,
present, or future Related Party of any Credit Party. Any such rights and
remedies shall not be exercised other than through the Administrative Agent. No
Lender may take or institute any actions or proceedings, judicial or otherwise,
for any such right or remedy or assert any other Cause of Action against any
Credit Party or any past, present, or future Subsidiary or Affiliate of any
Credit Party concerning this Agreement, the other Credit Documents, the Term
Loans and any securities or interests issued pursuant to this Agreement, any
Collateral, or any other property of any Credit Party or any past, present, or
future Related Party of any Credit Party other than through the Administrative
Agent at the direction of the Required Lenders. Each Lender expressly and
irrevocably agrees that it will not hinder or direct the Agents to take any
action that will hinder the automatic release of any security interest, Lien or
Guaranty provided for by Section 11.10 (including, without limitation, any
refusal to release liens, return possessory collateral, execute and/or file
release documentation or take any other reasonably requested actions to
documents or effectuate the release of Liens on Collateral, in each case, at the
Borrower’s sole cost and expense) and expressly and irrevocably agrees that the
Agents shall be authorized to, and shall, take any necessary action to release
any such security interest, Lien or Guaranty to the extent authorized to do so
by Section 11.10 without any obligation or requirement to notify or obtain
consent from any Lender (and the Agents shall not condition any such actions on
providing notice to, or obtaining consent from, the Lenders).

12.25 Hedging Creditors. Each Hedging Creditor shall be deemed a third party
beneficiary hereof and of the provisions of the other Credit Documents solely
for purposes of and solely with respect to any reference in a Credit Document to
the parties for whom the Collateral Agent is acting. The Collateral Agent hereby
agrees to act as agent for such Hedging Creditors and, by virtue of being a
counterparty to a Term Secured Hedging Agreement, each Hedging

 

-104-



--------------------------------------------------------------------------------

Creditor shall be automatically deemed to have appointed the Collateral Agent as
its agent; it being understood and agreed that the rights and benefits of each
Hedging Creditor under the Credit Documents consist exclusively of such Hedging
Creditor’s being a beneficiary of the Liens and security interests (and, if
applicable, guarantees) granted to the Collateral Agent and the right to share
in payments and collections out of the Collateral as more fully set forth
herein. In connection with any such distribution of payments and collections,
the Collateral Agent shall be entitled to assume no amounts are owing to any
Hedging Creditor unless such Hedging Creditor has provided written notification
to the Administrative Agent of the amount that is owing to it and such
notification is received by the Administrative Agent a reasonable period of time
prior to the making of such distribution. No Hedging Creditor shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Credit Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Credit Documents. Notwithstanding any other provision herein to
the contrary, neither the Administrative Agent nor the Collateral Agent shall be
required to verify the payment of, or that other satisfactory arrangements have
been made with respect to, obligations arising under Term Secured Hedging
Agreements with Hedging Creditors except to the extent expressly provided herein
and unless the Administrative Agent has received a Secured Party Designation
Notice of such Secured Obligations, together with such supporting documentation
as the Administrative Agent may request, from the applicable Lender
Counterparty. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Secured Obligations arising under Term Secured Hedging Agreements in the
case of a Maturity Date.

12.26 Electronic Records. This Agreement and any document, amendment, approval,
consent, information, notice, certificate, request, statement, disclosure or
authorization related to this Agreement (each a “Loan Communication”), including
Loan Communications required to be in writing, may be in the form of an
Electronic Record and may be executed using Electronic Signatures. The Borrower
agrees that any Electronic Signature on or associated with any Loan
Communication shall be valid and binding of the Borrower to the same extent as a
manual, original signature, and that any Loan Communication entered into by
Electronic Signature, will constitute the legal, valid and binding obligation of
each of the Loan Parties enforceable against such in accordance with the terms
thereof to the same extent as if a manually executed original signature was
delivered. Any Loan Communication may be executed in as many counterparts as
necessary or convenient, including both paper and electronic counterparts, but
all such counterparts are one and the same Loan Communication. For the avoidance
of doubt, the authorization under this paragraph may include, without
limitation, use or acceptance by the Administrative Agent, the Collateral Agent
and each of the Lenders of a manually signed paper Loan Communication which has
been converted into electronic form (such as scanned into PDF format), or an
electronically signed Loan Communication converted into another format, for
transmission, delivery and/or retention. The Administrative Agent, the
Collateral Agent and each of the Lenders may, at its option, create one or more
copies of any Loan Communication in the form of an imaged Electronic Record
(“Electronic Copy”), which shall be deemed created in the ordinary course of the
such Person’s business, and destroy the original paper document. All Loan
Communications in the form of an Electronic Record, including an Electronic
Copy, shall be considered an original for all purposes, and shall have the same
legal effect, validity and enforceability as a paper

 

-105-



--------------------------------------------------------------------------------

record. Notwithstanding anything contained herein to the contrary, the
Administrative Agent and the Collateral Agent are under no obligation to accept
an Electronic Signature in any form or in any format unless expressly agreed to
by the Administrative Agent and the Collateral Agent pursuant to procedures
approved by it; provided, further, without limiting the foregoing, (a) to the
extent the Administrative Agent and the Collateral Agent have agreed to accept
such Electronic Signature, the Administrative Agent, the Collateral Agent and
each of the Lenders shall be entitled to rely on any such Electronic Signature
purportedly given by or on behalf of any Credit Party without further
verification and (b) upon the request of the Administrative Agent, the
Collateral Agent or any Lender, any Electronic Signature shall be promptly
followed by such manually executed counterpart. For purposes hereof, “Electronic
Record” and “Electronic Signature” shall have the meanings assigned to them,
respectively, by 15 USC §7006, as it may be amended from time to time.

12.27 Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

12.28 Integration. This Agreement and the other Credit Documents constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the other Credit Parties, the
Administrative Agent, the Collateral Agent nor any Lender relative to the
subject matter hereof not expressly set forth or referred to herein or in the
other Credit Documents.

 

-106-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Agreement as of the date first above
written.

 

J. JILL, INC., as Holdings By:  

 

  Name: David Biese   Title: Chief Financial Officer JILL ACQUISITION LLC, as
the Borrower By:  

 

  Name: David Biese   Title: Chief Financial Officer



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent By:  

 

  Name:   Title: